Table of Contents

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

1.

Definitions and Construction

1

 

 

1.1

Definitions

1

 

 

1.2

Construction

18

 

 

1.3

Schedules and Exhibits

18

 

 

1.4

Accounting Principles

18

2.

The Receivables Loan

18

 

 

2.1

Loan Amount

18

 

 

2.2

Advances

18

 

 

2.3

Requests for Advance

21

 

 

2.4

Limitation on Amount of Advances

21

 

 

2.5

Supplementary Advances

22

 

 

2.6

Loan Account

22

 

 

2.7

Receivables Loan Notes

22

 

 

2.8

Amounts in Excess of Maximum Receivables Loan Amount

22

 

 

2.9

Use of Proceeds

22

 

 

2.10

Closing

23

 

 

2.11

Purposely Omitted

23

 

 

2.12

Allocation of Pledged Timeshare Loans Among Lenders

23

3.

Loan Administration

23

 

 

3.1

Receivables Loan Advances

23

 

 

3.2

Several Obligations of Lenders

23

 

 

3.3

Permitted Assumptions by Agent

23

4.

Interest Rate.

26

 

 

4.1

Primary Interest Rate

26

 

 

4.2

Default Rate

26

 

 

4.3

Calculation of Interest

26

 

 

4.4

Limitation of Interest to Maximum Lawful Rate

26

5.

Fees

26

 

 

5.1

Receivables Loan Fee

27

 

 

5.2

Late Charge

27

 

 

5.3

Non-Utilization Fee

28

 

 

5.4

Change of Control Fee

28

6.

Payments

28

 

 

6.1

Collections

28

 

 

6.2

Additional Mandatory Payments

29

 

 

6.3

Minimum Payments

29

 

 

6.4

Final Payment Date

29

 

 

6.5

Reinstatement of Obligations

29

 

 

6.6

Prepayments

30

 

 

6.7

Change of Control Payment

31

 

 

6.8

Application of Payments

31

 

 

6.9

Indemnity

31

 

 

6.10

General

32

i

--------------------------------------------------------------------------------



Table of Contents
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

7.

Security; Guaranties

32

 

 

7.1

Security

32

 

 

7.2

Endorsement of Notes; Assignment and Delivery

33

 

 

7.3

Lockbox Agreement

34

 

 

7.4

Servicing Agreement

35

 

 

7.5

Custodial Agreement

35

 

 

7.6

Notice to Purchasers

35

 

 

7.7

Payments to be Forwarded

36

 

 

7.8

Cancellation and Modifications of Notes

36

 

 

7.9

Permitted Contests

36

 

 

7.10

Cross-Collateralization

36

 

 

7.11

Release

37

8.

Representations and Warranties

37

 

 

8.1

Organization; Power

37

 

 

8.2

Licenses

38

 

 

8.3

Transaction is Legal and Enforceable

38

 

 

8.4

Due Authorization; No Legal Restrictions

38

 

 

8.5

No Breach or Default of Other Agreements; Compliance with Other Agreements

38

 

 

8.6

Litigation

39

 

 

8.7

Taxes

39

 

 

8.8

Insurance

39

 

 

8.9

Consents

40

 

 

8.10

No Violation of Law

40

 

 

8.11

Financial Statements

40

 

 

8.12

No Material Adverse Change in Financial Condition

40

 

 

8.13

Title to Collateral

40

 

 

8.14

Names, Addresses and States of Formation

41

 

 

8.15

Current Compliance

41

 

 

8.16

Pension Plans

41

 

 

8.17

Use of Proceeds/Margin Stock/Governmental Regulations

41

 

 

8.18

Solvency

42

 

 

8.19

Insurance

42

 

 

8.20

Tax Identification Number

42

 

 

8.21

Purposely Omitted

42

 

 

8.22

Restrictive Contracts

42

 

 

8.23

Closing Date Indebtedness

42

 

 

8.24

Completeness of Representations

42

9.

Representations, Warranties and Covenants With Respect to the Project

43

 

 

9.1

Access, Utilities and Parking

43

 

 

9.2

Compliance

43

 

 

9.3

Declarations

43

 

 

9.4

Zoning Laws, Building Codes, Etc.

43

 

 

9.5

Unit Ready for Use

44

 

 

9.6

Property Taxes and Fees

44

ii

--------------------------------------------------------------------------------



Table of Contents
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

9.7

No Defaults

44

 

 

9.8

Timeshare Approvals

44

 

 

9.9

Sale of Timeshare Interests

44

 

 

9.10

Brokers

45

 

 

9.11

Tangible Property; Non-Disturbance Agreements

45

 

 

9.12

Condition of Project

45

 

 

9.13

Assessments

45

 

 

9.14

Developer Subsidy

46

 

 

9.15

Project Documents

46

 

 

9.16

Common Areas and Amenities

46

 

 

9.17

Trust Agreement

46

10.

Representations, Warranties and Covenants with Respect to the Timeshare Loans

46

 

 

10.1

No Defaults

46

 

 

10.2

Validity

47

 

 

10.3

Competency

47

 

 

10.4

Defenses; Rescission

47

 

 

10.5

Legal Requirements

47

 

 

10.6

Payments

47

 

 

10.7

Payments by Borrower

48

 

 

10.8

Title; Title Insurance

48

 

 

10.9

Right to Convey

48

 

 

10.10

Bankruptcy; Litigation

48

 

 

10.11

Authorization

48

 

 

10.12

Representations

48

 

 

10.13

Notice of Assignment

48

 

 

10.14

Marketability

48

 

 

10.15

Recording of Mortgages

48

 

 

10.16

Recording of Deed

49

 

 

10.17

Amendment

49

 

 

10.18

Assignment; No Liens

49

 

 

10.19

Loan File

49

 

 

10.20

Public Reports

49

 

 

10.21

Credit

49

 

 

10.22

Qualified Timeshare Loans

49

 

 

10.23

Enforceability

49

 

 

10.24

No Impairment

50

 

 

10.25

No Defaults

50

 

 

10.26

Assumption

50

 

 

10.27

Executory Obligations

50

 

 

10.28

Fulfillment of Obligations to Purchasers

50

11.

Consumer Documents

50

12.

Payment or Replacement of Timeshare Loans

51

 

 

12.1

Delinquent Loans

51

 

 

12.2

Replacement

51

iii

--------------------------------------------------------------------------------



Table of Contents
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

12.3

Documents

51

 

 

12.4

Application of Representations and Warranties to Replacement Timeshare Loans

52

13.

Reassignment of Timeshare Loans by Agent; Collection Proceedings; Etc.

52

 

 

13.1

Collection Proceedings

52

 

 

13.2

Reassignments

52

14.

General Affirmative Covenants

53

 

 

14.1

Payment of Taxes and Claims

53

 

 

14.2

Maintenance of Property

53

 

 

14.3

Insurance

54

 

 

14.4

Existence and Rights

54

 

 

14.5

Failure to Pay Taxes, Insurance, Etc.

54

 

 

14.6

Books and Records

54

 

 

14.7

Inspections

55

 

 

14.8

Regulatory Approvals

55

 

 

14.9

Compliance With Laws, Etc.

55

 

 

14.10

Management of Borrower

56

 

 

14.11

Loan Files

56

 

 

14.12

Management Agreements

56

 

 

14.13

Lockbox Agreement

56

 

 

14.14

Servicing Agreement

56

 

 

14.15

Project Documents

56

 

 

14.16

Assessments

56

 

 

14.17

Maintenance of Larger Tract

56

 

 

14.18

Accuracy of Representations and Warranties

57

 

 

14.19

Additional Documents and Future Actions

57

 

 

14.20

Inventory Controls

57

 

 

14.21

Trust Agreement

57

15.

Negative Covenants

57

 

 

15.1

Organization

57

 

 

15.2

No Transfers

57

 

 

15.3

Other Business

57

 

 

15.4

Affiliate Transactions

58

 

 

15.5

No Lien on Collateral or Reservation System

58

 

 

15.6

Proxies

58

 

 

15.7

Restrictive Covenants

58

 

 

15.8

Chief Executive Office

58

 

 

15.9

Marketing/Sales

59

 

 

15.10

Amenities

59

 

 

15.11

Trust Agreement

59

 

 

15.12

Demand Balancing Standard

59

16.

Financial Covenants

59

 

 

16.1

Minimum Tangible Net Worth

59

 

 

16.2

Leverage Ratio

59

 

 

16.3

Deposit Relationship

59

iv

--------------------------------------------------------------------------------



Table of Contents
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

17.

Financial Statements and Reporting Requirements

59

 

 

17.1

Monthly Reports

59

 

 

17.2

Annual Financial Statements

60

 

 

17.3

Annual Association Financial Statements

60

 

 

17.4

Quarterly Financial Statements

61

 

 

17.5

SEC Filings

61

 

 

17.6

Confirmation of Compliance

61

 

 

17.7

Audit Reports

61

 

 

17.8

State Audits

62

 

 

17.9

Budgets

62

 

 

17.10

Notices

62

 

 

17.11

Other Debt

62

 

 

17.12

Sales and Marketing Materials

62

 

 

17.13

Schedule of Purchasers

62

 

 

17.14

Purposely Omitted

62

 

 

17.15

Other Information

62

18.

Purposely Omitted

62

19.

Purposely Omitted

62

20.

Conditions of and Documents to be Delivered at the Closing

62

 

 

20.1

Loan Documents

63

 

 

20.2

Opinions of Counsel

63

 

 

20.3

Project Documents

63

 

 

20.4

Association Documents

63

 

 

20.5

Borrower’s Documents

63

 

 

20.6

Good Standing Certificates

63

 

 

20.7

Insurance

63

 

 

20.8

Flood Insurance

63

 

 

20.9

Timeshare Approvals

63

 

 

20.10

Authorizing Resolutions

63

 

 

20.11

UCC-1 Financing Statements

64

 

 

20.12

Environmental Matters

64

 

 

20.13

UCC-1 Search Report

64

 

 

20.14

Releases

64

 

 

20.15

Closing Certificates

64

 

 

20.16

Compliance

64

 

 

20.17

Survey

64

 

 

20.18

Title Report/Commitment

65

 

 

20.19

Taxes and Assessments

65

 

 

20.20

Preclosing Inspections

65

 

 

20.21

Expenses

65

 

 

20.22

Permits and Approvals

65

 

 

20.23

Lockbox Agreement

65

 

 

20.24

Servicing Agreement

65

 

 

20.25

Compliance with Planning, Land Use and Zoning Stipulations

65

v

--------------------------------------------------------------------------------



Table of Contents
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

20.26

Litigation Search

65

 

 

20.27

Trust Agreement

66

 

 

20.28

Other

66

21.

Conditions of and Documents to be Delivered Prior to Initial Receivables Loan
Advance

66

 

 

21.1

Loan Documents

66

 

 

21.2

Other

66

22.

Conditions of and Documents to be Delivered Prior to Funding And in Connection
With Each Receivables Loan Advance

66

 

 

22.1

Representations; No Defaults

66

 

 

22.2

Request for Receivables Loan Advance

67

 

 

22.3

Approval of Credit

67

 

 

22.4

Original Notes, Mortgages and Other Documents

67

 

 

22.5

Original Assignments

67

 

 

22.6

Title Insurance

67

 

 

22.7

Documents Received and Recorded

67

 

 

22.8

Subsequent Legal Opinions

68

 

 

22.9

Advances Do Not Constitute a Waiver

68

 

 

22.10

No Obligation to Fund After Filed Liens

68

 

 

22.11

Other

68

23.

Post Receivables Loan Advance Obligations

68

 

 

23.1

Confirmation of Recording

68

 

 

23.2

Title Policy

69

24.

Conditions to Agent’s and Lenders’ Obligations to Advance Receivables Loan
Proceeds Related to Sales of Timeshare Interests in Projects Added to the
Primary Projects

69

 

 

24.1

General

69

 

 

24.2

Inspection

69

 

 

24.3

Insurance

69

 

 

24.4

Environmental Matters

69

 

 

24.5

Zoning, Access, Parking and Utilities

70

 

 

24.6

Flood Zone

70

 

 

24.7

Project Documents

70

 

 

24.8

Quiet Enjoyment Rights

70

 

 

24.9

Opinions

70

 

 

24.10

Other

70

 

 

24.11

Approval of Projects to be Added to the Primary Projects

70

25.

Default; Remedies

71

 

 

25.1

Events of Default

71

 

 

25.2

Remedies

73

 

 

25.3

Sale or Other Disposition of Collateral

74

 

 

25.4

Application of Proceeds

75

 

 

25.5

Actions with Respect to Timeshare Loans

76

 

 

25.6

Retention of Collateral

77

 

 

25.7

Performance by Agent and Lenders

77

 

 

25.8

No Liability of Agent or any Lender

77

vi

--------------------------------------------------------------------------------



Table of Contents
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

25.9

Right to Defend Action Affecting Collateral

77

 

 

25.10

Delegation of Duties and Rights

78

 

 

25.11

Condemnation or Litigation

78

 

 

25.12

Set-Off

78

 

 

25.13

Waiver of Right of First Refusal

78

26.

Regarding Agent

78

 

 

26.1

Appointment

78

 

 

26.2

Nature of Duties

79

 

 

26.3

Lack of Reliance on Agent and Resignation

79

 

 

26.4

Certain Rights of Agent

80

 

 

26.5

Reliance

80

 

 

26.6

Purposely Omitted

80

 

 

26.7

Agent in its Individual Capacity

80

 

 

26.8

Borrower’s Undertaking to Agent

80

 

 

26.9

Allocation of Payments and Collateral

81

 

 

26.10

Agency Agreement

81

27.

Sale And Assignment

81

 

 

27.1

Successors and Assigns; Participations; New Lenders

81

 

 

27.2

Pledge of Commitment Amount

82

28.

Amendments to Agreement

83

29.

Miscellaneous

84

 

 

29.1

Notices

84

 

 

29.2

Borrower’s Representative

85

 

 

29.3

Binding Effect; Assignment

85

 

 

29.4

No Waiver

86

 

 

29.5

Remedies Cumulative

86

 

 

29.6

Costs, Fees and Expenses

86

 

 

29.7

No Other Agreements

88

 

 

29.8

Amendments

88

 

 

29.9

Survival of Covenants, Agreements, Representations and Warranties

88

 

 

29.10

Governing Law

89

 

 

29.11

Limitation of Liability

89

 

 

29.12

Submission to Jurisdiction

89

 

 

29.13

Service of Process

89

 

 

29.14

Use of Name

90

 

 

29.15

Headings; References to “Exhibits” or to “Sections”

90

 

 

29.16

Partial Invalidity

90

 

 

29.17

Waiver in Legal Actions

90

 

 

29.18

Sale; Participations; Delegations of Duties

91

 

 

29.19

Indemnification

91

 

 

29.20

Brokers; Payment of Commissions

92

 

 

29.21

Counterparts; Electronic Signatures

92

 

 

29.22

Consents, Approvals and Discretion

92

 

 

29.23

Control of Association

93

vii

--------------------------------------------------------------------------------



Table of Contents
(continued)

 

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

29.24

No Joint Venture

93

 

 

29.25

All Powers Coupled With Interest

93

 

 

29.26

Time of the Essence

93

 

 

29.27

No Third Party Beneficiaries

93

 

 

29.28

Directly or Indirectly

93

 

 

29.29

Dealing With Multiple Borrowers

93

 

 

29.30

Limitation on Damages

94

 

 

29.31

Confidentiality

94

 

 

29.32

Commercial Transaction

94

 

 

29.33

Waiver of Right to Trial by Jury

94

 

 

29.34

Delegation of Duties and Rights

95

 

 

29.35

USA Patriot Act Notice

95

viii

--------------------------------------------------------------------------------



RECEIVABLES LOAN AGREEMENT

By and Among

THE FINANCIAL INSTITUTIONS REFERRED TO ON
THE SIGNATURE PAGES AS THE LENDERS,

LIBERTY BANK, AS THE
ADMINISTRATIVE AND COLLATERAL AGENT

and

BLUEGREEN CORPORATION

Dated: February 11, 2011

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



Final Execution Version

RECEIVABLES LOAN AGREEMENT

          THIS RECEIVABLES LOAN AGREEMENT (this “Agreement”) is made effective
as of February 11, 2011 by and among BLUEGREEN CORPORATION, a Massachusetts
corporation (“Borrower”); each of the financial institutions identified under
the caption “Lenders” on the signature pages of this Agreement or which,
pursuant to Section 27.1 shall become a “Lender” (individually, a “Lender” and
collectively, the “Lenders”); and LIBERTY BANK, a Connecticut non-stock mutual
savings bank, as administrative and collateral agent for Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

          NOW, THEREFORE, intending to be legally bound hereby, the parties
agree as follows:

                    1.           Definitions and Construction.

                                  1.1          Definitions. When used in this
Agreement, the following terms shall have the following meanings (such meanings
to be applicable equally both to the singular and plural terms defined):

                    Advance means an advance of the proceeds of the Receivables
Loan by Agent or any Lender to or on behalf of Borrower in accordance with the
terms of this Agreement.

                    Affiliate means any Person: (a) which directly or indirectly
controls, or is controlled by, or is under common control with such Person; (b)
which directly or indirectly beneficially owns or holds five percent (5%) or
more of the voting stock of such Person; or (c) for which five percent (5%) or
more of the voting stock of which is directly or indirectly beneficially owned
or held by such Person; provided, however, that under no circumstances shall
Borrower be deemed an Affiliate of any 5% or greater shareholder of Borrower or
any Affiliate of such shareholder who is not a Direct Affiliate (as defined
herein) of Borrower, nor shall any such shareholder be deemed to be an Affiliate
of Borrower; and provided further, however, that BFC Financial Corp. shall not
be deemed to be an Affiliate of Borrower. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. For purposes of this
definition, any entity included in the Borrower’s GAAP consolidated financial
statements as Borrower shall be an Affiliate of Borrower (a “Direct Affiliate”).

                    Agency Agreement means that certain Agency Agreement among
Agent and Lenders dated as of the Closing Date.

                    Agent means Liberty Bank, a Connecticut non-stock mutual
savings bank, solely in its capacity as administrative and collateral agent for
Lenders and shall include any successor or assign in such capacity.

--------------------------------------------------------------------------------



                    Amenities means the recreational, access and utility
facilities to be included as part of or to benefit a Project, as such amenities
may be further described in the applicable Declaration and/or Public Report for
such Project.

                    Applicable Usury Law means the usury law applicable pursuant
to the terms of Section 29.10 or such other usury law which is applicable if the
law chosen by the parties is not applicable.

                    Assessments means the maintenance assessments and special
assessments made against each Timeshare Interest and the Owner thereof pursuant
to the provisions of the Declaration for the applicable Project.

                    Assignment shall have the meaning set forth in Section 7.2.

                    Association means each non-profit corporation or entity or
cooperative association under applicable state or other law which is responsible
for the management and maintenance of a Project pursuant to the terms of a
related Declaration and/or other applicable Governing Documents.

                    Back-Up Servicing Agreement shall have the meaning set forth
in Section 7.4.

                    Bluegreen Owner Agreement shall have the meaning set forth
in the Trust Agreement.

                    Borrower means Bluegreen Corporation, a Massachusetts
corporation, its successors and assigns.

                    Business Day means every day on which Agent’s and Borrower’s
offices in the states of Connecticut and Florida, respectively, are open to the
public for carrying on substantially all its business functions.

                    Change of Control means the occurrence of any of the
following events: (a) a change in ownership or control of Borrower effected
through a transaction or series of transactions whereby any Person or group of
Persons who are Affiliates directly or indirectly acquires beneficial ownership
(within the meaning of Rule 13d-3 under the Securities and Exchange Act of 1934)
of securities of Borrower possessing more than fifty percent (50%) of the total
combined voting power of Borrower’s securities outstanding immediately after
such acquisition, whether by means of a sale, merger, consolidation or otherwise
or (b) any direct or indirect acquisition or purchase of over fifty percent
(50%) in fair market value of the consolidated assets of Borrower and its
Affiliates other than through the ordinary course of business of Borrower and
its Affiliates; provided, however, that a Change of Control shall not be deemed
to occur upon (x) a change in ownership or control of Borrower effected through
a transaction or series of transactions whereby BankAtlantic Bancorp, Inc., BFC
Financial Corp., Woodbridge Holdings Corporation directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Act of 1934) of securities of Borrower possessing more than fifty
percent (50%) of the total combined voting power of Borrower’s securities
outstanding immediately after such acquisition, whether by means of a sale,
merger, consolidation or otherwise, or (y) any direct or indirect acquisition or
purchase of over fifty

2

--------------------------------------------------------------------------------



percent (50%) in fair market value of the consolidated assets of Borrower and
its Affiliates by BankAtlantic Bancorp, Inc., BFC Financial Corp., Woodbridge
Holdings Corporation.

                    Change of Control Fee has the meaning set forth in Section
5.4.

                    Closing means the closing of the transactions contemplated
under this Agreement on the Closing Date.

                    Closing Date means the effective date of this Agreement,
which is as of February 11, 2011.

                    Closing Date Indebtedness has the meaning set forth in
Section 8.23.

                    Collateral has the meaning set forth in Section 7.1.

                    Commitment Amount means the amount each Lender has agreed to
advance under the Receivables Loan, as set forth on the signature pages to this
Agreement and any Commitment Transfer Supplement, as such amounts may be amended
from time to time.

                    Commitment Transfer Supplement has the meaning set forth in
Section 27.1(c).

                    Condominium Act means the applicable state statute in the
state in which a Project is located which governs the creation and regulation of
condominiums in such state, as it may be amended.

                    Concord shall have the meaning set forth in Section 7.4.

                    Consumer Documents means the following documents used by
Borrower in connection with the credit sale of Timeshare Interests:

 

 

 

 

(a)

Credit Application;

 

 

 

 

(b)

Evidence of FICO Score (to the extent required under Section 22.3 );

 

 

 

 

(c)

Purchase Agreement (with Right of Rescission Notice);

 

 

 

 

(d)

Deed;

 

 

 

 

(e)

Mortgage;

 

 

 

 

(f)

Note;

 

 

 

 

(g)

Disclosure Statement;

 

 

 

 

(h)

Owner Confirmation Interview (Acknowledgment of Representations);

 

 

 

 

(i)

Receipt for Timeshare Documents;

 

 

 

 

(j)

Mortgage Service Disclosure Statement;

3

--------------------------------------------------------------------------------




 

 

 

 

(k)

Settlement Statement (HUD-1);

 

 

 

 

(l)

Good Faith Estimate of Settlement Charges;

 

 

 

 

(m)

Privacy Act Notice; and

 

 

 

 

(n)

Certificate of Purchase of Owner Beneficiary Rights.

                    A sample form of each of the Consumer Documents from the
jurisdictions representative of each Primary Project is attached hereto as part
of Exhibit A.

                    Custodial Agreement shall have the meaning set forth in
Section 7.5.

                    Custodian shall have the meaning set forth in Section 7.5.

                    Debt means, for any Person, without duplication, the sum of
the following:

                    (a)          indebtedness for borrowed money;

                    (b)          obligations evidenced by bonds, debentures,
notes or other similar instruments;

                    (c)          obligations as lessee under leases which have
been, in accordance with GAAP, recorded as capital leases;

                    (d)          obligations of such Person to purchase
securities (or other property) which arise out of or in connection with the sale
of the same or substantially similar securities or property;

                    (e)          indebtedness or obligations of others secured
by a lien on any asset of such Person, whether or not such indebtedness or
obligations are assumed by such Person (to the extent of the value of the
asset);

                    (f)          obligations under direct or indirect guaranties
in respect of, and obligations (contingent or otherwise) to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (e) above; and

                    (g)          liabilities in respect to unfunded vested
benefits under plans covered by Title IV of ERISA.

          Notwithstanding the foregoing, with respect to Borrower, the term
“Debt” shall exclude recorded liabilities for non-recourse sales of timeshare
notes receivable and such Debt, if any, as may be subordinated pursuant to the
terms of this Agreement or the other Loan Documents.

                    Debtor Relief Laws means all applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, insolvency,
reorganization or similar law, proceeding or device providing for the relief of
debtors from time to time in effect and generally affecting the rights of
creditors.

4

--------------------------------------------------------------------------------



                    Declarations means, with respect to each Project, the
condominium declaration or similar instrument related thereto pursuant to which
such Project is encumbered and the property regime established thereat is
created as all of the foregoing may be lawfully amended or supplemented from
time to time.

                    Deed means the writing evidencing title in the Trustee on
behalf of the Owner Beneficiaries referred to in, and subject to the other
provisions of, the Trust Agreement, with respect to Timeshare Interests relating
to Timeshare Loans.

                    Defaulting Lender shall have the meaning set forth in
Section 3.3(c).

                    Default Rate has the meaning set forth in Section 4.2.

                    Delinquent Loan means any Timeshare Loan (a) with respect to
which any payment is, at any time, more than fifty-nine (59) days past due
(computed without reference to any notice or grace period) or (b) which does not
meet the criteria of a Qualified Timeshare Loan.

                    Demand Balancing Standard has the meaning ascribed to it in
the Trust Agreement.

                    Disclosure Statement means the truth-in-lending disclosures
given by Borrower or its Affiliates to a Purchaser in connection with the credit
purchase of one or more Timeshare Interests.

                    Division means the applicable state regulatory agency,
department or division in the state in which a Project is located, which has the
power and authority to regulate timeshare projects in such state.

                    Eligible Transferee means (a) a commercial bank organized
under the laws of the United States, or any state thereof, (b) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Co-operation and Development or a political
subdivision of any such country, (c) a finance company, insurance or other
financial institution, or fund that is engaged in making, purchasing, or
otherwise investing in commercial loans in the ordinary course of its business,
(d) any Affiliate (other than individuals) of an existing Lender, and (e) any
other Person approved by Agent and Borrower.

                    Environmental Agreement means that certain Environmental
Agreement of even date herewith between Borrower and Agent as amended, restated,
extended or supplemented from time to time, and any new Environmental Agreement
executed in its place.

                    ERISA has the meaning set forth in Section 8.16.

                    ERISA Affiliates has the meaning set forth in Section 8.16.

                    Event of Default means any Event of Default described in
Section 25.1.

5

--------------------------------------------------------------------------------



                    Existing Lenders means Liberty Bank and certain other
financial institutions which have purchased participation interests from Liberty
Bank relating to the Existing Loan.

                    Existing Loan means the $75,000,000 Receivables Loan, as
such loan is further described in the Existing Loan Agreement.

                    Existing Loan Agreement means that certain Receivables Loan
Agreement dated as of August 27, 2008 by and between Liberty Bank and Borrower,
as amended by (i) that certain First Amendment to Receivables Loan Agreement
dated as of July 29, 2009 by and between Liberty Bank and Borrower, (ii) that
certain Second Amendment to Receivables Loan Agreement dated as of September 27,
2010 by and between Liberty Bank and Borrower and (iii) that certain Third
Amendment to Receivables Loan Agreement dated of even date herewith by and
between Liberty Bank and Borrower, and as the same may hereafter be amended,
restated, modified or supplemented from time to time.

                    Existing Loan Documents means the Existing Loan Agreement
and such other loan documents executed in connection therewith or given as
security therefor.

                    FICO Score means a credit risk score known as a “FICO®
Score” and determined by the Fair Isaac Company system implemented by Experian
or a successor acceptable to Agent, in its reasonable discretion, for a consumer
borrower through the analysis of individual credit files. In the event that such
credit risk scoring program ceases to exist, Agent and Borrower may select a
successor credit risk scoring program as mutually agreed.

                    In the event that a Purchaser consists of more than one (1)
individual (e.g. husband and wife) (a “Purchaser Group”), the FICO Score for a
Purchaser shall be based on the highest FICO Score for all individuals who have
a FICO Score in such Purchaser Group. For such Receivables Loan Advances, a
Purchaser shall be considered to have no FICO Score if all individuals in such
Purchaser Group have no FICO Score.

                    GAAP means generally accepted accounting principles in the
United States, applied on a consistent basis, as described in Opinions of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and/or in statements of the Financial Accounting Standards Board
which are applicable in the circumstances as of the date in question.

                    Governing Documents means the certificate or articles of
incorporation, organization or formation, by-laws, partnership agreement, joint
venture agreement, trust agreement, operating agreement or other organizational
or governing documents of any Person.

                    Incipient Default means any condition or event which, after
notice or lapse of time or both, would constitute an Event of Default under this
Agreement.

                    Indemnified Party shall have the meaning set forth in
Section 29.19.

                    Legal Requirements means all applicable federal, state and
local ordinances, laws, regulations, orders, judgments, decrees, determinations
and other legal restrictions governing a Project, Borrower or their business or
operations.

6

--------------------------------------------------------------------------------



                    Lender means each of the financial institutions identified
under the caption “Lenders” on the signature pages to this Agreement, and their
successors and assigns.

                    Lender Portfolio Timeshare Loans means all Timeshare Loans
now existing or hereafter arising which have been pledged, assigned and
delivered to Agent, for the benefit of Lenders, pursuant to this Agreement or
any Assignment (and all replacements of such Timeshare Loans which have been
pledged, assigned and delivered to Agent, for the benefit of Lenders, pursuant
to Section 12.2).

                    Leverage Ratio means the ratio of (a) consolidated Debt of
Borrower, to (b) consolidated Tangible Net Worth of Borrower.

                    Loan Account has the meaning set forth in Section 2.6.

                    Loan Documents means this Agreement, the Receivables Loan
Notes, any document evidencing any assignment or security interest described in
Section 7.1, the Servicing Agreement, the Lockbox Agreement, the Custodial
Agreement, the Back-Up Servicing Agreement, the Environmental Agreement, and all
documents now or hereafter executed in connection with the Receivables Loan or
securing the Obligations, as such documents may be amended, restated or
modified.

                    Loan File means, with respect to each of the Timeshare
Loans, all the Consumer Documents relating thereto, each duly executed, as
applicable, plus:

                    (a)          all guaranties, if any, for the payment of the
Timeshare Loans; and

                    (b)          in the case of a Timeshare Loan made to a
corporation, partnership or other entity not an individual, evidence that the
execution and delivery of the Note and other Consumer Documents and the related
purchase of Timeshare Interests have been duly authorized by all necessary
action of such entity; and

                    (c)          the Title Insurance Policy insuring the lien of
the Mortgage.

                    Loan Pledgee shall have the meaning set forth in Section
27.2.

                    Loan Year means each twelve (12) month period after the
expiration of the Receivables Loan Advance Period, as such Receivables Loan
Advance Period may be extended from time to time, i.e., the first Loan Year will
commence on the date the Receivables Loan Advance Period expires after all
extensions thereof.

                    Lockbox Agreement shall have the meaning set forth in
Section 7.3.

                    Lockbox Bank shall have the meaning set forth in Section
7.3.

                    Low FICO Score Timeshare Loans shall have the meaning set
forth in Section 2.2(e)(ii).

7

--------------------------------------------------------------------------------



                    Management Agreement means the agreement between an
Association and the Manager providing for the management of a Project and any
new management agreement executed in its place, each as amended in accordance
with the terms of this Agreement.

                    Manager means the entity serving as the manager for a
Project pursuant to a Management Agreement and any replacement manager for such
Project approved by Agent, in its reasonable discretion. Bluegreen Resorts
Management, Inc., Dennis Management, Vacation Resorts International, Inc., RAL
Resort Property Management, Inc., Lake Condominium Owners’ Association, Inc.,
Ocean Towers Beach Club Condominium Association, Inc., Gold Crown Management,
Inc. and Eastman Management Services, Inc. shall each be deemed by Agent to be
an approved Manager or replacement manager for any Project. In the event that
Agent does not approve a Manager for any Project, then Agent shall have no
obligation to make any further Advances under the Receivables Loan in connection
with the applicable Project.

                    Material Adverse Change means any material and adverse
change in, or a change which has a material adverse effect upon, any of:

                    (a)          the business, properties, operations or
condition (financial or otherwise) of Borrower, which, with the giving of notice
or the passage of time, or both, could reasonably be expected to result in
either (i) Borrower failing to comply with any of the financial covenants
contained in Section 16 or (ii) Borrower’s inability to perform its obligations
pursuant to the terms of the Loan Documents; or

                    (b)          the legal or financial ability of Borrower to
perform its obligations under the Loan Documents and to avoid any Incipient
Default or Event of Default; or

                    (c)          the legality, validity, binding effect or
enforceability against Borrower of any Loan Document in accordance with its
terms.

                    Maximum Receivables Loan Amount means the lesser of: (i) the
aggregate Commitment Amount of all Lenders, or (ii) an amount not to exceed
$60,000,000 at any time, provided that, such maximum amount is subject to
further restrictions as set forth in Sections 2.1 and 2.2 of this Agreement.

                    Mortgage means a mortgage or deed of trust naming Borrower
as mortgagee or beneficiary, which secures payment of a Note, is executed by the
Trustee, and encumbers the Timeshare Interest purchased by such Purchaser.

                    Net Income shall have the meaning given to it under GAAP.

                    Net Worth means, for any Person: (a) total assets of such
Person, as would be reflected on a balance sheet prepared on a consolidated
basis and in accordance with GAAP, consistently applied, exclusive of
intellectual property, experimental or organization expenses, franchises,
licenses, permits, unamortized underwriters’ debt discount and expenses, and
goodwill, minus (b) total liabilities of such Person, as would be reflected on a
balance sheet prepared on a consolidated basis and in accordance with GAAP
consistently applied.

8

--------------------------------------------------------------------------------



                    No-FICO Score Timeshare Loans shall have the meaning set
forth in Section 2.2(e)(iii).

                    Non-Complying Consumer Documents has the meaning set forth
in Section 11.

                    Non-Primary Project means each Project approved by Agent as
of the date of this Agreement as an eligible Non-Primary Project for financing,
which approved Non-Primary Projects are specified on Schedule 1 attached to this
Agreement as it may be supplemented or replaced from time to time with Agent’s
written approval, including any approved replacements to Schedule 1 pursuant to
Section 24.11.

                    Non-Primary Project Timeshare Loans shall have the meaning
set forth in Section 2.2(e)(iv).

                    Non-Resident Timeshare Loans shall have the meaning set
forth in Section 2.2(e)(i).

                    Note means a purchase money note made by a Purchaser secured
by a Mortgage, payable to the order of Borrower, and delivered by a Purchaser in
connection with the credit purchase of one or more Timeshare Interests.

                    Notice to Purchasers shall have the meaning set forth in
Section 7.6(b).

                    Obligations means all payment and performance obligations
and liabilities of Borrower to Agent or any Lender of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
secured or unsecured, joint, several, joint and several, now existing or
hereafter arising, contractual or tortious, liquidated or unliquidated,
regardless of how such obligations or liabilities arise, including without
limitation, the obligation of Borrower to pay (a) the principal of, premium, if
any, on and interest on the Receivables Loan and the Existing Loan; and (b) all
fees, costs, expenses, indemnities, obligations and liabilities of Borrower
owing at any time to Agent or any Lender under or in respect of this Agreement
and each of the other Loan Documents, the Existing Loan Agreement and each of
the other Existing Loan Documents. Notwithstanding the foregoing, upon the
payment in full of the Existing Loan and termination of the Existing Loan
Agreement and the other Existing Loan Documents, no payment, performance or any
other obligation or liability of Borrower under the Existing Loan Agreement or
any of the other Existing Loan Documents shall constitute “Obligations” under
this Agreement.

                    Owner or Owners means the Purchaser or Purchasers of a
Timeshare Interest, the successive owner or owners of each Timeshare Interest so
conveyed, and Borrower or its Affiliates with respect to Timeshare Interests in
a Project not so conveyed.

                    Owner Beneficiary shall have the meaning set forth in the
Trust Agreement and includes a Purchaser under a Purchase Agreement who acquires
Owner Beneficiary Rights with appurtenant Vacation Points.

                    Owner Beneficiary Rights shall have the meaning set forth in
the Trust Agreement.

9

--------------------------------------------------------------------------------



                    Patriot Act Certificate and Agreement means the Patriot Act
Certificate and Agreement by and between Borrower and Agent, dated of even date
herewith.

                    PBGC has the meaning set forth in Section 8.16.

                    Permitted Encumbrances means, with respect to a Mortgage,
(a) real estate taxes and assessments not yet due and payable, (b) exceptions to
title which are approved in writing by the Agent, which includes the exceptions
set forth in the approved forms of Title Insurance Policies for the Primary
Projects attached hereto as Exhibit E and the exceptions in the forms of Title
Insurance Policies for the Non-Primary Projects existing as of the Closing Date
(including such easements, dedications and covenants which Agent consents to in
writing after the date of this Loan Agreement). In addition, the following shall
be deemed to be Permitted Encumbrances: 1) liens for state, municipal and other
local taxes if such taxes shall not at the time be due and payable; 2) liens in
favor of Agent or Lenders pursuant to this Agreement; 3) materialmen’s,
warehouseman’s and mechanic’s and other liens arising by operation of law in the
ordinary course of business for sums not due; 4) a Purchaser’s interest in a
Timeshare Interest relating to a Timeshare Loan comprising a portion of the
Lender Portfolio Timeshare Loans whether pursuant to the Trust Agreement or
otherwise; and 5) any Owner Beneficiary Rights. Notwithstanding the foregoing,
such Permitted Encumbrances will not affect or subordinate the first and prior
lien of Agent or Lenders in and to a Qualified Note which has been encumbered by
a Qualified Mortgage, the lien of which Qualified Mortgage is insured by the
applicable Title Insurance Policy collaterally assigned to Agent, for the
benefit of Lenders.

                    Permitted Modifications means an amendment or other
modification to the terms and conditions of a Timeshare Loan (a) of a Purchaser
as a result of the Servicemembers Civil Relief Act, (b) with respect to a one
percent (1%) increase or decrease in the related Timeshare Loan’s interest rate
related to a Purchaser’s voluntary or involuntary election to commence or cease
using an automatic payment option, as applicable, or (c) in connection with an
Upgraded Note Receivable or Sampler Loan.

                    Person means an individual, a government or any agency or
subdivision thereof, a corporation, partnership, trust, unincorporated
organization, association, joint stock company, limited liability company or
other legal entity.

                    Plan has the meaning set forth in Section 8.16.

                    Pledge shall have the meaning set forth in Section 27.2.

                    Primary Project means each Project approved by Agent as of
the date of this Agreement as an eligible Primary Project for financing, which
approved Primary Projects are specified on Schedule 1 attached to this Agreement
as it may be supplemented or replaced from time to time with Agent’s written
approval, including any approved replacements to Schedule 1 pursuant to Section
24.11.

                    Processing Fee shall have the meaning set forth in Section
3.3(b).

                    Project means each timeshare project or phase thereof
approved by Agent as of the date of this Agreement as an eligible Project for
financing, which approved Projects are

10

--------------------------------------------------------------------------------



identified on Schedule 1 attached to this Agreement as it may be supplemented or
replaced from time to time with Agent’s written approval, including any approved
replacements to Schedule 1 pursuant to Section 24.11, including without
limitation, all Primary Projects and Non-Primary Projects.

                    Project Documents means with respect to any Project, any and
all documents evidencing or relating to the creation and sale of Timeshare
Interests, the applicable Declarations, the applicable Governing Documents of
the Associations, any rules and regulations of the Associations, and the
Management Agreements.

                    Pro Rata Share means with respect to a Lender, a fraction
(expressed as a percentage), the numerator of which is the amount of such
Lender’s Commitment Amount of the Receivables Loan and the denominator of which
is the aggregate amount of all of the Commitment Amounts of all Lenders relating
to the Receivables Loan, as the same may be adjusted upon any assignment by a
Lender to the extent permitted by Section 27.1.

                    Public Records means the applicable recording or filing
office in the jurisdiction in which a Project is located which is the legally
required office for the recording of Deeds, Mortgages, Declarations and other
documents affecting title to real estate in such jurisdiction.

                    Public Report means the approved public report, permit or
public offering statement for the Vacation Club or a Project and the approvals
or registrations for such Vacation Club or Project, in the jurisdiction in which
Timeshare Interests in the Vacation Club are offered for sale or in which such
Project is located and in each other jurisdiction in which sales of the Vacation
Club or Timeshare Interests are made or such Vacation Club or Project is
otherwise required to be registered.

                    Purchase Agreement means the form of Bluegreen Owner
Agreement.

                    Purchaser means a bona fide third-party purchaser for value
(whether one or more Persons) who has purchased one or more Timeshare Interests
from Borrower or its Affiliates.

                    Qualified Mortgage means a Mortgage which may be subject to
a Permitted Encumbrance, securing the payment of a Qualified Note which has been
or may be assigned of record to Agent, for the benefit of Lenders.

                    Qualified Note means a Note executed by a Purchaser or
Purchasers, payable to the order of Borrower in connection with a Qualified
Sale, which has been assigned and endorsed over to Agent, for the benefit of
Lenders, with recourse, with respect to which all of the requirements for a
Qualified Timeshare Loan are true.

                    Qualified Sale means a credit sale of a Timeshare Interest
to a Purchaser, which is made by Borrower or its Affiliates in the ordinary
course of its business and is consummated in compliance with all applicable
Legal Requirements and in connection with which (other than in the case of an
equity trade or conversion under a Sampler Program Agreement) the Purchaser pays
a down payment by cash, credit card or equity conversion equal to at least ten
percent (10%) of the Sales Price, which down payment may, (i) in the case of an
Upgraded Note

11

--------------------------------------------------------------------------------



Receivable or conversion under a Sampler Program Agreement, be represented in
part or in whole by the principal payments and down payment made on, as
applicable, such original Qualified Note or the related Sampler Loan since its
date of origination or (ii) in the case of an equity conversion or a conversion
under a Sampler Program Agreement, be represented in whole or in part by the
amount paid where the Purchaser has paid in full at the point of sale for the
original Timeshare Interest or “Sampler Membership”, as applicable.

                    Qualified Timeshare Loan means each Timeshare Loan made by
Borrower to a Purchaser or Purchasers in connection with a Qualified Sale which
is evidenced by a Qualified Note, secured by a Qualified Mortgage and which
meets the following criteria:

                    (a)          The Timeshare Loan is evidenced by a Qualified
Note, Qualified Mortgage, Purchase Agreement and such other Consumer Documents
which have been, as applicable, executed in connection with the credit purchase
and sale of a Timeshare Interest;

                    (b)          The Timeshare Loan has an original maturity
date of one hundred twenty (120) months or less, payable in equal monthly
installments of principal and interest, with the first installment due and
payable not more than forty-five (45) days after the date on which Agent has
first advanced funds based upon the collateral assignment of such Timeshare
Loan;

                    (c)          Purposely Omitted;

                    (d)          The Timeshare Loan is not a Delinquent Loan;

                    (e)          The Timeshare Loan is not more than thirty (30)
days past due at the time of the initial Advance against such Timeshare Loan;

                    (f)          There has been no default by the Purchaser;

                    (g)          Other than with respect to the effect of the
application of the Service Member’s Civil Relief Act on Timeshare Loans in the
Lender Portfolio Timeshare Loans, the annual rate of interest applied to the
unpaid principal balance of the applicable Note is at least equal to a fixed
rate of 10% per annum and the weighted average interest rate for all of the
Lender Portfolio Timeshare Loans is at least equal to 14% per annum;

                    (h)          The Purchaser has no claim of any defense,
setoff or counterclaim to the applicable Timeshare Loan;

                    (i)          The Timeshare Loan represents the balance of
the Sales Price and the Purchaser is not, and no payment of a sum due under the
Timeshare Loan has been made by, an Affiliate, or an officer, director, agent,
employee, principal, broker, creditor (or relative thereof) of any other Person
related to or an Affiliate of Borrower;

                    (j)          The Consumer Documents and all other aspects of
the related transaction comply with all Legal Requirements;

                    (k)          The payment to be received is payable in United
States dollars;

12

--------------------------------------------------------------------------------



                    (l)          Each Purchase Agreement, Note, Mortgage and
related Consumer Document has been duly executed, as applicable, by or on behalf
of all Persons having a beneficial ownership interest in the Timeshare Interest;

                    (m)          The Unit in which the applicable Timeshare
Interest financed by the Timeshare Loan is situate: (i) has been completed in
compliance with all Legal Requirements, is currently served by all required
utilities, is fully furnished and ready for use; provided, however, Units may be
subject to renovations for improvements from time to time, provided that, a
“One-to-One Owner Beneficiary to Accommodation Ratio” (as defined in the Trust
Agreement) is maintained in accordance with the Trust Agreement and applicable
Legal Requirements and Borrower provides evidence of the same to Agent upon
Agent’s request; (ii) is covered by a valid certificate of occupancy (or its
equivalent) duly issued; (iii) is subject to the terms of the Declaration for
the applicable Project; and (iv) has been developed to the specifications
provided for in the applicable Purchase Agreement. All furnishings (including
appliances) within the Unit have been or will be fully paid for and are free and
clear of any lien or other interest by any third party, except for any furniture
leases which contain non-disturbance provisions acceptable to Agent;

                    (n)          The Unit in which the applicable Timeshare
Interest financed by the Timeshare Loan is situate has had all taxes,
Assessments, penalties and fees related thereto paid when due;

                    (o)          Any and all applicable rescission periods have
expired;

                    (p)          The Purchaser’s FICO Score (if more than one
Purchaser, the highest FICO Score will be submitted to Agent and used for this
calculation) shall not be less than 600, subject to the exceptions provided in
Sections 2.2(e)(i), 2.2(e)(ii) and 2.2(e)(iii);

                    (q)          The weighted average FICO Score for all Lender
Portfolio Timeshare Loans after this Timeshare Loan is added as part of the
Lender Portfolio Timeshare Loans (excluding No-FICO Score Timeshare Loans as
provided in Section 2.2(e)(iii)) shall not be less than 680;

                    (r)          The Purchaser is a resident of the United
States or Canada, subject to the exception provided in Section 2.2 (e)(i);

                    (s)          The lien of the Mortgage securing the Note is a
perfected first priority purchase money mortgage which may be assigned of record
to Agent, for the benefit of Lenders, (or is being assigned to Agent, for the
benefit of Lenders, in accordance with this Agreement, as applicable) and is or
will be fully insured by a Title Insurance Policy in the amount of the Timeshare
Loan, which policy is endorsed to Agent, for the benefit of Lenders, and its
successors and assigns or insured in the name of Borrower and collaterally
assigned to Agent, for the benefit of Lenders, and its successors and assigns;

                    (t)          All representations, warranties and covenants
regarding such Timeshare Loans and the Consumer Documents related thereto and
the matters related thereto as set forth in Section 10 and elsewhere in this
Agreement are accurate and Borrower shall have performed all of its obligations
with respect thereto;

13

--------------------------------------------------------------------------------



                    (u)          Agent and/or Lenders have a valid, perfected
first priority lien against and security interest in the Note and the related
Consumer Documents (which in the case of the Consumer Documents may be subject
to a Permitted Encumbrance) and all payments to be made thereunder;

                    (v)          The total maximum remaining principal balance
of all Timeshare Loans to any one Purchaser or Affiliates of such Purchaser (and
assigned to Agent, for the benefit of Lenders, hereunder) shall not exceed
$75,000 in the aggregate;

                    (w)          The payment terms of such Timeshare Loan have
not been amended in any way, including any revisions to the payment provisions
to cure any defaults or delinquencies, except in the case of a Permitted
Modification;

                    (x)          There has been no increase to the applicable
interest rate payable on the Timeshare Loan as the result of the termination of
any automatic payment option, unless all disclosures required under Regulation Z
for such increase have been properly given by Borrower or its Affiliates to
Purchaser;

                    (y)          The Purchaser is not a “blocked person”, as
defined in the Patriot Act Certificate and Agreement; and

                    (z)          The Unit in which the applicable Timeshare
Interest financed by the Timeshare Loan is situate in a Unit comprising part of
a Primary Project, subject to the exception provided in Section 2.2(e)(iv).

                    Receivables Loan means that certain credit facility in an
amount up to the Maximum Receivables Loan Amount to be extended by Agent and
Lenders to Borrower pursuant to the terms of this Agreement, as such loan may be
increased, decreased, amended, restated or modified, subject to the limitations
set forth in Section 2.2.

                    Receivables Loan Advance Period means the period of time
commencing on the date of this Agreement and ending on February 11, 2013.

                    Receivables Loan Fee has the meaning set forth in Section
5.1.

                    Receivables Loan Interest Rate means until the occurrence of
an Event of Default:

                    (a)          From the Closing Date until the first day of
the month following the month during which the Closing Date occurs, at a yearly
rate which is equal to two and one-quarter percent (2.25%) per annum in excess
of the WSJ Prime Rate in effect on the Closing Date, provided that, in no event
shall the interest rate on the Receivables Loan be less than 6.50% per annum.

                    (b)          On the first day of the month following the
month during which the Closing Date occurs and on the first day of each month
thereafter, the yearly rate at which interest shall be payable on the unpaid
principal balance of the Receivables Loan shall be, as applicable, increased or
decreased to a rate which is equal to two and one-quarter percent

14

--------------------------------------------------------------------------------



(2.25%) per annum in excess of the WSJ Prime Rate in effect on such date,
provided that, in no event shall the interest rate on the Receivables Loan be
less than 6.50% per annum.

                    Receivables Loan Maturity Date means February 11, 2016.

                    Receivables Loan Notes means each of Borrower’s promissory
notes dated of even date herewith payable to the order of each Lender evidencing
Borrower’s obligation to repay to such Lender, such Lender’s Pro Rata Share of
Advances under the Receivables Loan and all interest thereon.

                    Redirection Notice shall have the meaning set forth in
Section 27.2.

                    Register shall have the meaning set forth in Section
27.1(d).

                    Request for Receivables Loan Advance means a Request for
Advance as described in Section 2.3.

                    Request for Supplementary Advance means a Request for
Supplementary Advance as described in Section 2.5.

                    Reservation System means any proprietary method, arrangement
or procedure, maintained, owned and operated by Borrower or any Manager of the
Vacation Club (including the Vacation Club Manager), including any lease,
license, contract or other agreements evidencing such method, arrangement or
procedure, by which an Owner Beneficiary reserves the use and occupancy of any
accommodation or facility of the Vacation Club.

                    Sales Price means the gross sales price paid by a Purchaser
for one or more Timeshare Interests and shall include closing costs.

                    Sampler Loan means a loan made to a purchaser by Borrower
pursuant to the terms of a Sampler Program Agreement.

                    Sampler Program Agreement means an agreement pursuant to
which a purchaser thereunder obtains those certain benefits set forth therein
which comprise the “Sampler Membership” and, subject to the terms and conditions
thereof, has the opportunity to convert such Sampler Membership into full
ownership in the Vacation Club.

                    Section 3.3 Advance shall have the meaning set forth in
Section 3.3(c).

                    Servicer shall have the meaning set forth in Section 7.4.

                    Servicing Agreement shall have the meaning set forth in
Section 7.4.

                    Tangible Net Worth shall mean, at any time, the sum of (i)
Borrower’s Net Worth at such time (determined in accordance with GAAP), minus
(ii) the sum of (A) intangible assets, plus (B) notes and other obligations
payable to Borrower from any related party, any employee, shareholder, officer
or director of Borrower, plus (iii) any indebtedness owed by Borrower which
indebtedness is subject to a subordination agreement acceptable to Agent in its
sole discretion.

15

--------------------------------------------------------------------------------



                    Timeshare Act means the applicable state statute or other
law in the state or other jurisdiction in which a Project is located which
governs the creation and regulation of timeshare projects in such state, as it
may be amended.

                    Timeshare Approvals means all approvals, registration and
licenses required from governmental agencies in order to sell Timeshare
Interests and offer them for sale, to operate the Projects as timeshare
projects, to make Timeshare Loans and to own, operate and manage the Projects,
including without limitation, the registrations/consents to sell, the final
subdivision public reports/public offering statements and/or prospectuses and
approvals thereof required to be issued by or used in the jurisdiction where the
applicable Project is located and other jurisdictions where Timeshare Interests
have been offered for sale or sold.

                    Timeshare Interest means with respect to any Project, (x) an
undivided fee simple ownership interest as a tenant in common or (y) a Resort
Interest (as defined in the Trust Agreement) that is an ownership interest in
real property substantially similar to an ownership interest described in clause
(x) above (including Owner Beneficiary Rights), in either case with respect to
any Unit in such Project, with a right to use such Unit, or a Unit of such type,
generally for one (1) week or a portion of one (1) week annually or biennially,
together with all appurtenant rights and interests as more particularly
described in the Project Documents.

                    Timeshare Loan or Timeshare Loans means the loan or loans by
Borrower to a Purchaser, now existing or hereafter arising, related to the
financing of the sale of a Timeshare Interest.

                    Title Company means a title insurance company selected by
Borrower and approved by Agent which is authorized and duly licensed to carry on
a title insurance business in the state in which the applicable Project is
located. The Title Companies set forth on Exhibit K attached hereto, as amended
from time to time, shall be deemed by Agent as approved Title Companies.

                    Title Insurance Policy means a mortgagee’s or lender’s title
insurance policy issued by the Title Company insuring each Mortgage (or group of
Mortgages) assigned to Agent, for the benefit of Lenders, pursuant hereto,
endorsed to Agent and its successors and assigns or insured in the name of
Borrower and collaterally assigned to Agent and its successors and assigns and
in the amount of the Note (or group of Notes) secured by such Mortgage (or group
of Mortgages). The form of Title Insurance Policy related to each of the Primary
Projects, together with all endorsements, are attached hereto as Exhibit E.

                    Transfer means, with respect to the Collateral, the
occurrence of any sale, conveyance, assignment, transfer, alienation, mortgage,
conveyance of security interest, title, encumbrance of other disposition of any
kind of the Collateral, or any other transaction the result of which is,
directly or indirectly, to divest Borrower of any portion of its title to or
interest in such Collateral, voluntarily or involuntarily, it being the express
intention of Borrower and Agent that Borrower is prohibited from granting to any
Person a lien or encumbrance upon such Collateral, regardless of whether such
lien is senior or subordinate to the Agent’s and Lenders’ lien; provided that
the Collateral may be subject to Permitted Encumbrances, which shall not be
deemed to be a Transfer.

16

--------------------------------------------------------------------------------



                    Trust Agreement means, collectively, that certain Bluegreen
Vacation Club Amended and Restated Trust Agreement, dated as of May 18, 1994, by
and among Bluegreen Vacations Unlimited, Inc., the Trustee, Bluegreen Resorts
Management, Inc. and Bluegreen Vacation Club, Inc., as amended, restated or
otherwise modified from time to time.

                    Trustee means Vacation Trust, Inc., a Florida corporation,
in its capacity as trustee under the Trust Agreement, and its permitted
successors and assigns.

                    Unit means any apartment, condominium or cooperative unit,
cabin, lodge, hotel or motel room, villa, cottage, townhome, lot or other
private or commercial structure which is situated on real or personal property
and designed for occupancy by one or more persons within a Project, together
with all furniture, fixtures and furnishings therein, if applicable, and
together with any and all interests in common elements appurtenant thereto, as
provided in the related Declaration.

                    Upgraded Note Receivable means a new Qualified Note made by
the Purchaser under an existing Timeshare Loan (i) who has elected to terminate
such Purchaser’s interest in an existing Timeshare Interest and related Owner
Beneficiary Rights and Vacation Points (if any) in exchange for purchasing an
upgraded Timeshare Interest of higher value than the existing Timeshare Interest
and related Owner Beneficiary Rights and Vacation Points (if any) and
(ii) whereby the Borrower releases the Purchaser from Purchaser’s obligations in
respect of the existing Timeshare Interest and all related Owner Beneficiary
Rights and Vacation Points (if any) in exchange for receiving (in substantially
all cases) the new Qualified Note from the Purchaser secured by the upgraded
Timeshare Interest and related Owner Beneficiary Rights and Vacation Points (if
any).

                    Vacation Club means the Bluegreen Vacation Club Multi-Site
Timeshare Plan created pursuant to the Trust Agreement.

                    Vacation Club Management Agreement means the Amended and
Restated Management Agreement between Bluegreen Resorts Management, Inc. and
Vacation Trust, Inc. dated as of May 18, 1994, as amended.

                    Vacation Club Manager means Bluegreen Resorts Management,
Inc., a Delaware corporation, in its capacity as manager of the Vacation Club,
and its successors and assigns.

                    Vacation Points shall have the meaning set forth in the
Trust Agreement.

                    Wellington Financial means New Wellington Financial LLC,
doing business as Wellington Financial.

                    WSJ Prime Rate means the rate of interest published in the
Wall Street Journal (Eastern Edition) under the designation “Money Rates” and
described as “Prime Rate” or “Base Rate on Corporate Loans at Large U.S. Money
Center Commercial Banks.” If the rate so published is shown as a range of rates,
Agent will use the highest rate in such range as the WSJ Prime Rate. If such
rate is no longer published or available, Agent will choose a comparable
substitute rate based upon a national index, selected by Agent in its reasonable
discretion.

17

--------------------------------------------------------------------------------



                              1.2          Construction. Unless the context of
this Agreement clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the term “including” is
not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or.” The words “hereof,”
“herein,” “hereby,” “hereunder,” and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
An Event of Default shall “continue” or be “continuing” until such Event of
Default has been waived in writing by Agent. Section, subsection, clause,
schedule, and exhibit references are to sections, subsections, clauses,
schedules and exhibits in this Agreement unless otherwise specified. Any
reference in this Agreement or in the Loan Documents to this Agreement, any of
the Loan Documents or any other document or agreement shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, supplements, and restatements thereto and thereof,
as applicable.

                              1.3          Schedules and Exhibits. All of the
schedules and exhibits attached to this Agreement, as they may from time to time
be amended or restated, shall be deemed incorporated herein by reference.

                              1.4          Accounting Principles. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, the same shall be
determined or made in accordance with GAAP consistently applied at the time in
effect, to the extent applicable, except where such principles are inconsistent
with the requirements of this Agreement.

                    2.       The Receivables Loan.

                              2.1          Loan Amount. Subject to the other
provisions and conditions of this Agreement, each Lender (severally, but not
jointly) agrees, from time to time during the Receivables Loan Advance Period,
to make its Pro Rata Share of Advances under the Receivables Loan to Borrower in
amounts equal to the lesser of: (a) eighty-five percent (85%) of the unpaid
principal balance of Qualified Timeshare Loans included within the Lender
Portfolio Timeshare Loans assigned to Agent, for the benefit of Lenders, in
connection with such requested Advance, or (b) the Maximum Receivables Loan
Amount.

                    Notwithstanding anything to the contrary contained herein,
at no time shall Agent or any Lender be required to make additional Advances to
Borrower pursuant to the terms and conditions of this Agreement if, after giving
effect to any such Advance, the result is either that (i) the aggregate
outstanding principal balance of the Receivables Loan exceeds the Maximum
Receivables Loan Amount in the aggregate at any time, or (ii) the aggregate
outstanding principal balance of the Receivables Loan owed to any Lender (or its
participant), exceeds such Lender’s Commitment Amount.

                              2.2       Advances.

                                        (a)          Revolving Credit. The
Advances to be made under this Agreement are part of a revolving credit
facility. To the extent repaid, amounts advanced by

18

--------------------------------------------------------------------------------



Agent and Lenders to Borrower may be reborrowed, subject to the conditions set
forth in this Agreement. Although the aggregate amount of all Advances made
under this Agreement may exceed the Maximum Receivables Loan Amount, the
outstanding principal balance of such Advances may at no time exceed the Maximum
Receivables Loan Amount.

                                        (b)          Restrictions on Loan
Advances. No Lender shall have any obligation to make any Advance under the
Receivables Loan at such time that the Commitment Amount of any other Lender
would be insufficient for such Lender to fund its Pro-Rata Share of such
Advance. Borrower acknowledges and agrees that such limitation will be
applicable notwithstanding that a Lender may otherwise be obligated to make such
Advance under any other terms or conditions of this Agreement.

                                        (c)          Other Restrictions on
Receivables Loan Advances. Agent and Lenders shall have no obligation to make an
Advance under the Receivables Loan (i) more often than twice during any calendar
month, (ii) in an amount less than One Hundred Thousand Dollars ($100,000.00),
(iii) pursuant to a Request for Receivables Loan Advance received after the
expiration of the Receivables Loan Advance Period, or (iv) after the occurrence
of an Incipient Default or an Event of Default.

                                        (d)          Additional Restrictions on
Receivables Loan Advances. Notwithstanding anything to the contrary contained in
this Section 2, Agent and Lenders shall have no obligation to make any Advance
(i) under the Receivables Loan in an amount which would cause the aggregate
outstanding balance of the Receivables Loan to exceed $60,000,000; (ii) under
the Receivables Loan in an amount which would cause the outstanding principal
balance of Liberty Bank’s Pro Rata Share of the Receivables Loan to exceed
$55,000,000; (iii) under the Receivables Loan in an amount which would cause the
outstanding principal balance of TD Bank, N.A.’s Pro Rata Share of the
Receivables Loan to exceed $5,000,000; or (iv) under the Receivables Loan which
would cause Agent or any Lender or any participant in the Receivables Loan to
violate or continue to violate any legal lending limit.

                                        (e)          Other Limitations. Advances
under the Receivables Loan (not including Advances previously made under the
Existing Loan) shall also be subject to the following exceptions and
limitations:

                                                       (i)          Notwithstanding
the limitations set forth in subsection (r) of the definition of Qualified
Timeshare Loan, Timeshare Loans which otherwise satisfy the criteria of a
Qualified Timeshare Loan but which involve a Purchaser who is not a resident of
the United States or Canada (“Non-Resident Timeshare Loans”) may be considered
Qualified Timeshare Loans, provided that, (A) payment of such Non-Resident
Timeshare Loan must be made by the Purchaser under an “auto pay” program via a
major credit card, Pre-Authorized Checking or ACH payment, in United States
dollars; (B) at the time Agent and Lenders are making an Advance based upon the
assignment of a pool of Qualified Timeshare Loans, not more that 10% of the
balance of the Qualified Timeshare Loans in such pool may be comprised of such
Non-Resident Timeshare Loans and No-FICO Score Timeshare Loans, collectively;
and (C) at any time thereafter not more than 10% of the then outstanding
principal balance of all Qualified Timeshare Loans included in the Lender
Portfolio Timeshare Loans and against which Agent and Lenders have made Advances
may be comprised of such Non-Resident

19

--------------------------------------------------------------------------------



Timeshare Loans and No-FICO Score Timeshare Loans, collectively. The Purchasers
under such Non-Resident Timeshare Loans shall not be required to have a FICO
Score and accordingly, Non-Resident Timeshare Loans shall not also be deemed to
be No-FICO Score Timeshare Loans.

                                                  (ii)          Notwithstanding
the limitations set forth in subsection (p) of the definition of Qualified
Timeshare Loan, Timeshare Loans which otherwise satisfy the criteria of a
Qualified Timeshare Loan but involve (A) a Purchaser with a FICO Score at the
time of purchase less than 600 but equal to or greater than 575 and (B) a
downpayment (including cash “at the table” and paid-in equity) of at least 20%
of the Purchase Price (“Low FICO Score Timeshare Loans”) may be considered
Qualified Timeshare Loans, provided that, at any one time not more than 10% of
the then outstanding principal balance of all Qualified Timeshare Loans included
in the Lender Portfolio Timeshare Loans may consist of such Low FICO Score
Timeshare Loans. Notwithstanding anything to the contrary set forth in this
Section 2.2(e), the credit of any Purchaser whose Timeshare Loan is submitted to
Agent as security as provided in this Section 2.2(e) may be rejected by Agent if
such Purchaser’s Evidence of FICO Score (as submitted as part of the Consumer
Documents for such Purchaser) reflects a bankruptcy filing which has not been
dismissed or discharged as noted therein.

                                                  (iii)          Notwithstanding
the limitations set forth in subsection (p) of the definition of Qualified
Timeshare Loan, Timeshare Loans which otherwise satisfy the criteria of a
Qualified Timeshare Loan but involve a Purchaser for whom no FICO Score is
submitted by Borrower (“No-FICO Score Timeshare Loans”) may be considered
Qualified Timeshare Loans, provided that, (A) at the time Agent and Lenders are
making an Advance based upon the assignment of a pool of Qualified Timeshare
Loans, not more than 10% of the balance of the Qualified Timeshare Loans in such
pool may be comprised of such No-FICO Score Timeshare Loans and Non-Resident
Timeshare Loans, collectively; and (B) at any time thereafter not more than 10%
of the then outstanding principal balance of all Qualified Timeshare Loans
included in the Lender Portfolio Timeshare Loans and against which Agent and
Lenders have made Advances may be comprised of such No-FICO Score Timeshare
Loans and Non-Resident Timeshare Loans, collectively.

                                                  (iv)          Notwithstanding
the provisions of subsection (z) of the definition of Qualified Timeshare Loan,
Timeshare Loans which otherwise satisfy the criteria of a Qualified Timeshare
Loan but which involve the financed sale of a Timeshare Interest in a Unit in a
Non-Primary Project (“Non-Primary Project Timeshare Loans”) may be considered
Qualified Timeshare Loans, provided that, (A) at the time Agent and Lenders are
making an Advance based upon the assignment of a pool of Qualified Timeshare
Loans, not more than 15% of the balance of the Qualified Timeshare Loans in such
pool may be comprised of such Non-Primary Project Timeshare Loans; and (B) at
any time thereafter not more than 15% of the then outstanding principal balance
of all Qualified Timeshare Loans included in the Lender Portfolio Timeshare
Loans and against which Agent and Lenders have made Advances may be comprised of
such Non-Primary Project Timeshare Loans.

                                                  (v)          The minimum
weighted average FICO Score of all Qualified Timeshare Loans included in the
Lender Portfolio Timeshare Loans (excluding No-FICO Score Timeshare Loans) shall
be at least 680.

20

--------------------------------------------------------------------------------



                                                  (vi)          Notwithstanding
the provisions of subsection (g) of the definition of Qualified Timeshare Loan,
the weighted average interest rate for all of the Lender Portfolio Timeshare
Loans shall not be less than 14% per annum.

                                                  If the percentage limitations
described in subsections (i)-(iv) above are exceeded, the excess amount of such
Non-Resident Timeshare Loans, Low FICO Score Timeshare Loans, No-FICO Score
Timeshare Loans and Non-Primary Project Timeshare Loans in the Lender Portfolio
Timeshare Loans, shall not be deemed to be Qualified Timeshare Loans. In
addition, in the event that the weighted average FICO Score for all of the
Lender Portfolio Timeshare Loans (excluding No-FICO Score Timeshare Loans) is
less than 680, Agent may exclude from the category of Qualified Timeshare Loan
any Timeshare Loans with a FICO Score below 680 as may be necessary to result in
compliance with such weighted average FICO Score requirement. In addition, in
the event that the weighted average interest rate for all of the Lender
Portfolio Timeshare Loans is less than 14% per annum, Agent may exclude from the
category of Qualified Timeshare Loans any Timeshare Loans with interest rates
below 14% per annum as may be necessary to result in compliance with such 14%
per annum minimum weighted average interest rate requirement.

                                                  Notwithstanding anything to
the contrary contained above, Advances made under the Existing Loan shall be
subject to the exceptions and limitations set forth in Section 2.2(e) of the
Existing Loan Agreement.

                                        (f)      Method of Funding. The funding
of Advances shall be in accordance with such procedures as Agent may require,
including without limitation, disbursement through an escrow agent acceptable to
Agent. In connection with any wire transfer, Borrower will pay Agent’s and any
Lender’s reasonable costs and expenses for such wire transfers.

                              2.3      Requests for Advance. Each Advance (other
than a supplementary Advance pursuant to Section 2.5 below) shall be pursuant to
a Request for Receivables Loan Advance submitted to Agent (or a servicer
designated by Agent) in the form attached hereto as Exhibit B, with appropriate
insertions and duly executed on behalf of Borrower, together with all required
supporting documentation as described therein. Other conditions for the funding
of Receivables Loan Advances are set forth in various other sections of this
Agreement, including without limitation Sections 7.2, 20, 21 and 22.

                    Notwithstanding the foregoing, Borrower irrevocably
authorizes Agent and Lenders to advance sums under this Agreement to Agent and
Lenders to pay fees, costs, expenses and other obligations owed by Borrower
under the Loan Documents without requiring Agent to have received any Request
for Receivables Loan Advance or other related documents.

                              2.4      Limitation on Amount of Advances. Agent
and Lenders shall have no obligation to make an Advance which would cause the
total of Advances at any one time outstanding to exceed any limitation set forth
in Sections 2.1 or 2.2 or any other limitation set forth in this Agreement.

21

--------------------------------------------------------------------------------



                              2.5      Supplementary Advances. In the event that
the outstanding principal balance of the Receivables Loan is less than 85% of
the outstanding principal balance of all Qualified Timeshare Loans included
within the Lender Portfolio Timeshare Loans, then Borrower may request
supplementary Advances in an amount equal to such 85% limitation, provided that
(a) Borrower submits to Agent a Request for Supplementary Advance in the form
attached hereto as Exhibit G, and (b) Agent and Lenders shall have no obligation
to make such supplementary Advances (i) more often than once every calendar
month, (ii) in an amount less than $100,000, (iii) after the expiration of the
Receivables Loan Advance Period, (iv) after the occurrence of an Incipient
Default or an Event of Default, (v) which would cause the aggregate balances of
all outstanding Advances to exceed the Maximum Receivables Loan Amount, or (vi)
which would result in a violation of any of the limitations set forth in Section
2.2.

                              2.6      Loan Account. Agent will open and
maintain on its books a Loan Account (the “Loan Account”) with respect to
Advances made, repayments, the computation and payment of interest and fees and
the computation and final payment of all other amounts due and sums paid to
Agent and Lenders under this Agreement and with respect to the Receivables Loan.
Except in the case of manifest error in computation, the Loan Account will be
conclusive and binding on Borrower as to the amount at any time due to Agent and
Lenders from Borrower or to any Lender from Agent under this Agreement or the
Receivables Loan Notes as an account stated, except to the extent that (i) Agent
receives a written notice from Borrower of any specific exceptions of Borrower
thereto within forty-five (45) days after the date the applicable Loan Account
statement has been delivered to Borrower or (ii) Agent receives written notice
from any Lender of any specific exceptions of such Lender thereto within twenty
(20) days after the date the applicable Loan Account statement has been mailed
by Agent.

                              2.7      Receivables Loan Notes. The obligation of
Borrower to repay amounts advanced under the Receivables Loan and all interest
thereon shall be evidenced by the Receivables Loan Notes.

                              2.8      Amounts in Excess of Maximum Receivables
Loan Amount. Agent and Lenders shall have the right, but not the obligation, to
fund amounts in excess of the Maximum Receivables Loan Amount from time to time
to pay accrued and unpaid interest to correct or cure any Incipient Default or
Event of Default. Borrower agrees that the correcting or curing by Agent and
Lenders of an Incipient Default or Event of Default shall not cure the Incipient
Default or Event of Default under this Agreement. Such excess amounts funded
shall be deemed evidenced by the Receivables Loan Notes to the fullest extent
possible and then by this Agreement, shall bear interest at the Default Rate and
shall also be secured by the Collateral, and all other security and collateral
for the Receivables Loan. Borrower hereby agrees to execute additional notes,
Assignments and other additional Loan Documents, and modifications thereto,
promptly upon request by Agent, in favor of Agent and Lenders, evidencing and
securing amounts funded in excess of the Maximum Receivables Loan Amount.

                              2.9      Use of Proceeds. Advances under the
Receivables Loan will be used by Borrower solely to pay fees, costs and expenses
payable by Borrower under the Loan Documents, and for other proper working
capital and other business purposes of Borrower.

22

--------------------------------------------------------------------------------



                              2.10     Closing. The Closing under this Agreement
shall take place effective as of the Closing Date at such place as Agent may
require, provided that all conditions for Closing have been completed.

                              2.11     Purposely Omitted.

                              2.12     Allocation of Pledged Timeshare Loans
Among Lenders. Borrower agrees that in allocating which Timeshare Loans to
assign to Agent, for the benefit of Lenders, under this Agreement, Borrower
shall not adversely select to allocate to Agent otherwise Qualified Timeshare
Loans based on Project location, in a proportion materially different from
Borrower’s other lenders.

                    3.       Loan Administration.

                              3.1       Receivables Loan Advances. Subject to
the terms and conditions hereinafter set forth, each Lender, severally and not
jointly, agrees to fund its Pro Rata Share of any Advance. Agent agrees to give
each Lender prompt written notice (which may be by facsimile, pdf or other
electronic transmission) of such Lender’s Pro Rata Share of an Advance together
with such supporting materials as Agent customarily provides, which notice and
supporting materials shall be given to each Lender by 1:00 p.m. Eastern Time one
(1) Business Day prior to the date of the proposed Advance and will specify the
amount to be funded by such Lender and the proposed funding date. Provided that
such notice and supporting materials are timely received by a Lender as provided
above, such Lender will make such arrangements as are necessary to assure that
such Lender’s Pro Rata Share of such Advance is made available to Agent (in U.S.
Dollars) no later than 1:00 p.m. Eastern Time on the funding date.

                              3.2       Several Obligations of Lenders. Each
Lender is severally bound by this Agreement. There shall be no joint obligations
of Lenders under this Agreement. No Lender shall be responsible for the failure
by any other Lender to perform its obligations under this Agreement or any of
the Loan Documents. The Pro Rata Share of any Lender shall not be increased or
decreased as a result of the failure of any other Lender to perform its
obligations under this Agreement or any of the Loan Documents. The failure of
any Lender to fund its Pro Rata Share of any Advance under this Agreement shall
not excuse any other Lender from its obligations to fund its Pro Rata Share of
any Advance.

                              3.3       Permitted Assumptions by Agent. Unless
Agent shall have received notice from a Lender prior to 11:00 a.m. Eastern Time
on the requested funding date of any Advance that such Lender will not make
available to Agent such Lender’s Pro Rata Share of such Advance, Agent may
assume that such Lender has made or will make its Pro Rata Share of such Advance
available to Agent on the requested funding date of such Advance. Agent may in
its discretion and in reliance upon such assumption make available to Borrower
on such date a corresponding amount of such Lender’s Pro Rata Share of such
Advance.

                                          (a)          Subject to the terms of
the Agency Agreement, if a Lender has not or does not make available to Agent
the full amount of its Pro Rata Share of any Advance required to be funded under
the Loans on the requested funding date specified by Agent as provided in
Section 3.1 above, and such Lender has not notified the Agent of such Lender’s

23

--------------------------------------------------------------------------------



intention not to fund pursuant to the first sentence of Section 3.3, Agent may
advance such corresponding amount of such Advance, and accrue interest thereon
for its own account, at the interest rate set forth for the Receivables Loan,
for each day from the date such principal amount is made available to Borrower
until the date such principal amount (together with such accrued interest) is
repaid by such Lender (or Borrower as further provided below) to Agent. If such
Lender shall reimburse Agent for the principal amount advanced by Agent pursuant
to the preceding sentence with interest as provided above, upon such
reimbursement such principal amount shall constitute such Lender’s Pro Rata
Share of the applicable Advance under the Receivables Loan for all purposes of
this Agreement and any interest in respect of such principal paid by Borrower
shall be for such Lender’s account. The failure of any Lender to fund its Pro
Rata Share of any Advance shall not relieve any other Lender of its obligation,
if any, hereunder to fund its respective Pro Rata Share of the Advance on the
funding date, but no Lender shall be responsible for any such failure of any
other Lender.

                                        (b)          If Agent advances any funds
pursuant to Section 3.3 in respect of another Lender’s Pro Rata Share, and the
relevant Lender does not reimburse the Agent as provided in subsection (a) above
or pursuant to the terms of any agreement among Agent and Lenders, any interest
paid on such amount by Borrower hereunder, for the period commencing on the date
such amount was made available by the Agent until the date the relevant Lender
(or Borrower as further provided in subsection (a) above) reimburses Agent,
shall be paid to Agent and not such Lender and, in addition, such Lender shall
pay Agent any reasonable out-of-pocket costs or expenses incurred by Agent in
connection therewith. In addition, if a Lender has failed to fund its Pro Rata
Share of Advances hereunder in a timely fashion (after receipt of the items
required under Section 3.1), such Lender shall also pay to Agent a $3,500.00 fee
(the “Processing Fee”) to compensate Agent for its efforts in connection
therewith. Such payment shall be retained by Agent for its own account. Borrower
shall have no liability for any Processing Fee or other out-of-pocket costs or
expenses payable to Agent under this Section 3.3(b).

                                        (c)          In the event that, at any
time a Lender fails or refuses to fund its Pro Rata Share of an Advance as
required under this Agreement or any other agreement among Agent and Lenders,
such Lender, after two (2) Business Days from the date it shall have received
notice from Agent that its Pro Rata Share of such Advance is past due and has
not been received, shall be deemed to be a “Defaulting Lender”. Until such time
as such Defaulting Lender has funded its Pro Rata Share of such Advance (which
late funding shall not absolve such Defaulting Lender from any liability it may
have), such Defaulting Lender shall not have the right to vote regarding or to
approve any issue on which voting or approval is required or advisable under
this Agreement or any other Loan Document, and the amount of the Pro Rata Share
of such Advance of such Lender shall not be counted as outstanding for purposes
of determining any matters or actions as to which such Lender would otherwise be
entitled to vote or to direct the Agent to act on its behalf under this
Agreement or the other Loan Documents. In addition, Agent shall not be obligated
to transfer to any Defaulting Lender, in the event that (a) the Defaulting
Lender did not, pursuant to the first sentence of Section 3.3, notify the Agent
of its intention not to fund its Pro Rata Share of any Advance, and (b) the
Agent has, pursuant to and in accordance with Section 3.3, advanced funds in
respect of the Defaulting Lender’s Pro Rata Share of such Advance (a “Section
3.3 Advance”), and (c) the Agent has not been reimbursed the Section 3.3 Advance
(including all accrued interest and fees) by the Defaulting

24

--------------------------------------------------------------------------------



Lender or by the Borrower or by any other means, then, the Agent shall apply any
payments (including principal, interest and fees) made by or for Borrower to
Agent or otherwise received by Agent (including as a result of realization upon
a sale of any Collateral) for the Defaulting Lender’s benefit against such
Section 3.3 Advance until such Section 3.3 Advance (plus all accrued interest
and fees) is repaid in full, and thereafter such amounts shall be paid to the
Defaulting Lender in respect of its Pro Rata Share of the Receivables Loan.

                                        (d)        Without prejudice to the
survival of any other remedies against a Defaulting Lender, if a Defaulting
Lender fails to make available to Agent the full amount of such Defaulting
Lender’s Pro Rata Share of any Advance required to be made under the Loan within
five (5) Business Days after the date it shall have received notice from Agent
that its Pro Rata Share of the Advance has not been received, Borrower or Agent
may require that such Defaulting Lender transfer all of its right, title and
interest under this Agreement, such Defaulting Lender’s Receivables Loan Note
and each other Loan Document to Agent or to a Eligible Transferee identified by
Borrower (with the consent of Agent) or by Agent (with the consent of Borrower),
subject to the following:

                                                    (i)            such proposed
Eligible Transferee shall agree to assume all of the obligations of the
transferor Defaulting Lender under the Loan Documents, for consideration equal
to the outstanding principal of such transferor Defaulting Lender’s share of the
Receivables Loan, together with interest thereon to the date of such transfer;

                                                    (ii)          satisfactory
arrangements shall be made for payment to such transferor Defaulting Lender of
all other amounts payable hereunder (including the outstanding principal amount
of the Receivables Loan of the Defaulting Lender, all accrued interest owed to
the Defaulting Lender, and all accrued fees which have then been earned by and
are owed to the Defaulting Lender), provided that, in the event that any
transfer is made pursuant to this subparagraph (d), Agent shall be entitled to
an amount equal to the Processing Fee payable by the transferor Defaulting
Lender, which shall be deducted from the consideration payable to the transferor
Defaulting Lender by the Eligible Transferee and shall be paid by the Eligible
Transferee to Agent;

                                                    (iii)         the transferor
Defaulting Lender agrees to pay the Eligible Transferee the Eligible
Transferee’s Pro Rata Share of fees which the transferor Defaulting Lender has
received related to this Agreement. This Pro Rata Share of the fees may be
deducted from the consideration payable to the transferor Defaulting Lender by
the Eligible Transferee;

                                                    (iv)         Other than as
expressly set forth herein, the rights and obligations of a Defaulting Lender
(including the obligation to indemnify Agent) and the other parties hereto shall
remain unchanged. Nothing in this subsection shall be deemed to release any
Defaulting Lender from its obligations under this Agreement and the Loan
Documents, shall alter such obligations, shall operate as a waiver of any
default by such Defaulting Lender hereunder, or shall prejudice any rights which
Borrower, Agent or any other Lender may have against any Defaulting Lender as a
result of any default by such Defaulting Lender hereunder; and

25

--------------------------------------------------------------------------------



                                                  (e)          In the event a
Defaulting Lender cures to the satisfaction of Agent all outstanding breaches
which caused such Lender to become a Defaulting Lender and Agent has received
the Processing Fee, such Defaulting Lender shall no longer be a Defaulting
Lender and shall be treated as a Lender under this Agreement.

                    4.        Interest Rate.

                              4.1          Primary Interest Rate. Until the
occurrence of an Event of Default, interest shall accrue and be payable on the
unpaid principal balance at the Receivables Loan Interest Rate.

                              4.2          Default Rate. From and after the
occurrence of an Event of Default, interest shall accrue and be payable on the
unpaid principal balance of the Receivables Loan Notes and all other Obligations
under the Loan Documents at a rate (the “Default Rate”) which is four (4)
percentage points higher than the rate provided in Section 4.1. Any judgment
obtained for sums due under the Receivables Loan Notes or other Obligations
under the Loan Documents will accrue interest at the Default Rate until paid.
Borrower acknowledges and agrees that the Default Rate is reasonable in light of
the increased risk of collection after occurrence of an Event of Default.

                              4.3          Calculation of Interest. Interest
will be calculated on the basis of a year of three hundred sixty (360) days and
charged upon the actual number of days elapsed. Interest will accrue on balances
as of the date Agent or any Lender wire such funds to Borrower.

                              4.4          Limitation of Interest to Maximum
Lawful Rate. Agent, Lenders and Borrower intend to comply at all times with
Applicable Usury Laws. In no event will the rate of interest payable hereunder
exceed the maximum rate of interest permitted to be charged by Applicable Usury
Law (including the applicable choice of law rules) and any interest paid in
excess of the permitted rate will be refunded to Borrower. Such refund may be
made by application of the excessive amount of interest paid against any
outstanding Obligations, applied in such order as Agent may determine. If the
excessive amount of interest paid exceeds the outstanding Obligations, the
portion exceeding the outstanding Obligations will be refunded by Agent and
Lenders. Any such crediting or refunding will not cure or waive any Event of
Default. Borrower agrees that in determining whether or not any interest payable
hereunder exceeds the highest rate permitted by Applicable Usury Law, any
non-principal payment, including, without limitation, prepayment fees and late
charges, will be deemed to the extent permitted by law to be an expense, fee,
premium or penalty rather than interest.

                    All sums paid or agreed to be paid to Agent or any Lender
for the use, forbearance or detention of the indebtedness incurred by Borrower
hereunder shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the term of such indebtedness until
payment in full, so that the rate or amount of interest on account of such
indebtedness does not exceed the usury ceiling from time to time in effect and
applicable to the Receivables Loan.

                    5.        Fees.

26

--------------------------------------------------------------------------------



                              5.1           Receivables Loan Fee. Borrower
agrees to pay to Agent a Receivables Loan fee equal to $425,000 (the
“Receivables Loan Fee”) which is due and payable on the Closing Date. This
Receivables Loan Fee is fully earned by Agent and shall not be refundable in
whole or in part, notwithstanding that the full Maximum Receivables Loan Amount
is not advanced. Agent is irrevocably authorized to advance the sums necessary
to pay such Receivables Loan Fee to itself from the proceeds of any Advance
under the Receivables Loan or as an Advance under the Receivables Loan without
any further Request for Receivables Loan Advance from Borrower. Agent shall
apply any excess deposits or fees paid to Agent prior to the Closing Date to the
Receivables Loan Fee.

                              Notwithstanding the foregoing, upon the joinder to
this Agreement of any new Lender or participant or increase in the Commitment
Amount for a Lender or participant existing as of the Closing Date, Borrower
shall pay to Agent a Receivables Loan fee equal to 1.0% of the aggregate
Commitment Amounts of such new Lenders or participants or the increase in the
existing Commitment Amount (i.e., above the maximum aggregate Commitment Amount
committed as of the Closing Date, to wit: $60,000,000), as the case may be,
provided that such new Commitment Amounts shall not exceed $35,000,000 in the
aggregate without the prior written consent of Borrower (the “Additional
Receivables Loan Fee”), provided however, the amount of the Additional
Receivables Loan Fee will be pro-rated by an amount the numerator of which will
be equal to the number of days remaining under the Advance Period on such date
of joinder and the denominator will be the total aggregate number of days for
the Advance Period (i.e., 365 days x 2 years = 730 days).

                    For purposes of clarification by example, if a new Lender or
participant joins this Agreement on the 120th day after the Closing Date with an
additional Commitment Amount of $25,000,000, the Additional Receivables Loan Fee
payable by Borrower will be calculated as follows:

                              $25,000,000 x .01 = $250,000 x 610/730 = $208,905

                              Agent is irrevocably authorized to advance the
sums necessary to pay the Additional Receivables Loan Fee to itself from the
proceeds of any Advance under the Receivables Loan or as an Advance under the
Receivables Loan without any further Request for Receivables Loan Advance from
Borrower.

                              5.2           Late Charge. In the event that any
payment required under the Receivables Loan is not received by Agent within ten
(10) Business Days after the due date, Borrower agrees to pay a late charge
equal to three percent (3%) of the amount due and payable to defray the expenses
incident to handling such delinquent payments, and to compensate Agent and
Lenders for the harm and damages related to such late payments. Borrower hereby
acknowledges and agrees that such late charges are reasonable in light of the
anticipated and the actual harm caused by the late payments; the difficulties of
proof of loss, harm and damages; and the inconvenience and non-feasibility of
Agent and Lenders otherwise obtaining an adequate remedy. Acceptance of such
late charge will not constitute a waiver of the default with respect to the
overdue installment, and will not prevent Agent and Lenders from exercising any
of the other rights and remedies available under the Loan Documents.

27

--------------------------------------------------------------------------------



                              5.3           Non-Utilization Fee. Subject to
Section 6.8 below, on the first anniversary of the date of this Agreement and on
each anniversary date thereafter during the Receivables Loan Advance Period,
Borrower agrees to pay to Agent, for its own benefit, a non-utilization fee
equal to 1.00% per annum of the difference between (a) Fifty-Three Million
Dollars ($53,000,000), and (b) the average outstanding aggregate monthly
principal balance of the sum of the Receivables Loan and the Existing Loan
during the immediately preceding twelve (12) month period. Such non-utilization
fee shall be payable on or before the 15th day following the anniversary date of
this Agreement during the Receivables Loan Advance Period. Agent is irrevocably
authorized to advance the sums necessary to pay such fee to itself from the
proceeds of any Advance under the Receivables Loan or as an Advance under the
Receivables Loan without any further Request for Receivables Loan Advance form
from Borrower. If the average aggregate monthly outstanding principal balance of
the sum of the Receivables Loan and the Existing Loan was equal to or greater
than Fifty-Three Million Dollars ($53,000,000) during such twelve (12) month
period, then such fee shall not be due.

                              5.4           Change of Control Fee. In the event
that a Change of Control occurs as of or at any time prior to the second
anniversary date of this Agreement, Borrower agrees to pay to Agent, for the
benefit of Lenders, an amount equal to the greater of (a) $1,000,000 (the
“Change of Control Fee”) or (b) the prepayment fee that would otherwise be due
and payable to Agent, for the benefit of Lenders, pursuant to Section 6.6 below.
In the event that a Change of Control occurs at any time after the second
anniversary date of this Agreement, Borrower agrees to pay to Agent, for the
benefit of Lenders, the prepayment fee then due and payable to Agent, for the
benefit of Lenders, pursuant to Section 6.6 below. Such Change of Control Fee or
prepayment fee, as applicable, shall be fully earned and due and payable in full
upon the occurrence of a Change of Control and shall not be refundable in whole
or in part. Notwithstanding the foregoing, Agent agrees that Agent may, at its
sole and absolute discretion, waive such Change of Control Fee or prepayment
fee, as applicable, if the Person or group of Persons effecting the Change of
Control event agrees (i) to continue the Receivables Loan, (ii) to be bound by
the terms of this Agreement and the other Loan Documents, and (iii) to execute
and deliver to Agent such amendment and joinder documents and other due
diligence deliveries as Agent may require.

                    6.        Payments.

                              6.1           Collections. (a) All payments
(principal, interest and fees) made on account of the Lender Portfolio Timeshare
Loans shall be paid to Agent, for the benefit of Lenders, via wire transfer once
each Business Day pursuant to the Lockbox Agreement. Prior to the occurrence of
an Event of Default, all such amounts received by Agent shall be applied twice a
month by Agent, on the first (1st) and fifteenth (15th) day of the month (i)
first to the payment of any fees, costs, expenses, charges and indemnification
obligations payable by Borrower under the Loan Documents, including without
limitation those payable under Section 29.6 and Section 29.19, or past due
amounts owing by Borrower to Agent and Lenders in connection with the
Receivables Loan, (ii) second, to interest accrued on the unpaid principal
balance of the Receivables Loan through the preceding Business Day, (iii) third,
to the principal balance of the Receivables Loan, and (iv) finally, to all other
unpaid Obligations. Upon the occurrence of any Event of Default, all payments on
the Lender Portfolio Timeshare Loans may be applied by Agent towards the
repayment of the Obligations in such order as Agent may elect.

28

--------------------------------------------------------------------------------



                                                  (b) In the event that the
(collections with respect to the Lender Portfolio Timeshare Loans) received by
Agent include payments for items other than principal and interest payable under
the Notes assigned to Agent, for the benefit of Lenders, (e.g. tax and insurance
impounds, maintenance and other Assessment payments, late charges, “NSF” or
returned check charges, misdirected payments or deposits, etc.), Agent shall
remit such other payments back to Borrower provided that (i) no Event of Default
or Incipient Default exists, (ii) Borrower requests in writing that Agent remit
such other payments back to Borrower, (iii) Borrower specifically identifies
(inclusive of the amount of) such other payments, (iv) Borrower provides Agent
with back-up to support the claim that such payments should not be part of the
proceeds of Collateral, and (v) if such amount is actually remitted to Borrower,
then Agent may adjust the Receivables Loan balance to give effect to such
remitted amounts to Borrower.

                                                  (c) Whether or not the
collections on account of the Lender Portfolio Timeshare Loans or the proceeds
of the Collateral shall be sufficient for that purpose, Borrower shall pay when
due all payments of principal, interest, and other amounts required to be made
pursuant to any of the Loan Documents. Borrower’s obligation to make the
payments required by the terms of the Loan Documents is absolute and
unconditional.

                              6.2           Additional Mandatory Payments.
Notwithstanding the foregoing, if at any time the aggregate outstanding
principal amount of the Receivables Loan outstanding is greater than (a)
eighty-five percent (85%) multiplied by the remaining principal payments due
under Qualified Timeshare Loans comprising the Lender Portfolio Timeshare Loans,
or (b) any other restriction or limitation set forth in this Agreement,
including without limitation, those set forth in Section 2.2, then within ten
(10) days after notice to Borrower, Borrower agrees to either (a) at Borrower’s
sole option (i) prepay an amount equal to such difference together with accrued
interest thereon, or (ii) pledge additional Qualified Timeshare Loans as part of
the Lender Portfolio Timeshare Loans in an amount sufficient to cure the
deficiency, or (b) at Agent’s sole option, prepay, in part, and pledge
additional Qualified Timeshare Loans, in part, in a total amount sufficient to
cure the deficiency. For purposes of calculating required payments under this
section, any Delinquent Loans or Timeshare Loans described in Sections 12.1(a),
(b), (c) and (d) shall not be deemed to be Qualified Timeshare Loans.

                              6.3           Minimum Payments. In the event that
the amounts received by Agent pursuant to the provisions of Section 6.1 are
insufficient to pay the accrued interest on the unpaid principal balance of the
Receivables Loan for any calendar month, then and in that event, Borrower agrees
to pay to Agent, for the benefit of Lenders, the unpaid accrued interest for
such month within five (5) Business Days after notice from Agent.

                              6.4           Final Payment Date. If not sooner
paid, Borrower agrees to pay to Agent, for the benefit of Lenders, all amounts
owing by Borrower to Agent and Lenders on account of the Receivables Loan and
all other Obligations owing by Borrower to Agent and Lenders pursuant to this
Agreement on the Receivables Loan Maturity Date.

                              6.5           Reinstatement of Obligations.
Borrower agrees that, to the extent any payment or payments are made on any
Obligations and such payment or payments, or

29

--------------------------------------------------------------------------------



any part thereof, are subsequently invalidated, declared to be fraudulent or
preferential, set aside or are required to be repaid to a trustee, receiver, or
any other Person under any Debtor Relief Laws, state or federal law, common law
or equitable cause, then to the extent of such payment or payments, the
Obligations or any part thereof hereunder intended to be satisfied shall be
revived and continued in full force and effect as if said payment or payments
had not been made.

                              6.6       Prepayments. Borrower may not prepay any
of the principal balance of the Receivables Loan (not including the principal
balance of the Existing Loan) during the Receivables Loan Advance Period. After
the end of the Receivables Loan Advance Period, Borrower may prepay all or any
part of the principal balance of the Receivables Loan following delivery of not
less than thirty (30) days’ prior written notice to Agent and upon payment of
the applicable fee to Agent, for the benefit of Lenders, as set forth below. Any
prepayment shall not relieve Borrower of its obligation to make all regularly
scheduled payments hereunder. The following prepayment fees on the Receivables
Loan shall be payable:

                                        (a)           Each prepayment made in
the first Loan Year shall be accompanied by a prepayment fee equal to 3% of the
principal amount prepaid;

                                        (b)           Each prepayment made in
the second Loan Year shall be accompanied by a prepayment fee equal to 2% of the
principal amount prepaid;

                                        (c)           Each prepayment made in
the third Loan Year shall be accompanied by a prepayment fee equal to 1% of the
principal amount prepaid; provided, however, any prepayment made within six (6)
months prior to the Receivables Loan Maturity Date shall not require any
prepayment fee, provided that such prepayment is made in full and not in part;
and

                                        (d)           Any prepayment made after
the third Loan Year shall not require any prepayment fee.

                    In the event that Agent or any Lender voluntarily agrees to
accept a prepayment prior to the end of the Receivables Loan Advance Period or
is compelled to accept a prepayment prior to the end of the Receivables Loan
Advance Period, Borrower agrees to pay to Agent, for the benefit of Lenders, a
prepayment fee equal to 5% of the amount prepaid.

                    In the event Agent or any Lender exercises its right to
accelerate payments under the Receivables Loan following an Event of Default or
otherwise, any tender of payment of the amount necessary to repay all or part of
the Receivables Loan made thereafter at any time by Borrower, its successors or
assigns or by anyone on behalf of Borrower shall be deemed to be a voluntary
prepayment and in connection therewith Agent and Lenders shall be entitled to
receive the fee required to be paid under the foregoing prepayment restrictions.

                    Borrower shall be entitled (and is obligated) to prepay the
balance of the Receivables Loan to the extent such prepayment results from a
shortfall in sums received from Purchasers under Lender Portfolio Timeshare
Loans and to the extent such prepayment results from a formerly Qualified
Timeshare Loan no longer being deemed “Qualified”. Borrower shall not be liable
to pay a prepayment fee resulting from payments described in the immediately
preceding sentence, unless Borrower has solicited accelerated payments from
Purchasers.

30

--------------------------------------------------------------------------------



                    Borrower shall also be entitled to prepay the balance of the
Receivables Loan, without any prepayment fee, to the extent such prepayment
results from a Timeshare Loan being removed from the Lender Portfolio Timeshare
Loans due to a refinance of the Note related thereto resulting from an upgrade
by a Purchaser.

                    Notwithstanding anything to the contrary set forth in this
Section 6.6, upon the occurrence of a Change of Control, subject to the
exception set forth in Section 5.4, Borrower shall be obligated to prepay the
balance of the Receivables Loan in accordance with Section 6.7 below, together
with the prepayment fee or Change of Control Fee, as applicable, pursuant to
Section 5.4 above.

                    The prepayment fees shall be presumed to be the amount of
damages sustained by Agent and Lenders as a result of such prepayment and
Borrower agrees that such prepayment fees are reasonable under the circumstances
currently existing. The prepayment fees provided for in this Section shall be
deemed included in the Obligations and shall be secured by the Collateral.

                    Notwithstanding anything to the contrary set forth in this
Section 6.6, prepayments of the principal balance of the Existing Loan shall be
governed by the terms and conditions set forth in Section 5.6 of the Existing
Loan Agreement.

                              6.7           Change of Control Payment. Upon the
occurrence of a Change of Control, subject to the exception set forth in Section
5.4, Borrower shall immediately pay to Agent, for the benefit of Lenders, all
amounts owing by Borrower to Agent and Lenders on account of the Receivables
Loan and all other Obligations owing by Borrower to Agent and Lenders pursuant
to this Agreement, including, without limitation, the Change of Control Fee or
prepayment fee, as applicable, pursuant to Section 5.4 above. Upon such payment,
and without limiting the effect of such payment, no further non-utilization fee,
as set forth in Section 5.3, shall be due by Borrower to Agent.

                              6.8           Application of Payments. Prior to
the occurrence of an Event of Default, all collections received by Agent, for
the benefit of Lenders, with respect to the Lender Portfolio Timeshare Loans
shall be applied to the Obligations as set forth in Section 6.1. Prior to the
occurrence of an Event of Default, all other payments received by Agent, for the
benefit of Lenders, with respect to the Receivables Loan shall be applied to the
Obligations as directed by Borrower, or if no direction is received by Agent, as
Agent may elect in its discretion. Upon the occurrence of any Event of Default,
Agent at its option, may apply any and all collections and other payments
received from Borrower with respect to any of the Collateral to accrued
interest, outstanding principal and other sums due hereunder, under the Loan
Documents in such order and with respect to the Obligations, as Agent in its
discretion elects. To the extent that Borrower fails to pay to Agent, for the
benefit of Lenders, any fees, costs, expenses, charges or indemnification
obligations under the Loan Documents, Agent, at its option, may apply all or
part of such payments towards such fees, costs, expenses and indemnification
obligations.

                              6.9           Indemnity. Borrower agrees to
indemnify Agent and Lenders against any loss or expense which Agent or any
Lender sustains or incurs as a consequence of an Event of Default, including,
without limitation, any failure of Borrower to pay when due (at

31

--------------------------------------------------------------------------------



maturity, by acceleration or otherwise) any principal, interest, fee or any
other amount due under this Agreement or the other Loan Documents, but only to
the extent that any such loss or expense did not arise out of Agent’s or any
Lender’s gross negligence or willful misconduct. If Agent and Lenders sustain or
incur any such loss or expense which constitutes the failure to pay when due (at
maturity, by acceleration or otherwise) any principal, interest, fee or any
other amount due under this Agreement), Agent will notify Borrower in writing of
the amount determined in good faith by Agent to be necessary to indemnify them
for such loss or expense. Such amount will be due and payable by Borrower to
Agent, for the benefit of Lenders, within five (5) Business Days after
presentation by Agent of a statement setting forth a brief explanation of and
its calculation of such amount, which statement shall be conclusively deemed
correct absent manifest error. Any amount payable by Borrower under this Section
will bear interest at the Default Rate from the due date until paid, both before
and after judgment.

                              6.10       General. The Receivables Loan, all
interest thereon and all other sums payable by Borrower under the Loan Documents
shall be paid in immediately available funds in U.S. Dollars according to the
terms of the Loan Documents.

                    7.        Security; Guaranties.

                              7.1      Security. The Obligations shall be
secured by, and Borrower hereby grants to Agent, for the benefit of Lenders, a
security interest in and to, all right, title and interest of the Borrower in
the following (collectively, the “Collateral”):

                                        (a)           All Lender Portfolio
Timeshare Loans, together with all Purchase Agreements, Mortgages, Notes and
other Consumer Documents related thereto; all payments due or to become due
thereunder in whatever form, including without limitation cash, checks, notes,
drafts and other instruments for the payment of money; and all books and
records, including all computer records, relating thereto.

                                        (b)           All proceeds, property,
property rights, privileges and benefits arising out of, from the enforcement
of, or in connection with, all present and future Lender Portfolio Timeshare
Loans and all Purchase Agreements, Mortgages, Notes and other Consumer Documents
related thereto, including without limitation, to the extent applicable, all
property returned by or reclaimed or repossessed from purchasers thereunder, all
rights of foreclosure, termination, dispossession, repossession, all documents,
instruments, contracts, liens and security instruments and guaranties relating
to such Lender Portfolio Timeshare Loans, Mortgages, Notes and other Consumer
Documents, all collateral and other security securing the obligations of any
Person under or relating to such Lender Portfolio Timeshare Loans, Mortgages,
Notes and other Consumer Documents, including, without limitation, all Owner
Beneficiary Rights under the Trust Agreement in respect of such Lender Portfolio
Timeshare Loans and all of the Borrower’s rights or interest in all other
property (personal or other), if any, the sale of which gave rise to such Lender
Portfolio Timeshare Loans, all rights and remedies of whatever kind or nature
Borrower may hold or acquire for the purpose of securing or enforcing such
Lender Portfolio Timeshare Loans, Mortgages, Notes and other Consumer Documents,
and all general intangibles relating to or arising out of such Lender Portfolio
Timeshare Loans, Mortgages, Notes and other Consumer Documents.

32

--------------------------------------------------------------------------------



                                        (c)          All of Borrower’s accounts
receivable, chattel paper, contract rights, documents, instruments,
pre-authorized account debit agreements, general intangibles and
choses-in-action, claims and judgments, solely related to all Lender Portfolio
Timeshare Loans.

                                        (d)          All of Borrower’s rights
under any Title Insurance Policies covering Mortgages assigned to Agent, for the
benefit of Lenders, in which Borrower now or hereafter has any interest to the
extent related to any Lender Portfolio Timeshare Loans.

                                        (e)          Any and all proceeds of the
foregoing.

                                        (f)          Any and all other property
now or hereafter serving as security for the Obligations.

                    Notwithstanding the foregoing, in the event that any Lender
Portfolio Timeshare Loan becomes a Delinquent Loan and such Delinquent Loan has
been replaced and/or repaid as set forth in Sections 12.1 and 12.2 of this
Agreement, then Agent and Lenders shall release their lien on the collateral
securing such Delinquent Loan.

                    All liens and security interests shall be first priority
liens and security interests. Borrower, Agent and Lenders hereby agree that this
Agreement shall be deemed to be a security agreement under the Uniform
Commercial Codes of the State of Connecticut and the Commonwealth of
Massachusetts. Accordingly, in addition to any other rights and remedies
available to Agent and Lenders hereunder, Agent and each Lender shall have all
the rights of a secured party under the Connecticut and Massachusetts Uniform
Commercial Codes.

                    The above-described liens and security interests shall not
be rendered void by the fact that no Obligations in respect of the Receivables
Loan or the Existing Loan exist as of any particular date, but shall continue in
full force and effect until (i) all Obligations under this Agreement and the
other Loan Documents pertaining to the Receivables Loan have been fully and
finally paid, performed and satisfied, and (ii) all Obligations under the
Existing Loan Agreement and the other Existing Loan Documents pertaining to the
Existing Loan have been fully and finally paid, performed and satisfied, and
Agent and Lenders have no agreement or commitment outstanding pursuant to which
Agent or any Lender may extend credit to or on behalf of Borrower and Agent has
executed termination statements or releases with respect thereto. IT IS THE
EXPRESS INTENT OF BORROWER THAT ALL OF THE COLLATERAL SHALL SECURE ALL PRESENT
AND FUTURE OBLIGATIONS OF BORROWER TO AGENT AND LENDERS UNDER THIS AGREEMENT AND
THE EXISTING LOAN AGREEMENT.

                              7.2          Endorsement of Notes; Assignment and
Delivery. The original Note evidencing each of the Timeshare Loans shall be
delivered to Agent and shall be endorsed to Agent with the following signed form
of Endorsement:

                    Pay to the order of Liberty Bank, as Agent, with recourse.

                    Bluegreen Corporation

33

--------------------------------------------------------------------------------




 

 

 

 

 

By: 

 

 

 

 

--------------------------------------------------------------------------------

 

Name/Title: 

 

 

 

 

--------------------------------------------------------------------------------

                    To the extent that any of such Notes had previously been
endorsed by Borrower to another Person, such Person shall have re-endorsed such
Notes back to Borrower.

                    Each of the Timeshare Loans shall be collaterally assigned
to Agent, for the benefit of Lenders, by written Assignment (the “Assignment”),
duly executed on behalf of Borrower in substantially the form attached hereto as
Exhibit C, provided that a batch Assignment shall also be deemed acceptable to
Lender. Each Assignment shall be in a form which is properly recordable in the
applicable real estate records in the state in which the applicable Project is
located.

                              7.3          Lockbox Agreement. All amounts
payable on account of the Lender Portfolio Timeshare Loans shall be received by
a financial institution or other entity approved by Agent (“Lockbox Bank”) and
transmitted by Lockbox Bank to Agent or any entity designated by Agent in
accordance with the provisions of an agreement among Borrower, Agent, Servicer
and Lockbox Bank in form and content acceptable to Borrower and Agent (the
“Lockbox Agreement”). Bank of America, N.A. shall be deemed by Agent to be an
approved Lockbox Bank. All payments on account of Lender Portfolio Timeshare
Loans shall be deposited in an account maintained by Borrower for the benefit of
Agent with the Lockbox Bank and shall be transmitted to Agent by wire transfer
by the Lockbox Bank once each Business Day, pursuant to the Lockbox Agreement.

                    At any time after Lockbox Bank shall fail to keep and
perform its obligations under the Lockbox Agreement to the satisfaction of
Agent, Borrower shall, upon the written request of Agent, terminate such
agreement in accordance with its terms. If the Lockbox Agreement shall be
terminated by Agent, the Lockbox Bank or, with the consent of Agent, by
Borrower, Borrower shall, prior to the effective date of such termination, enter
into a similar arrangement with another financial institution satisfactory to
Agent, or at Agent’s option make other arrangements satisfactory to Agent, in
its sole discretion, for the collection and transmittal to Agent, for the
benefit of Lenders, of payments made on account of Timeshare Loans then and
thereafter assigned to Agent, for the benefit of Lender, pursuant to this
Agreement.

                    Borrower expressly acknowledges and agrees that an action
for damages for any breach of the requirements of this Section 7.3 shall not be
an adequate remedy at law. In the event of any such breach, Borrower agrees to
the fullest extent allowed by law that Agent and Lenders shall be entitled to
injunctive relief to restrain such breach and require compliance with such
requirements.

                    Borrower hereby agrees to indemnify and hold Agent and
Lenders harmless from and against any claims, demands, expenses, costs, damages,
liabilities, setoffs, recoupments and expenses associated with the Lockbox
Agreement regardless of whether or not Lockbox Bank is liable or responsible for
such items under the express terms of the Lockbox Agreement, except to the
extent such claims, demands, expenses, costs, damages, liabilities, setoffs,
recoupments and expenses are found in a final non-appealable judgment by a court
of competent jurisdiction to

34

--------------------------------------------------------------------------------



have resulted from the gross negligence or willful misconduct of the Agent, any
Lender or Lockbox Bank. By way of example, but without limiting any other
possibilities, Borrower shall, subject to the foregoing sentence, indemnify and
hold Agent and Lenders harmless from and against any claims, demands, expenses,
costs, damages, liabilities, setoffs, recoupments and expenses (including,
without limitation, reasonable attorney’s fees and court costs) both legal and
equitable, associated with the Lockbox Agreement regardless of whether or not
Lockbox Bank may avoid or limit its responsibility by claiming (i) that Agent
had a duty to notify Lockbox Bank of any errors, discrepancies and/or
irregularities under the Lockbox Agreement, (ii) that Lockbox Bank’s liability
cannot exceed the service charges charged in connection with the Lockbox
Agreement for the most recent twelve-month period, and (iii) that Lockbox Bank’s
liability does not extend to special, incidental, indirect or consequential
damages.

                              7.4          Servicing Agreement. The Lender
Portfolio Timeshare Loans shall be serviced by Borrower (in its capacity as
servicer, and any third party successor servicer, the “Servicer”), provided
that, the terms and conditions of such servicing shall at all times be
acceptable to Agent and Borrower and shall be in writing in the form of a
bi-party servicing agreement between Borrower and Agent (the “Servicing
Agreement”). Agent shall also engage Concord Servicing Corporation (“Concord”)
as a “warm” back-up servicer to take over as servicer, in its commercially
reasonable discretion at any time whether or not an Incipient Default of Event
of Default then exists, and as of the date hereof, Borrower, Concord and Agent
shall enter into a back-up servicing agreement on terms and conditions
acceptable to Agent (the “Back-Up Servicing Agreement”).

                              7.5          Custodial Agreement. The Loan Files
related to the Lender Portfolio Timeshare Loans shall be held for the benefit of
Agent and Lenders by U.S. Bank National Association or another entity approved
by Agent (“Custodian”) pursuant to the provisions of an agreement among Agent,
Borrower and Custodian in form and content acceptable to Agent, Custodian and
Borrower (the “Custodial Agreement”). At any time after Custodian shall fail to
keep and perform its obligations under the Custodial Agreement to the reasonable
satisfaction of Agent, Agent may terminate such agreement in accordance with the
terms of such Custodial Agreement.

                              7.6          Notice to Purchasers.

                                             (a)          Each Purchaser with a
Lender Portfolio Timeshare Loan shall be directed by Borrower, in writing, to
make all payments on account of such Lender Portfolio Timeshare Loan (i) by
automatic debit to such Purchaser’s bank account, to be initiated by and to be
paid to Lockbox Bank; (ii) by check payable to the order of Borrower pursuant to
the Lockbox Agreement and to mail such checks to the Lockbox Bank at the address
specified in the Lockbox Agreement; or (iii) by credit card payment for
processing through Borrower’s merchant account with such payment to be deposited
through the Lockbox Bank into Agent’s deposit account.

                                              (b)          Borrower shall
deliver to Agent at the Closing, a form of notice to Purchasers advising them of
the collateral assignment of their Lender Portfolio Timeshare Loan to Agent and
directing that all payments on account of such Purchaser’s Lender Portfolio
Timeshare Loan be made as directed in Section 7.6(a), which notice (the “Notice
to

35

--------------------------------------------------------------------------------



Purchasers”) shall be in the form attached hereto as Exhibit D. Agent shall have
the right, at any time upon the occurrence and during the continuance of an
Event of Default, to send an original or a copy of such Notice to Purchasers to
each Purchaser with a Lender Portfolio Timeshare Loan.

                                              (c)          In addition, Borrower
hereby grants to Agent a power of attorney, at Borrower’s cost, to give notice
in writing or otherwise, upon the occurrence and during the continuance of an
Event of Default, in such form or manner as Agent may deem advisable in its sole
discretion, to each Purchaser with a Lender Portfolio Timeshare Loan of such
assignment with direction to make all payments on account of such Lender
Portfolio Timeshare Loan in accordance with such instructions as Agent may deem
advisable in its sole discretion. This power of attorney being coupled with an
interest is irrevocable.

                                              (d)          Borrower authorizes
Agent and Servicer (but Agent and Servicer shall not be obligated) to
communicate at any time, upon the occurrence and during the continuance of an
Event of Default, with any Purchaser or any other Person primarily or
secondarily liable under a Lender Portfolio Timeshare Loan with regard to the
lien of Agent and Lenders thereon and any other matter relating thereto.

                              7.7          Payments to be Forwarded. If Borrower
shall, at any time and for any reason, receive any payment on account of any
Lender Portfolio Timeshare Loan, it shall hold such payments in trust for the
benefit of Agent and Lenders and shall deliver such payment, in the form
received, with any necessary endorsements, within two (2) Business Days after
receipt, to the Lockbox Bank for collection and deposit as required in the
Lockbox Agreement.

                              7.8          Cancellation and Modifications of
Notes. As long as any Timeshare Loan is included in the Lender Portfolio
Timeshare Loans, Borrower shall not cancel or modify the Note related thereto;
provided, however, that Borrower may modify the Note in connection with a
Permitted Modification.

                              7.9          Permitted Contests. Notwithstanding
anything in the Loan Documents or otherwise to the contrary, after prior written
notice to Agent, Borrower at its expense may contest, by appropriate legal or
other proceedings conducted in good faith and with due diligence, the amount or
validity of any tax, charge, assessment, statute, regulation, or any monetary
lien on the Collateral, so long as: (i) in the case of an unpaid tax, charge,
assessment or lien, such proceedings suspend the collection thereof from
Borrower and the Collateral, and shall not interfere with the payment of any
monies due under the Collateral in accordance with the terms of the Loan
Documents; (ii) none of the Collateral is, in the judgment of Agent, in any
imminent danger of being sold, forfeited or lost; (iii) in the case of a statute
or regulation, neither Borrower nor Agent is in any danger of any civil or
criminal liability for failure to comply therewith; and (iv) Borrower has
furnished such security, if any, as may be required in the proceedings or as
Agent reasonably requests up to 100% of the amount in controversy.

                              7.10          Cross-Collateralization. The
Collateral shall also secure all obligations of Borrower pursuant to the
Existing Loan Agreement and all Existing Loan Documents. All liens, pledges,
assignments, mortgages, security interests and collateral granted pursuant to
the Existing Loan Documents shall also secure the Obligations. Notwithstanding
the

36

--------------------------------------------------------------------------------



foregoing, upon the payment in full of the Receivables Loan and termination of
this Agreement and the other Loan Documents, Agent and Lenders agree that (a)
the liens, pledges, assignments, mortgages, security interests and collateral
granted by Borrower to Agent or any Lender pursuant to this Agreement or the
other Loan Documents shall be released as provided in Section 7.11 below, and
(b) the Collateral shall no longer secure any obligations of Borrower pursuant
to the Existing Loan Agreement or the Existing Loan Documents.

                                 7.11          Release. In the event of (i) a
partial prepayment of the Receivables Loan subject to the terms and conditions
set forth in Section 6.6 of this Agreement, or (ii) a prepayment in full of the
Receivables Loan and termination of this Agreement and the other Loan Documents,
Agent shall release its security interest and assign or deliver to Borrower such
Timeshare Loans, Notes, Mortgages and other related Collateral assigned to
Agent, for the benefit of Lenders, under this Agreement or the other Loan
Documents, provided that, if such prepayment is a partial prepayment of the
Receivables Loan permitted under Section 6.6 of this Agreement, Agent and
Borrower shall mutually agree as to the collateral pool to be released, so that
(i) the quality and nature of the Timeshare Loans, Notes, Mortgages and other
related Collateral from a credit underwriting standard after such release is
materially consistent with the quality and nature of the Timeshare Loans, Notes,
Mortgages and other related Collateral from the credit underwriting standard
that existed immediately prior to such partial prepayment and release, (ii)
Borrower maintains the borrowing base formula set forth in Section 2.1 of this
Agreement of eighty-five percent (85%) of the unpaid principal balance of
Qualified Timeshare Loans included within the Lender Portfolio Timeshare Loans
assigned to Agent in connection with prior Advances, and (iii) no Default or
Event of Default will result from such release. All releases by Agent to
Borrower shall be (a) in form reasonably satisfactory to Agent, and (b) at the
Borrower’s cost and expense.

                    8.          Representations and Warranties. As an inducement
to Agent and Lenders to advance funds to Borrower, Borrower represents and
warrants to Agent and Lenders as follows:

                                 8.1          Organization; Power.

                                               (a)          Borrower. Borrower
is a corporation duly formed, validly existing and in good standing under the
laws of the Commonwealth of Massachusetts, duly licensed or qualified and in
good standing as a foreign corporation under the laws of each jurisdiction in
which the character or location of the properties owned by it or the business
transacted by it requires such licensing or qualification, except where the
failure to be so licensed or qualified would not reasonably be expected to
result in a Material Adverse Change, having full power and lawful authority to
enter into the Loan Documents, perform its obligations under the Loan Documents
and carry on its business as it is now being conducted or as proposed to be
conducted.

                                               (b)          Associations. Each
Association is a non-profit corporation or cooperative association duly
organized, validly existing and in good standing under the laws of the state or
jurisdiction in which the applicable Project is located, having full power and
lawful authority to perform its obligations under the applicable related
Declaration and

37

--------------------------------------------------------------------------------



applicable Management Agreement, and carry on its business as it is now being
conducted or as proposed to be conducted.

                              8.2           Licenses. Borrower and its
Affiliates, and, to the best of Borrower’s knowledge, the Associations and their
respective employees, servants and agents have and will have all material
licenses, permits, consent, orders, registrations, approvals and other authority
as may be necessary to enable them to own and operate their business, to perform
all services and business which they have agreed to perform in any state,
municipality or other jurisdiction, to operate the Projects, to sell Timeshare
Interests and to make Timeshare Loans.

                              8.3           Transaction is Legal and
Enforceable. The execution and delivery of this Agreement and all other Loan
Documents and the performance by Borrower of its obligations hereunder and
thereunder are within the powers and purposes of Borrower. This Agreement and
all other Loan Documents to which Borrower is a party are valid, legal and
binding upon Borrower, enforceable against Borrower in accordance with their
terms.

                              8.4          Due Authorization; No Legal
Restrictions. The execution and delivery by Borrower of the Loan Documents, the
consummation of the transactions contemplated by the Loan Documents and the
fulfillment and compliance with the respective terms, conditions and provisions
of the Loan Documents: (a) have been duly authorized by all requisite corporate
action of Borrower, (b) will not conflict with or result in a breach of, nor
constitute a default (or which would reasonably be expected to, upon the passage
of time or the giving of notice or both, constitute a default) under, any of the
terms, conditions or provisions of any applicable statute, law, rule, regulation
or ordinance or Borrower’s Governing Documents or any indenture, mortgage, loan
or credit agreement, instrument or other document to which Borrower may be bound
or affected, or any judgment or order of any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, and
(c) will not result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of the property or assets of
Borrower under the terms or provisions of any such agreement or instrument,
except liens in favor of Agent and Lenders.

                              8.5          No Breach or Default of Other
Agreements; Compliance with Other Agreements. Neither the execution and delivery
of the Loan Documents on behalf of Borrower nor the performance by Borrower of
the transactions contemplated hereby (a) will violate any provision of any
applicable Legal Requirements, or (b) to the best of Borrower’s knowledge, will
constitute or with the passage of time or giving of notice will result in the
breach of any term or provision or constitute a default under or result in the
acceleration of any obligation under any agreement or other instrument to which
Borrower is a party, or by which Borrower, or any of its property or assets are
bound, the effect of which would reasonably be expected to result in a Material
Adverse Change. Borrower is not in default under or with respect to any
mortgage, lease or agreement to which it is a party or by which it or any of its
properties are bound, the effect of which would reasonably be expected to result
in a Material Adverse Change, and to the best of Borrower’s knowledge, no event
or condition which, after notice or lapse of time or both, would constitute a
default thereunder such that the result thereof would reasonably be expected to
result in a Material Adverse Change, exists. To the best of Borrower’s
knowledge, Borrower has not received any written notice, from any source,
including without limitation, any mortgagee or lessor, with respect to any
claimed default by

38

--------------------------------------------------------------------------------



Borrower with respect to any such mortgage, lease or agreement, the effect of
which would reasonably be expected to result in a Material Adverse Change.

                              8.6           Litigation. Except as set forth on
Schedule 8.6, there are no actions or proceedings pending or to the best of
Borrower’s knowledge, threatened, against or affecting any Project, the
Collateral, Borrower, or its properties, at law or in equity before any court or
before any governmental or regulatory authority or agency, arbitration board or
other tribunal, which would reasonably be expected to result in a Material
Adverse Change. Neither Borrower nor any Affiliate of Borrower has received any
written notice from any court, governmental authority or other tribunal alleging
that Borrower, any Affiliate of Borrower or any Project has violated in any
material respect the Timeshare Act, any of the rules or regulations thereunder,
the Declarations or any other applicable Legal Requirements, agreements or
arrangements, in a manner which would reasonably be expected to result in a
Material Adverse Change.

                              8.7          Taxes. Borrower is not in default in
the payment of any real property, personal property or income tax or in the
filing of any tax return required to be filed under any tax law (federal, state
and local) applicable to it or its properties. All taxes shown by said returns
to be payable and all interest and penalties, if any, in respect thereof, have
been fully paid when due, except to the extent that such taxes, assessments,
fees and other governmental charges or the failure to pay the same would not be
material to the respective business, properties or assets of Borrower. To the
best of Borrower’s knowledge, no taxing authority has questioned or disputed the
accuracy or completeness of any such tax return. No taxing authority has
notified Borrower of any basis for any such question or dispute or investigation
except as set forth on Schedule 8.7. No tax-related audit is pending or, to the
best of Borrower’s knowledge, threatened with respect to Borrower or any
Association except as set forth on Schedule 8.7. All taxes (including sales
taxes) related to the operation of the Projects, the ownership or use of the
Projects and the sale of Timeshare Interests in respect of the Projects, which
are due and payable, have been paid in full, except for permitted contests under
Section 7.9 or which are otherwise being conducted in good faith and for which
Borrower has maintained adequate reserves in accordance with GAAP. All tax
returns and reports required to be filed by Borrower, if any, have been timely
filed, or proper extensions for filing have been obtained. Borrower has no
knowledge of any proposed tax assessment against Borrower that could be material
to its business, properties, assets, operations, condition (financial or
otherwise) or business prospects except as set forth on Schedule 8.7.

                              8.8          Insurance. All the insurance required
by the Declarations related to Associations managed by the Vacation Club
Manager, the Loan Documents and this Agreement to be obtained has been obtained,
is presently in full force and effect and all premiums thereon have been fully
paid when due to date. Each of Borrower’s certificates evidencing, as
applicable, casualty or liability insurance and in respect to which Agent, for
the benefit of Lenders, has been indicated as a loss payee, additional insured
or certificate holder, as applicable, shall provide that the related policy may
not be canceled or materially changed except upon (i) providing ten (10) days’
prior written notice, with respect to casualty insurance coverage, and (ii)
endeavoring to provide ten (10) days’ prior written notice, with respect to
liability insurance coverage, of intention of non-renewal, cancellation or
material change to Agent and that no act or thing done by Borrower shall
invalidate any policy as against Agent or

39

--------------------------------------------------------------------------------



any Lender; provided, however, that Borrower agrees to use commercially
reasonable efforts to require the applicable insurer to provide thirty (30)
days’ prior written notice of cancellation. Agent has been named as an
additional insured, certificate holder or loss payee on such certificates, as
applicable.

                              8.9              Consents. No consent, approval,
order or authorization of, or registration with, any governmental authority, or
any other Person, which has not been properly obtained and remains in full force
and effect, is required in connection with the valid execution and delivery of
this Agreement or any other Loan Documents by Borrower, or the performance by
Borrower of the transactions contemplated hereby or thereby.

                              8.10           No Violation of Law. Neither
Borrower nor any Affiliate of Borrower involved in the operations of any of the
Projects is in violation of any Legal Requirements to which it is subject, which
would reasonably be expected to result in a Material Adverse Change. Neither
Borrower nor any Affiliate of Borrower has failed to obtain any material
license, permit, franchise or other governmental authorization necessary to the
ownership of its property or to the conduct of its business as the same is
presently conducted and as proposed to be conducted, including, but not limited
to, development and construction of the Projects, marketing and selling
Timeshare Interests, the making of Timeshare Loans and the financing of the sale
of Timeshare Interests, which failure would reasonably be expected to result in
a Material Adverse Change.

                              8.11           Financial Statements.

                                                (a)          The audited
financial statements of Borrower for the fiscal year ended December 31, 2009 and
the interim financial statements of Borrower for the fiscal quarter ended
September 30, 2010, copies of which have been furnished to Agent, have been
prepared on a consolidated basis, are complete and correct and fairly present
the financial condition of Borrower and its subsidiaries as at such date and the
results of the operations of Borrower and its subsidiaries for the periods
covered by such statements, all in accordance with GAAP.

                                                (b)          The financial
statements of the Associations managed by the Vacation Club Manager for the
fiscal year ended December 31, 2009, copies of which have been furnished to
Agent, are complete and correct and fairly present the financial condition of
such Associations as at such date and the results of the operations of such
Associations for the period covered by such statement, all in accordance with
GAAP.

                              8.12          No Material Adverse Change in
Financial Condition. Except as set forth on Schedule 8.12, there has been no
Material Adverse Change in the financial condition of Borrower or its
subsidiaries since September 30, 2010.

                              8.13          Title to Collateral. The Collateral
is and will at all times be owned by Borrower free and clear of all liens and
other encumbrances of any kind, excepting only liens in favor of Agent or
Permitted Encumbrances. There are no liens or encumbrances against any of the
Collateral consisting of the Lender Portfolio Timeshare Loans, other than liens

40

--------------------------------------------------------------------------------



in favor of Agent or Permitted Encumbrances. Borrower will defend its title to
the Collateral against any claims of all Persons other than Agent.

                              8.14          Names, Addresses and States of
Formation. During the past five (5) years, Borrower has not been known by any
names and has not been located at any addresses, other than those set forth on
Schedule 8.14. The portions of the Collateral which are tangible property and
have not been delivered to Agent and the books and records pertaining thereto
will at all times be located at the address for Borrower set forth on Schedule
8.14; or such other location determined by Borrower after prior notice to Agent
and delivery to Agent of any items requested by Agent to maintain perfection and
priority of Agent’s and Lenders’ security interests and access to such books and
records. Schedule 8.14 identifies the chief executive office, principal place of
business and state of formation of Borrower.

                              8.15          Current Compliance. Except as set
forth on Schedule 8.12, Borrower is currently in compliance with all of the
terms and conditions of this Agreement and all other Loan Documents and no
Incipient Default or Event of Default currently exists.

                              8.16          Pension Plans. Borrower has no
obligations with respect to any employee pension benefit plan (“Plan”) (as such
term is defined in the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”)) except as described in Schedule 8.16. No events, including,
without limitation, any “Reportable Event” or “Prohibited Transaction” (as those
terms are defined under ERISA), have occurred in connection with any such Plan
which might constitute grounds for the termination of any such Plan by the
Pension Benefit Guaranty Corporation (“PBGC”) or for the appointment of any
United States District Court of a trustee to administer any such Plan. All such
Plans meet with the minimum funding standards of Section 302 of ERISA. Borrower
has no existing liability to the PBGC. Borrower is not subject to or bound to
make contributions to any “multi-employer plan” as such term is defined in
Section 4001(a)(3) of ERISA.

                    The present value of the aggregate benefit liabilities under
any of the Plans, determined as of the end of such Plan’s most recently ended
plan year on the basis of the actuarial assumptions specified for funding
purposes in such Plan’s most recent actuarial valuation report, did not exceed
the aggregate current value of the assets of such Plan allocable to such benefit
liabilities. The term “benefits liabilities” has the meaning specified in
Section 4001 of ERISA and the terms “current value” and “present value” have the
meanings specified in Section 3 of ERISA. Neither Borrower nor any ERISA
Affiliates have incurred withdrawal liabilities (and are not subject to
contingent withdrawal liabilities) under Section 4201 or 4204 of ERISA. The term
“ERISA Affiliates” means any trade or business (whether or not incorporated)
that is treated as a single employer together with Borrower under Section 414 of
the Internal Revenue Code of 1986, as amended.

                              8.17          Use of Proceeds/Margin
Stock/Governmental Regulations. None of the proceeds of the Receivables Loan
will be used to purchase or carry any “margin stock” (as defined under
Regulation U of the Board of Governors of the Federal Reserve System, as in
effect from time to time), and no portion of the proceeds of the Receivables
Loan will be extended to others for the purpose of purchasing or carrying margin
stock. None of the transactions contemplated in this Agreement (including,
without limitation, the use of the

41

--------------------------------------------------------------------------------



proceeds from the Receivables Loan) will violate or result in the violation of
Section 7 of the Securities Exchange Act of 1934, as amended, or any regulations
issued pursuant thereto, including, without limitation, Regulations G, T, U and
X of the Board of Governors of the Federal Reserve System, 12 C.F.R., Chapter
11. Borrower is not an investment company as defined by the Investment Company
Act of 1940, as amended, and is not required to register under such Act.
Borrower is not subject to regulation under the Federal Power Act, the Public
Utility Holding Company Act of 1935, the Interstate Commerce Act, as the same
may be amended from time to time, or any federal or state statute or regulation
limiting its ability to incur Debt.

                              8.18          Solvency. Borrower is solvent. No
transfer of property is being made by Borrower and no obligation is being
incurred by Borrower in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of Borrower.

                              8.19           Insurance. No notice of
cancellation has been received by Borrower with respect to any insurance
policies required under this Agreement and Borrower is in compliance with all
conditions contained in such policies that pertain to Borrower.

                              8.20          Tax Identification Number.
Borrower’s federal tax identification number is 03-0300793.

                              8.21          Purposely Omitted.

                              8.22          Restrictive Contracts. Borrower is
not a party to any contract or agreement, or subject to any lien, charge or
restrictions, which materially and adversely affects its ability to comply with
the terms of this Agreement or would reasonably be expected to result in a
Material Adverse Change. Borrower will not be a party to any other contract or
agreement which prohibits its execution of, or compliance with the terms of this
Agreement or the Loan Documents. Borrower has not agreed or consented to cause
or permit in the future (upon the happening of a contingency or otherwise) any
of the Collateral, whether now owned or hereafter acquired, to be subject to a
lien, except the lien in favor of Agent or a Permitted Encumbrance.

                              8.23          Closing Date Indebtedness. Schedule
8.23 sets forth the outstanding principal balance of all indebtedness for
borrowed money, repurchase obligations with respect to sold Timeshare Loans and
other liabilities of Borrower (other than accounts payable in the ordinary
course) as of December 31, 2010. Such indebtedness, obligations and liabilities
are referred to collectively as “Closing Date Indebtedness”. Borrower is not in
default, in any material respect, with respect to any of the Closing Date
Indebtedness as of the Closing Date. From December 31, 2010 through and
including the Closing Date, Borrower has not entered into any agreement relating
to any additional indebtedness for borrowed money, repurchase obligations with
respect to sold Timeshare Loans and other liabilities of Borrower (other than
accounts payable in the ordinary course) other than those as set forth on
Schedule 8.23.

                              8.24          Completeness of Representations.
Neither this Agreement nor any exhibit attached hereto nor any certificate,
financial statement, correspondence or other

42

--------------------------------------------------------------------------------



document delivered or furnished to Agent or any Lender hereunder or in
connection with the transactions contemplated hereby contains or will contain
any untrue statement of a material fact or omits or will omit to state a
material fact necessary in order to make the statements contained herein and
therein not misleading. There is no fact (a) which materially and adversely
affects Borrower’s ability to perform its obligations under the Loan Documents,
or the condition, financial or otherwise, business or prospects of Borrower, (b)
which may result in any liability on the part of Borrower not reflected on the
financial statements described in Section 8.11, (c) which questions or denies
the right of Borrower or its Affiliates to conduct their business or operate a
Project, or (d) which prevents or restricts the granting of security interests
to Agent, for the benefit of Lenders, in the Collateral.

                    9.        Representations, Warranties and Covenants With
Respect to the Project. Borrower represents and warrants to and covenants with
Agent and Lenders as follows, with respect to each Unit included or to be
included in each Project, that at the time such Unit is included as one of the
Projects and any Timeshare Interest in such Unit is encumbered by a Mortgage
assigned to Agent, for the benefit of Lenders (as applicable), all of the
following shall be accurate and complied with:

                              9.1           Access, Utilities and Parking. As
required by applicable Legal Requirements, such Unit has and will have adequate
access from a publicly dedicated street and is served by adequate utilities,
including public water and sewer, and has adequate parking facilities.

                              9.2           Compliance. Borrower and the
applicable Project are in compliance with and will comply with all Legal
Requirements in a manner that Borrower’s failure to so comply would not be
reasonably expected to result in a Material Adverse Change.

                              9.3           Declarations. Such Unit and all
equipment, furnishings and appliances intended for use in connection therewith
have been and will continue to be duly submitted to the provisions of the
applicable Declaration, which has been recorded in the real property records of
the jurisdiction in which the applicable Project is located. The applicable
Declarations will not be cancelled or materially amended in a manner that would
reasonably be expected to result in a Material Adverse Change.

                              9.4           Zoning Laws, Building Codes, Etc.
The applicable Project, all the buildings and other improvements in which the
Unit is situated and all Amenities for such Unit have been or will be completed
in compliance with all applicable zoning codes, building codes, health codes,
fire and safety codes, and other Legal Requirements, including without
limitation, so-called “environmental” laws in a manner that Borrower’s failure
to so comply would not be reasonably expected to result in a Material Adverse
Change. All material inspections, licenses, permits required to be made or
issued in respect of such buildings and Amenities have been or will be made or
issued by the appropriate authorities. The use and occupancy of such buildings
for their intended purposes are and will be lawful under all applicable Legal
Requirements. Final certificates of occupancy or the applicable jurisdictional
equivalent have been or will be issued and are or will be in effect for such
Unit. The timeshare use and occupancy of such Unit do not and will not violate
or constitute a non-conforming use

43

--------------------------------------------------------------------------------



under any private covenant or restriction or any zoning, use or similar law,
ordinance or regulation affecting the use or occupancy of the applicable
Project.

                              9.5           Unit Ready for Use. The Unit is
fully furnished and ready for use except for Units in connection with each of
the Projects described on Schedule 9.5; provided, however, Units may be subject
to renovations for improvements from time to time, provided that, a “One-to-One
Owner Beneficiary to Accommodation Ratio” (as defined in the Trust Agreement) is
maintained in accordance with the Trust Agreement and applicable Legal
Requirements and Borrower provides evidence of the same to Agent upon Agent’s
request. All common furnishings (including appliances) within such Unit are
owned by Borrower or its Affiliates or the applicable Association, have been or
will be fully paid for, and are and will be free and clear of any liens or other
interests of any third party including any lessor.

                              9.6           Property Taxes and Fees. All real
property taxes, condominium and similar maintenance fees, rents, assessments and
like charges affecting the Units have been fully paid to date, to the extent
such items are due and payable.

                              9.7           No Defaults. No default or condition
which, with the giving of notice or passage of time, or both, would constitute a
default, exists with respect to any mortgage, deed of trust or other encumbrance
against the Project in which such Unit is located.

                    The Project in which such Unit is located has been approved
by the applicable Division as a timeshare project and has been established and
dedicated as a timeshare project in full compliance with all applicable Legal
Requirements, including without limitation, the applicable Timeshare Act in a
manner that Borrower’s failure to so comply would not be reasonably expected to
result in a Material Adverse Change. Borrower or its Affiliates have all
registrations, approvals and licenses required under all applicable Legal
Requirements for such Project to be operated as a timeshare project, for the
sale of Timeshare Interests in such Project, for the making of Timeshare Loans
related to such Project, and for the ownership, operation and management of such
Project in a manner that Borrower’s or any of its Affiliates’ failure to have
such registrations, approvals or licenses would not be reasonably expected to
result in a Material Adverse Change.

                              9.8           Timeshare Approvals. The Project in
which such Unit is located has been approved by the applicable Division as a
timeshare project and has been established and dedicated as a timeshare project
in full compliance with all applicable Legal Requirements, including without
limitation, the applicable Timeshare Act in a manner that Borrower’s failure to
so comply would not be reasonably expected to result in a Material Adverse
Change. Borrower or its Affiliates have obtained and are maintaining all
Timeshare Approvals for such Project and the Vacation Club.

                              9.9           Sale of Timeshare Interests. The
Vacation Club and the Timeshare Interests are, as of the Closing Date,
registered or exempt from registration under applicable Legal Requirements in
the respective states in which each are marketed and/or sold, including those
states listed on Schedule 9.9, as applicable. The Vacation Club and the
Timeshare Interests will be, after the Closing Date, registered or exempt from
registration under applicable Legal Requirements in the respective states in
which each are marketed and/or sold,

44

--------------------------------------------------------------------------------



as applicable. All sales have been and will be made in compliance with all Legal
Requirements and utilizing then current and approved Public Reports in a manner
that Borrower’s failure to so comply would not be reasonably expected to result
in a Material Adverse Change. The marketing, sale, offering for sale, rental,
solicitation of purchasers and financing of Timeshare Interests related to the
Projects: (a) will not constitute the sale, or the offering for sale, of
securities subject to the registration requirements of the Securities Act of
1933, as amended, or any other federal or state securities law applicable to
such sale or offer for sale; (b) will not violate the Timeshare Act or any
applicable land sales or consumer protection law, statute or regulation; and (c)
will not violate any applicable consumer credit or usury statute in a manner
that would reasonably be expected to result in a Material Adverse Change.

                              9.10          Brokers. All marketing and sales
activities have been and will be performed by employees or independent
contractors of Borrower or its Affiliates, all of whom are and will be properly
licensed or exempt from licensing in accordance with applicable laws. Borrower
or its Affiliates will retain a duly licensed broker of record for each Project
as may required by applicable law in the state in which such Project is located.

                              9.11          Tangible Property; Non-Disturbance
Agreements. The machinery, equipment, fixtures, tools and supplies used or to be
used in connection with each Project, including without limitation, with respect
to the operations and maintenance of the common elements, are and will be owned
or leased either by Borrower or its Affiliates or the applicable Association or
the Owners of Timeshare Interests in common.

                              9.12          Condition of Project. None of the
Projects are now damaged nor injured as a result of any fire, explosion,
accident, flood or other casualty, where the risk of loss is not otherwise
covered by insurance or exceeds $50,000 at such Project, subject to reasonable
deductibles and not otherwise repaired.

                              9.13          Assessments. Each Owner of a
Timeshare Interest (and Borrower, or its Affiliates, with respect to unsold
timeshare Interests in a Project) automatically will be a member of the
applicable Association for such Project, which Association has authority to levy
annual Assessments to cover the costs of maintaining and operating such Project.
Any lien for unpaid Assessments will at all times be subordinate to the lien of
each Mortgage assigned to Agent, for the benefit of Lenders. Each Owner’s
membership in such Association is immediately conveyed to the Trustee under the
applicable Purchase Agreement and the Trustee will thereafter remain a member of
such Association and be entitled to vote on the affairs thereof, subject only to
retaining ownership of the Timeshare Interest. To Borrower’s knowledge, each
Timeshare Association is and will continue to be solvent. To Borrower’s
knowledge, subject to Section 9.14, levied Assessments are and will be adequate
to cover the current costs of maintaining and operating the applicable Project
and to establish and maintain a reasonable reserve for capital improvements
except as disclosed on Schedule 9.14. To Borrower’s knowledge, there are no
reasonably foreseeable circumstances which could give rise to a material
increase in such costs, except for additions of subsequent phases of a Project
that will not materially increase Assessments except as disclosed on Schedule
9.14.

45

--------------------------------------------------------------------------------



                              9.14          Developer Subsidy. Except as
described in Schedule 9.14 the Assessments levied with respect to each Primary
Project are sufficient to cover all expenses of the Association for each Primary
Project.

                              9.15          Project Documents. The contracts,
agreements and documents (and all amendments and modifications thereto)
described on Schedule 9.15 comprise all of the existing Project Documents
related to the Primary Projects. None of such Project Documents will be amended,
modified, terminated or waived in whole or in part, after the Closing Date, in a
manner that is material and adverse to Agent and Lenders.

                              9.16          Common Areas and Amenities. All
Amenities for the Projects have been or will be completed. To the extent that
any of such Amenities are located on property not owned by Borrower or the
applicable Association or Timeshare Owners, or to the extent that any such
Amenities are subject to any liens or encumbrances, there are in existence valid
and enforceable agreements granting the applicable Owners of Timeshare Interests
the right to use such Amenities without disturbance by any third parties. Except
as otherwise permitted and disclosed by the applicable Project Documents: (a)
each Association or the Owners of Timeshare Interests in common (which interests
may be held by the Trustee pursuant to the Purchase Agreements) will at all
times own the furnishing in the Units and all the common areas in the applicable
Project and other Amenities which have been promised or represented as being
available to Purchasers, free and clear of liens and security interests except
for the Permitted Encumbrances; (b) no part of any Project is or will be subject
to partition by the Owners of Timeshare Interests; and (c) all access roads and
utilities and off-site improvements necessary to the use of a Project have been
and will be dedicated to and/or accepted by the responsible governmental
authority or utility company or are owned by an association of owners of
property in a larger planned development or developments of which a Project is a
part.

                              9.17          Trust Agreement. Borrower has
delivered or caused to be delivered to Agent a true and complete copy of the
fully executed Trust Agreement and all amendments thereto. Borrower shall use
its best efforts to ensure that the Trust Agreement will not be amended,
modified or supplemented unless any such amendment, modification or supplement
is permitted in accordance with the terms of the Trust Agreement and applicable
Legal Requirements, and a copy has been delivered to Agent. To the best of
Borrower’s knowledge, there are no existing outstanding violations or breaches
of the Trust Agreement.

                    10.     Representations, Warranties and Covenants with
Respect to the Timeshare Loans. Borrower represents and warrants to and
covenants to and with Agent and Lenders, with respect to each Timeshare Loan now
or hereafter comprising part of the Lender Portfolio Timeshare Loans or which
Borrower has otherwise identified to Agent as a Qualified Timeshare Loan, and
with respect to all other documents and instruments executed in connection with
the sale of any Timeshare Interest financed by such Timeshare Loan, which
representations, warranties and covenants shall continue to be true in all
respects while this Agreement is in effect:

                              10.1          No Defaults. Each Note, Mortgage and
every other Consumer Document and instrument made and delivered in connection
therewith will in every respect be genuine and no default thereunder will exist.

46

--------------------------------------------------------------------------------



                              10.2          Validity. Each Timeshare Loan will
constitute a Qualified Timeshare Loan and each Note will be a valid Qualified
Note. Each Mortgage will be a Qualified Mortgage. Each Note, Mortgage and all
related Consumer Documents will be valid and arising from the Qualified Sale of
a Timeshare Interest to a Purchaser. At the time of collateral assignment to
Agent, to the best of Borrower’s knowledge no Purchaser thereunder will have
died.

                              10.3          Competency. All parties thereto will
have been competent to contract at the time they executed such Note, Mortgage
and related applicable Consumer Documents.

                              10.4          Defenses; Rescission. There will be
no defenses in law or in equity (including without limitation the defense of
usury), set-off or counterclaim to the Note, Mortgage or related Consumer
Documents as the same will exist in the hands of Agent after collateral
assignment thereof to Agent, nor to the obligation of the Purchaser to pay the
balance of the Sales Price, nor will there exist any right in the Purchaser to
cancel or rescind such Note, Mortgage or related Consumer Documents or the sale
in connection with which the same were executed and delivered.

                              10.5          Legal Requirements. Each Timeshare
Loan collaterally assigned to Agent, for the benefit of Lenders, pursuant to
this Agreement and the related solicitation, marketing and sale of the Timeshare
Interest will have been effected in compliance with all Legal Requirements,
including, without limitation, to the extent applicable, the applicable
Timeshare Act, the USA Patriot Act, the Gramm-Leach-Bliley Privacy Act, the
Securities Exchange Act of 1934, the Truth-In-Lending Act (15 U.S.C. Section
1601, et seq.) and Regulation Z thereunder, the Equal Credit Opportunity Act (15
U.S.C. Section 1691, et seq.) and Regulation B thereunder, the Interstate Land
Sales Full Disclosure Act (15 U.S.C. Section 1701, et seq.), the Real Estate
Settlement Procedures Act (12 U.S.C. Section 2601, et seq.) and Regulation X
thereunder and the Fair Housing Law, the Mail Fraud Statute (18 U.S.C. Section
1341), the Federal Trade Commission Act, The Flood Disaster Protection Act of
1973, the Federal Trade Commission’s Privacy of Consumer Financial Information
Rule, Federal Trade Commission “do-not-call” rules, and all other material legal
restrictions, contracts and agreements governing or affecting the applicable
Project, Borrower or its business or operations, including, without limitation,
zoning, environmental and other land use laws and regulations, subdivision map
acts, blue sky laws, real estate syndication acts and usury laws.

                              10.6          Payments. The “down payment” shown
in the applicable Purchase Agreement in connection with the sale of the
Timeshare Interest will have been made by Purchaser, in available funds (which
down payment by cash, credit card or equity conversion may, (i) in the case of
an Upgraded Note Receivable or a conversion under a Sampler Program Agreement,
be represented in part or in whole by the principal payments and down payment
made on, as applicable, such original Qualified Note or the related Sampler Loan
since its date of origination, or (ii) in the case of an equity conversion or a
conversion under a Sampler Program Agreement, be represented in whole or in part
by the amount paid where the Purchaser has paid in full at the point of sale for
the original Timeshare Interest or “Sampler Membership”, as applicable), and
neither all nor any part of such payment or any payment on account of the Note
will have been made by Borrower or any Affiliate of Borrower.

47

--------------------------------------------------------------------------------



                              10.7          Payments by Borrower. Neither
Borrower nor any Affiliate of Borrower will have made or will make any payment
on behalf of any Purchaser.

                              10.8          Title; Title Insurance. Each
Mortgage securing a Note will have been duly executed and acknowledged and will
constitute a valid Qualified Mortgage of the Timeshare Interest described
therein, as security for the payment of such Note. Each Mortgage will be insured
by a valid, existing Title Insurance Policy issued or to be issued by the Title
Company insuring the interest of the mortgagee thereunder (and such mortgagee’s
successors and assigns) as a first mortgage lien against the Timeshare Interest
described therein. Each of the mortgagee’s Title Insurance Policies will be in
an amount at least equal to the unpaid principal balance of the Timeshare Loan.
A Title Insurance Policy may insure more than one Qualified Mortgage, provided
that, the aggregate amount of such Title Insurance Policy is at least equal to
the aggregate unpaid balances of the Qualified Timeshare Loans secured by such
Qualified Mortgages.

                              10.9          Right to Convey. As to each
Timeshare Interest, Borrower or its Affiliates will have good title to and
lawful right and full authority to convey the Timeshare Interest to the
Purchaser thereof.

                              10.10          Bankruptcy; Litigation. Each
Purchaser and each guarantor of any Purchaser’s obligations under such Timeshare
Loan will not be the subject of any proceedings under any Debtor Relief Laws,
and will not be involved in any litigation with Borrower.

                              10.11          Authorization. All corporate,
partnership or other Purchaser(s), not individuals, will have been duly
authorized by corporate resolution, or other appropriate action, to purchase a
Timeshare Interest and execute (as applicable) and deliver the Note, Mortgage
and related Consumer Documents.

                              10.12          Representations. There will have
been no misrepresentations by Borrower, its Affiliates or any of their employees
and/or selling agents to any Purchaser or Agent or any Lender as to the
Amenities or services available at the Project with respect to the amount of the
common expenses or other charges to be paid by a Purchaser or with respect to
any other matter relating to the Project, any Timeshare Interest, the Note, the
Mortgage, or any other aspect of the sale or the financing thereof.

                              10.13          Notice of Assignment. Each
Purchaser will have been directed to make all payments on account thereof as
provided in Section 7.6 of this Agreement.

                              10.14          Marketability. Borrower will have
no knowledge of any circumstance with respect to the Timeshare Loan, the
Timeshare Interest, or the Project, which would reasonably be expected to cause
the Timeshare Loan to become delinquent or adversely affect the marketability of
the mortgaged Timeshare Interest or the related Timeshare Loan.

                              10.15          Recording of Mortgages. Each
Mortgage collaterally assigned to Agent, for the benefit of Lenders, will have
been or will be recorded in the Public Records and all costs, fees and expenses
arising out of the closing of the Timeshare Loan and of recording of the
Mortgage will have been or will be paid.

48

--------------------------------------------------------------------------------



                              10.16          Recording of Deed. A duly executed
Deed by which the Timeshare Interest described on each Mortgage assigned to
Agent, for the benefit of Lenders, (if applicable) was conveyed to the Trustee
will have been recorded in the Public Records prior to the recording of the
Mortgage.

                              10.17          Amendment. Other than in connection
with Permitted Modifications, the terms of the Timeshare Loan and the Consumer
Documents related thereto, will not have been assumed, amended or modified in
any respect.

                              10.18          Assignment; No Liens. Borrower will
be the sole owner of the Timeshare Loan free of all prior assignments, liens,
encumbrances and claims of third parties whatsoever and will have full right and
lawful authority to assign the same to Agent, for the benefit of Lenders, as
contemplated by this Agreement.

                              10.19          Loan File. Borrower will, at the
time of the assignment thereof to Agent, for the benefit of Lenders, have in its
possession or will have delivered to the Custodian a complete Loan File in
respect of each of the Timeshare Loans and Borrower will have delivered to Agent
all documents required to be delivered pursuant to Borrower’s Request for
Receivables Loan Advance.

                              10.20          Public Reports. The Public Report
for the Vacation Club, a copy of which has been furnished to Agent has been
approved by all applicable regulatory agencies and in form and content complies
with all applicable Legal Requirements in a manner that Borrower’s failure to so
comply would not be reasonably expected to result in a Material Adverse Change.
With respect to the sale of each Timeshare Interest, there will be in effect at
the time of sale and Borrower or its Affiliates will have used an unexpired,
Public Report, approved by all applicable regulatory agencies. If required by
the applicable law of a state in which Borrower or its Affiliates is selling
Timeshare Interests, Borrower will keep such Public Reports up-dated and
approved by the applicable regulatory agency of that state and upon request by
Agent will promptly deliver to Agent evidence of such continued approval,
including all extensions thereof, promptly upon receipt by Borrower. Borrower
will deliver or cause to be delivered to Agent a copy of the Public Report for
the Vacation Club as supplemented or otherwise updated subsequent to the Closing
Date.

                              10.21          Credit. The credit application and
other documents relating to the credit of a Purchaser, obtained by or delivered
to Agent in connection with a Request for Receivables Loan Advance, will be
accurate and complete copies of the originals and will constitute all the
documents which will have come into the possession of Borrower which relate to
the credit worthiness of the Purchaser.

                              10.22          Qualified Timeshare Loans. Each
Lender Portfolio Timeshare Loan or other Timeshare Loan which Borrower has
indicated to Agent is a Qualified Timeshare Loan will meet all the requirements
of a Qualified Timeshare Loan.

                              10.23          Enforceability. The Consumer
Documents are and at all times will remain in full force and effect and will be
valid and binding obligations of the respective parties thereto.

49

--------------------------------------------------------------------------------



                              10.24          No Impairment. The grant of the
security interests described herein has not affected and will not affect the
validity or enforceability of the Consumer Documents.

                              10.25          No Defaults. Each Consumer Document
will in every respect be genuine and no default thereunder will exist.

                              10.26          Assumption. Borrower will not agree
to the assumption of the Timeshare Loan by any third party acquiring the
applicable Timeshare Interest, without the prior written consent of Agent unless
otherwise required by applicable Legal Requirements.

                              10.27          Executory Obligations. Borrower or
its Affiliates have performed all of their obligations to the Purchasers and
there are no executory obligations owed to Purchasers to be performed by
Borrower or its Affiliates, except for non-delinquent and executory obligations
disclosed to Purchasers in their Purchase Agreements or the Project Documents.

                              10.28          Fulfillment of Obligations to
Purchasers. Borrower will fulfill, and will cause its Affiliates, agents and
independent contractors at all times to fulfill, all their respective
obligations to Purchasers. Borrower or its Affiliates will perform all of their
respective obligations under the Consumer Documents and the Project Documents.

                    11.     Consumer Documents. Borrower represents to and
agrees with Agent and Lenders that the Consumer Documents, in substantially the
forms attached hereto as Exhibit A are the only documents which have been used
in connection with the credit sale of Timeshare Interests in respect of the
Primary Projects and that Borrower shall not modify or amend, or permit the
modification or amendment of, any of such Consumer Documents in a manner that
would cause any of such Consumer Documents to fail to comply with Legal
Requirements or use or permit the use by others of any other or additional
documents in connection with the credit sale of Timeshare Interests, except with
the prior written consent of Agent, or as reasonably requested by Agent in order
to meet any of the Legal Requirements or to protect Agent’s and Lenders’
security interest therein. Notwithstanding anything herein or elsewhere to the
contrary, Borrower shall be permitted to amend the form of Consumer Documents to
the extent necessary to comply with applicable Legal Requirements, without the
need to obtain Agent’s prior consent to such amendment. If any such Consumer
Document shall be modified or amended or if any additional document shall be
used in connection with the credit sale of Timeshare Interests, Borrower shall
immediately provide to Agent an accurate and complete copy of such Consumer
Document as so modified or amended and of any such additional document. Borrower
acknowledges and agrees that the Consumer Documents, including without
limitation the HUD-1 Settlement Statement, have been amended to comply with the
new Real Estate Settlement Procedures Act (RESPA) rules effective as of January
1, 2010.

          In the event that any of the Consumer Documents in substantially the
forms attached hereto as Exhibit A are modified or amended in a manner such that
they do not comply with applicable Legal Requirements or Borrower has not
received Agent’s written consent to use or permit the use by others of any other
or additional documents in connection with the credit sale of Timeshare
Interests in respect of the Primary Projects for a reason other than to comply
with

50

--------------------------------------------------------------------------------



Legal Requirements (“Non-Complying Consumer Documents”), Agent and Lenders shall
not have any obligation to make any Advances under the Receivables Loan in
respect of the Timeshare Loans related to such Non-Complying Consumer Documents.
Notwithstanding the foregoing, in the event that Agent and Lenders have made
Advances in respect of the Timeshare Loans related to such Non-Complying
Consumer Documents, Borrower shall promptly either (i) prepay an amount equal to
such Advance in respect of the Timeshare Loans related to such Non-Complying
Consumer Documents together with accrued interest thereon, (ii) pledge
additional Qualified Timeshare Loans as part of the Lender Portfolio Timeshare
Loans in an amount sufficient to cure the deficiency, or (iii) prepay, in part,
and pledge additional Qualified Timeshare Loans, in part, in a total amount
sufficient to cure the deficiency. Upon satisfaction of either of clauses (i),
(ii) or (iii) of the preceding sentence, Agent shall release such Timeshare
Loans related to the Non-Complying Consumer Documents in accordance with Section
13.2 below.

                    12.     Payment or Replacement of Timeshare Loans.

                              12.1     Delinquent Loans. Borrower shall pay to
Agent, for the benefit of Lenders, an amount equal to 85% of the then unpaid
principal balance of any Timeshare Loan comprising part of the Lender Portfolio
Timeshare Loans in the event that: (a) such Timeshare Loan becomes a Delinquent
Loan, (b) any applicable representation or warranty set forth at Sections 9 or
10 or elsewhere herein proves false with respect to such Timeshare Loan, (c) the
attorney, Title Company or other approved person fails to comply with the
requirements of Section 23.1 with respect to such Timeshare Loan to the extent
applicable, or (d) Borrower shall fail to deliver a Title Insurance Policy, as
required by Section 23.2 with respect to such Timeshare Loan. With respect to a
Delinquent Loan, such payment shall be made on or before the thirtieth (30th)
day after such Timeshare Loan has become a Delinquent Loan, computed without
reference to any notice or grace period. With respect to a Timeshare Loan in
respect of which a representation or warranty proves or becomes false or which
Borrower is obligated to pay under subsection 12.1(c) or (d), such payment shall
be made within thirty (30) days after Borrower becomes aware of such false
representation or warranty, failure to confirm or failure to deliver, by receipt
of notice from Agent or otherwise. Other than in connection with Permitted
Modifications, Borrower may not cure any actual or anticipated delinquency of
any Lender Portfolio Timeshare Loan by revising, rewriting or recasting the
payment terms of such Timeshare Loan. In the event that the then outstanding
principal balance of the Receivables Loan is less than 85% of the aggregate
outstanding principal balances of the Timeshare Loans then comprising the Lender
Portfolio Timeshare Loans (after removal of the applicable Delinquent Loans and
Timeshare Loans described in subsection 12.1(c) and (d), Agent, at its sole
discretion, may waive the prepayment requirement set forth in the first sentence
of this Section 12.1.

                              12.2     Replacement. In lieu of making the
payment required by Section 12.1, Borrower may replace the Timeshare Loan
involved by assigning and including in the Lender Portfolio Timeshare Loans
another Qualified Timeshare Loan of equal or greater unpaid principal balance
which may be calculated on an aggregate basis.

                              12.3     Documents. Each time Borrower shall,
pursuant to Section 12.2, replace a Timeshare Loan, Borrower shall deliver to
Agent in respect of such replacement

51

--------------------------------------------------------------------------------



Timeshare Loan all of the documents described at Section 2.3 to be delivered in
connection with an Advance, other than a Request for Receivables Loan Advance
and the matters referenced in Section 22.7, with respect to such replacement
Timeshare Loan shall be satisfied.

                              12.4     Application of Representations and
Warranties to Replacement Timeshare Loans. All applicable representations and
warranties set forth in this Agreement shall apply to and be true in all
respects to each replacement Timeshare Loan.

                    13.     Reassignment of Timeshare Loans by Agent; Collection
Proceedings; Etc.

                              13.1     Collection Proceedings. Borrower shall,
pursuant to the Servicing Agreement, undertake the diligent and timely
collection of all amounts due under each Lender Portfolio Timeshare Loan, and
will bear the entire expense of such collection. Agent and Lenders shall have no
obligation to undertake any action to collect under any Lender Portfolio
Timeshare Loans. If Borrower shall fail promptly to pay in full, or replace any
Lender Portfolio Timeshare Loans which Borrower is obligated by the provisions
of Sections 12.1 or 12.2 hereof to pay or replace, Agent may, at its option and
without affecting any other right of Agent and Lenders hereunder, take such
measures as it shall deem appropriate to collect such Lender Portfolio Timeshare
Loans, including, as applicable, foreclosure of any Mortgage. Borrower agrees
that it will be liable to Agent and Lenders for any deficiency on any such
Lender Portfolio Timeshare Loans, and for any and all expenses, including,
without limitation, reasonable attorneys’ fees, incurred by Agent and Lenders in
connection with any such action. Borrower agrees and acknowledges that Agent and
Lenders shall not be responsible to it for any action so taken or for failing to
take any action in connection therewith, including, without limitation, the
granting of any extensions of time, waivers or other indulgences or the
compromise or reduction of any amounts due. Borrower may not terminate any
Purchase Agreement or resell any Timeshare Interest financed by a Lender
Portfolio Timeshare Loan without Agent’s prior written consent.

                              13.2     Reassignments. Provided that no Incipient
Default or Event of Default exists, upon (a) Borrower’s payment in full of the
sums required under Section 12.1 with respect to a Delinquent Loan or a
Timeshare Loan in respect of which a representation or warranty proves to be or
becomes false (or replacement of such Timeshare Loan as provided in Section
12.2) or (b) Borrower’s prepayment of the Receivables Loan, subject to the terms
and conditions set forth in Section 6.6 of this Agreement, Agent shall reassign
and deliver to Borrower the applicable Qualified Note (duly endorsed to
Borrower), together with the related Qualified Mortgage and other Consumer
Documents and related documents previously delivered to Agent or in connection
with the assignment of such Timeshare Loan to Agent, for the benefit of Lenders.
Upon Borrower’s payment in full of all Obligations related to this Agreement and
the other Loan Documents (but not the Existing Loan and the other Existing Loan
Documents), Agent shall reassign and deliver to Borrower all the Notes, together
with the Mortgages securing the same, which are at the time assigned to Agent,
for the benefit of Lenders, as security pursuant hereto, together with all
related documents then in the possession of Agent. All endorsements and
reassignments by Agent to Borrower shall be (a) in form reasonably satisfactory
to Agent, (b) at the expense of Borrower, and (c) without recourse,
representation or warranty, expressed or implied.

52

--------------------------------------------------------------------------------



                    14.     General Affirmative Covenants. Borrower covenants
and agrees with Agent and Lenders as follows:

                              14.1    Payment of Taxes and Claims. Borrower or
its Affiliates shall pay or cause to be paid before they become delinquent:

                                        (a)     all taxes, condominium fees,
maintenance fees, Assessments and governmental charges or levies imposed upon it
or the Projects, except for permitted contests under Section 7.9;

                                        (b)     all claims or demands of
materialmen, contractors, subcontractors, mechanics, carriers, warehousemen and
other Persons, which, if unpaid, might result in the creation of a lien upon any
Timeshare Interest or the Mortgaged Property, except for permitted contests
under Section 7.9;

                                        (c)     all taxes, condominium fees,
maintenance fees, Assessments and governmental charges on levies imposed upon
any Timeshare Interests owned by Borrower or its Affiliates, except for
permitted contests under Section 7.9;

                                        (d)     all expenses of recording any
Assignments and any other Loan Documents;

                                        (e)     all expenses of UCC-1 financing
statements reasonably necessary to perfect the security interests granted under
the Loan Documents;

                                        (f)     all amounts payable to the
Lockbox Bank for the Lockbox Bank’s services under and pursuant to the Lockbox
Agreement;

                                        (g)     all amounts payable to any
Servicer for services rendered under and pursuant to the Servicing Agreement;

                                        (h)     all amounts payable to Concord
for services rendered under and pursuant to the Back-Up Servicing Agreement; and

                                        (i)     all amounts payable to the
Custodian for services rendered under and pursuant to the Custodial Agreement.

                    If requested by Agent, Borrower shall promptly, but in no
event later than fifteen (15) days after such request by Agent, furnish or cause
the Associations to furnish to Agent, evidence that all real estate taxes and
Assessments related to the Projects have been paid in full when due. If Agent
has requested and Agent fails to receive such evidence, satisfactory to Agent,
within the time period provided herein, Agent may require that escrows be
established to cover such taxes and Assessments and may fund such escrows or pay
such taxes and Assessments from collections received on the Timeshare Loans.

                              14.2     Maintenance of Property. Borrower or its
Affiliates shall maintain or cause the Associations managed by the Vacation Club
Manager to maintain all properties and assets material to their business, the
Amenities, the Units and the Projects in good

53

--------------------------------------------------------------------------------



condition and make all necessary renewals, repairs, replacements, additions,
betterments, and improvements thereto. So long as Borrower or its Affiliates are
in control of the Associations, Borrower or its Affiliates shall maintain or
cause each Association managed by the Vacation Club Manager to maintain a
reasonable reserve to assure compliance with the terms of the foregoing
sentence.

                              14.3     Insurance. Borrower shall maintain
insurance coverage in amount and scope no less than as described in Schedule
14.3.

                              14.4     Existence and Rights. Borrower shall do
or cause to be done all things necessary to preserve and keep in full force and
effect their respective existence, rights, privileges, qualifications, permits,
licenses, franchises, and other rights material to their business.

                              14.5     Failure to Pay Taxes, Insurance, Etc. If
Borrower or its Affiliates fails to pay any item of the type described in
Sections 14.1, 14.2 or 14.3 and is not contesting such items as may be permitted
under Sections 14.1(a), (b) and (c), Agent or any Lender may pay the same either
with funds deposited with Agent by Borrower, with an Advance under the
Receivables Loan (without the requirement of any Request for Receivables Loan
Advance) or with its own funds. If Borrower fails to maintain or cause to be
maintained insurance as required by Section 14.3 hereof, Agent or any Lender may
obtain such insurance and pay the premiums therefor. Borrower shall, upon the
written demand of Agent, reimburse Agent and Lenders the full amount of all
payment made by Agent or any Lender with respect to the obligations of Borrower
under Sections 14.1, 14.2 and 14.3 to the extent made with Agent’s or any
Lender’s funds, with interest thereon from the date of payment by Agent or any
Lender to the date of reimbursement at the Default Rate. The obligation of
Borrower to make such reimbursement payments shall constitute part of the
Obligations and shall be secured by the Collateral.

                    None of the provisions of the Loan Documents shall be
construed, however, as making the payment of such taxes, assessments,
governmental charges, levies, claims of materialmen, contractors,
subcontractors, or other charges, or the maintenance of insurance, obligatory
upon Agent or any Lender and Agent and Lenders shall not be liable for any loss,
damage or injury resulting from the non-payment of such taxes, assessments,
governmental charges or levies, claims or demands of materialmen, contractors,
subcontractors, or other charges, or the maintenance of said insurance. In the
event that Agent or any Lender does maintain such insurance coverage as may be
required by Section 14.3 hereof, Agent and Lenders shall not be responsible for
the solvency of any company issuing any policy of insurance in connection
therewith, whether or not approved by it, or for the collection of any amount
due under any such policy, and shall be responsible and accountable only for
such money as may be actually received by it, and then only in accordance with
the terms of the Loan Documents. None of the provisions of the Loan Documents
shall be construed as making Agent or any Lender liable in any way for any loss,
damage or injury resulting from the non-insurance of any buildings, improvements
and/or personal property located at the Project.

                              14.6     Books and Records. Borrower or its
Affiliates shall maintain and cause the Associations to maintain true and
current books, records and accounts in which full and correct entries shall be
made of all their transactions, and will reflect in their financial statements

54

--------------------------------------------------------------------------------



adequate accruals and reserves, all in accordance with GAAP, and in compliance
with the rules and regulations of all governmental regulatory bodies having
jurisdiction over Borrower, the Associations or the Projects.

                              14.7     Inspections. Subject to applicable Legal
Requirements and Governing Documents, including, without limitation, applicable
Declarations, Borrower or its Affiliates shall permit and cause the Associations
to permit employees or agents of Agent and Lenders, from time to time, as
required by Agent or any Lender, to (a) inspect the Projects, the unoccupied
Units and Borrower’s other properties; provided, however, absent an Incipient
Default or an Event of Default, such inspections shall be limited to once per
calendar year, and (b) examine or audit Borrower’s and the Associations books,
accounts and records and to make copies and memoranda thereof; provided,
however, absent an Incipient Default or an Event of Default, such examinations
and audits shall be limited to twice per calendar year. Each inspection,
examination and audit, together with any inspections, examinations or audits
performed after the occurrence of an Incipient Default or an Event of Default,
shall be at the expense of Borrower, including without limitation, reasonable
costs of travel, lodging and meals. Lender or Agent, as applicable, shall bear
the expense of any such inspection, examination or audit which is performed more
than as set forth in clause (a) or (b) above, as applicable, and which is
performed in the absence of the occurrence of an Incipient Default or an Event
of Default.

                              14.8     Regulatory Approvals. Borrower or its
Affiliates shall maintain in full force and effect all Timeshare Approvals and
all other regulatory approvals, permits and consents for operation and use of
the Projects and the Vacation Club, sales of Timeshare Interests in the Projects
and the Vacation Club and the making of Timeshare Loans. Borrower shall make or
pay, or cause to be made or paid, all registrations, declarations or fees with
the Divisions and any other government or agency or department thereof, in all
applicable jurisdictions, required in connection with the Projects and the
Vacation Club and the occupancy, use and operation thereof, the incorporation of
the Units into the Projects, and the sale, advertising, marketing and offering
for sale of Timeshare Interests. Copies of all such registrations, applications,
consents, licenses, permits, franchises, approvals, exemption certificates,
filings and reports shall be delivered to Agent. At Agent’s reasonable request
from time to time, Borrower shall deliver to Agent (a) written statements by the
applicable state authorities confirming compliance with applicable registration,
license, permit, approval or filing requirements, all in form acceptable to
Agent and a legal opinion rendered by counsel acceptable to Agent in
substantially the form of the respective local counsel opinions delivered as of
the Closing Date, stating that either the Project is duly registered, licensed,
permitted or approved in such state or that no registration, license, permit,
approval or filing is necessary, or (b) such other evidence of compliance with
applicable Legal Requirements as Agent may require.

                              14.9     Compliance With Laws, Etc. Borrower shall
(a) comply and cause the Associations to comply with all Legal Requirements
applicable to Borrower, the Associations and the Projects and the Vacation Club,
(b) keep and perform, and cause the Associations to keep and perform, all of
their obligations under all agreements relating to the ownership, management or
operation of the Projects, (c) keep and perform, and cause the Associations to
keep and perform, all of their obligations under the Declarations, (d) keep and
perform, and cause the Associations to perform their obligations under their
applicable

55

--------------------------------------------------------------------------------



Governing Documents, (e) obtain and maintain and cause the Associations to
maintain all licenses, registrations, approvals and other authority as may be
necessary to enable them to own and operate their business and perform all other
obligations, (f) not permit the Projects to be used in a manner to violate any
covenant, restriction or any zoning use or similar law, and (g) comply and cause
the Associations to comply with all obligations owed to the Purchasers.

                              14.10     Management of Borrower. Borrower shall
cause its business to be continuously managed by professional and qualified
management and staff.

                              14.11     Loan Files. Borrower shall maintain, in
trust for the benefit of Agent and Lenders, continuous possession of the
originals of all documents comprising the Loan File for each Lender Portfolio
Timeshare Loan, which have not been delivered to Agent (or to a custodian for
Agent and Lenders) and shall deliver to Agent (or to a custodian for Agent and
Lenders) a copy of any documents in such Loan Files as Agent may request.

                              14.12     Management Agreements. Borrower or its
Affiliates shall keep (or shall cause the Associations to keep) Management
Agreements with the Managers, or such other property managers reasonably
acceptable to Agent, for each of the Projects in full force and effect and shall
perform their obligations thereunder.

                              14.13     Lockbox Agreement. Borrower shall keep
the Lockbox Agreement (or a substitute Lockbox Agreement with a lockbox agent
acceptable to Agent) in full force and effect and shall perform its obligations
thereunder, all in accordance with the terms and conditions set forth in the
Lockbox Agreement.

                              14.14     Servicing Agreement. Borrower shall
service the Lender Portfolio Timeshare Loans in compliance with all applicable
Legal Requirements and otherwise in accordance with the terms and conditions set
forth in the Servicing Agreement.

                              14.15     Project Documents. Borrower and its
Affiliates shall comply with all of their obligations under the applicable
Project Documents. Borrower and its Affiliates shall not amend, modify, waive or
terminate any of the Project Documents, or enter into or permit the Associations
to enter into any new Project Documents which would in any way materially and
adversely alter the Projects, the rights of Purchasers, the rights of any lender
foreclosing on a Timeshare Interest or any priority of past due Assessment
claims over the lien of any mortgage.

                              14.16     Assessments. Borrower or its Affiliates
(i) shall use its commercially reasonable efforts to cause each Association to
(A) discharge its obligations under the applicable Project Documents and (B)
maintain a reasonable reserve for capital improvements to the applicable
Project; and (ii) so long as Borrower or its Affiliates controls the
Association, shall pay to such Association any amounts as and when required of
Borrower under the Project Documents.

                              14.17     Maintenance of Larger Tract. To the
extent that either a Project is part of a larger common ownership regime or
planned development or parts of buildings in which Units are located are not
part of a Project, Borrower or its Affiliates shall pay any of their required
commercially reasonable share of common expenses to be allocated to the
applicable

56

--------------------------------------------------------------------------------



Project. Borrower or its Affiliates shall use commercially reasonable efforts to
cause all such property which is not part of a Project to be professionally
managed in a first class manner. Borrower or its Affiliates shall use
commercially reasonable efforts not to permit common expenses to be allocated to
a Project in an unreasonably disproportionate manner.

                              14.18          Accuracy of Representations and
Warranties. Borrower shall take all actions necessary to cause all
representations and warranties by Borrower in the Loan Documents to be true at
all times while this Agreement remains in effect (unless such representation or
warranty pertains to an earlier period of time).

                              14.19          Additional Documents and Future
Actions. Borrower shall, at its sole cost, take such actions and provide Agent
from time to time with such agreements, financing statements and additional
instruments, documents or information as Agent may in its reasonable discretion
deem necessary or advisable to perfect, protect, maintain or enforce the
security interests in the Collateral, to permit Agent to protect or enforce its
interest in the Collateral, or to carry out the terms of the Loan Documents.
Borrower hereby authorizes and appoints Agent and any officer of Agent as its
attorney-in-fact, with full power of substitution, to take such actions as Agent
may deem reasonably advisable to protect its interests in the Collateral and its
rights hereunder, to file at Borrower’s expense financing statements, and
amendments thereto, in those public offices deemed necessary or appropriate by
Agent to establish, maintain and protect a continuously perfected security
interest in the Collateral, and to execute on Borrower’s behalf such other
documents and notices as Agent or any Lender may deem reasonably advisable to
protect the Collateral and its interests therein and its rights hereunder. Such
power being coupled with an interest is irrevocable.

                              14.20          Inventory Controls. Borrower shall,
or shall cause its Affiliates, to maintain a “One-to-One Owner Beneficiary to
Accommodation Ratio” (as defined in the Trust Agreement) at all times.

                              14.21          Trust Agreement. Borrower shall and
Borrower shall cause its Affiliates to comply with all of their respective
obligations under the Trust Agreement.

                    15.     Negative Covenants. Borrower covenants and agrees
with Agent and Lenders as follows:

                              15.1            Organization. Borrower shall not
amend, modify or supplement its Governing Documents in a manner that would be
reasonably expected to result in a Material Adverse Change, or change its state
of organization, without giving Agent at least thirty (30) days prior written
notice.

                              15.2            No Transfers. Borrower shall not,
unless the Agent otherwise consents in writing, which consent may be granted or
withheld in Agent’s sole and absolute discretion, make any Transfer.

                              15.3            Other Business. Borrower shall not
make any material change in the nature of the timeshare business that it
conducts, as carried on as of the date of this Agreement.

57

--------------------------------------------------------------------------------



                              15.4          Affiliate Transactions. Except as
set forth on Schedule 15.4, Borrower shall not conduct, permit or suffer to be
conducted, transactions with any Affiliate other than arms-length transactions
with Affiliates in the ordinary course of Borrower’s business pursuant to terms
that are no less favorable to Borrower than the terms upon which such transfers
or transactions would have been made had they been made to or with a Person that
is not an Affiliate.

                              15.5          No Lien on Collateral or Reservation
System. Subject to Permitted Encumbrances, Borrower shall not (a) create, incur
or permit to exist any mortgage, pledge, encumbrance, lien or security interest
of any kind on any of the Collateral, the Reservation System or the Vacation
Club Management Agreement or (b) pledge or assign, or permit to be pledged or
assigned, any Management Agreement for a Primary Project to which Borrower or
any of its Affiliates is a party; provided, however, that any pledge or
assignment by the Borrower or its Affiliates of any such Primary Project
Management Agreement which occurred prior to the Closing Date and as further
described on Schedule 15.5 shall be permitted and not subject to this Section
15.5, so long as a letter agreement in substantially the form attached hereto as
Schedule 15.5 is executed and delivered by the pledgee or assignee thereof to
Agent prior to or as of the Closing Date; and provided further, however, that a
pledge or assignment by the Borrower or its Affiliates of any such Primary
Project Management Agreement (including any refinance or any incurrence of
additional indebtedness in connection with any Primary Project as described on
Schedule 15.5) which occurs after the Closing Date shall only be permitted so
long as, concurrently with any such pledge or assignment, an intercreditor
agreement relating to such Management Agreement, in form and content reasonably
acceptable to Borrower (or any of its applicable Affiliates), Agent and Lenders,
is entered into by and among Borrower (or any of its applicable Affiliates),
Agent, for the benefit of the Lenders, and any pledgee or assignee of such
Management Agreement. For avoidance of doubt, the granting by Borrower or any of
its Affiliates to any Person of a non-exclusive license to use the Reservation
System either prior to or subsequent to the Closing Date shall not be deemed to
be a violation or breach of this Section 15.5.

                              15.6          Proxies. Borrower shall not enter
into proxies, voting trusts, shareholder agreements of similar arrangements for
the purpose of vesting voting rights, authority or discretion of Borrower with
respect to the Associations in any Person.

                              15.7          Restrictive Covenants. Borrower
shall not consent to, or otherwise acquiesce in, any change in any private
restrictive covenant, planning or zoning law or other public or private
restriction, which would materially and adversely limit or alter the use of any
Project.

                              15.8          Chief Executive Office. Borrower
shall not change its chief executive office or the location at which it does
business without at least thirty (30) days prior written notice to Agent and
delivery to Agent of such UCC amendments or other financing statement and access
agreement as Agent may require to maintain Agent’s and Lenders’ lien against any
of the Collateral and Agent’s ability to obtain access to such Collateral and
Borrower’s books and records.

58

--------------------------------------------------------------------------------



                              15.9          Marketing/Sales. Borrower shall not
market, attempt to sell or sell or permit or justify any sales or attempted
sales of any Timeshare Interests except in compliance with the applicable
Timeshare Act and all applicable Legal Requirements in each other jurisdiction
where marketing, sales or solicitation activities occur in a manner that
Borrower’s failure to so comply would not be reasonably expected to result in a
Material Adverse Change.

                              15.10         Amenities. Borrower shall not make
or permit the making of any promises of or representations regarding any
Amenities and their availability for use by Purchasers other than as may be
provided in an applicable Public Report in compliance with applicable Legal
Requirements.

                              15.11         Trust Agreement. Borrower shall use
its best efforts to ensure that the trust established under the Trust Agreement
will not be terminated as long as any Obligations remain outstanding. Borrower
shall use its best efforts to ensure that the Trust Agreement will not be
amended or modified in any way which would materially and adversely affect the
Obligations of Borrower under the Loan Documents.

                              15.12         Demand Balancing Standard. Borrower
shall not make any changes to the Demand Balancing Standard set forth in the
Trust Agreement other than in compliance with the Trust Agreement and applicable
Legal Requirements.

                    16.     Financial Covenants.

                              16.1          Minimum Tangible Net Worth. Borrower
shall maintain Tangible Net Worth of not less than Three Hundred Twenty-Five
Million Dollars ($325,000,000) as of the Closing Date and at all times
thereafter through and including December 31, 2011. Borrower shall maintain
Tangible Net Worth for each subsequent fiscal year end equal to the Tangible Net
Worth required to be maintained under this Section 16.1 for the immediately
preceding fiscal year end, plus fifty percent (50%) of Borrower’s Net Income
(but no reduction for any loss) during the then current fiscal year end,
provided that, in no event will Tangible Net Worth of Borrower as of the end of
any fiscal year be less than Three Hundred Twenty-Five Million Dollars
($325,000,000).

                              16.2          Leverage Ratio. Borrower shall
maintain a Leverage Ratio calculated on a trailing twelve (12) month basis of
not more than 2.5 to 1.0 as of December 31, 2010 and as of each fiscal year end
thereafter.

                              16.3          Deposit Relationship. Borrower shall
maintain, or shall cause the Associations to maintain, a deposit account or
deposit accounts with Agent with an aggregate amount on deposit of not less than
$1,000,000 as of the Closing Date and at all times thereafter until all
Obligations have been paid in full, such minimum amount on deposit to be tested
monthly on a rolling three-month average basis.

                    17.    Financial Statements and Reporting Requirements.

                              17.1          Monthly Reports. Borrower, at its
sole cost and expense, shall, not later than the tenth (10th) day of each month,
furnish to Agent or cause the Servicer to

59

--------------------------------------------------------------------------------



furnish to Agent by e-mail, Federal Express or similar “overnight” delivery
service, three (3) copies of a report in the form attached hereto as Exhibit J
(which shall not contain any confidential personal information relating to any
Purchaser) prepared by Borrower or the Servicer, with respect to each of the
Timeshare Loans situate in a Unit comprising part of a Primary Project, and any
other Project requested by Agent, as of the close of business on the last
Business Day of the calendar month last ended.

                              17.2      Annual Financial Statements. Borrower
shall deliver to Agent, as soon as available and in any event within ninety (90)
days after the end of each fiscal year:

                                            (a)          The consolidated income
and retained earnings statements of Borrower, for such fiscal year,

                                            (b)          The consolidated
balance sheets of Borrower as at the end of such fiscal year, and

                                            (c)          The consolidated
audited statements of cash flow of Borrower for such fiscal year;

setting forth in comparative form the corresponding figures as at the end of the
previous fiscal year, all in reasonable detail, including all supporting
schedules and comments. Such statements shall be prepared in accordance with
GAAP. Such statements shall be audited by an independent certified public
accountant of recognized standing acceptable to Agent with respect to which such
accountants shall deliver their unqualified opinion. The independent certified
public accountants auditing such statements as of the Closing Date shall be
deemed acceptable to Agent. Such statements will be certified by the chief
financial officer or the equivalent of Borrower to be accurate.

                              17.3      Annual Association Financial Statements.
Borrower shall deliver to Agent, as soon as available and in any event within
one hundred eighty (180) days after the end of each fiscal year:

                                            (a)          The income and retained
earnings statements of each Association of the Primary Projects, for such fiscal
year,

                                            (b)          The balance sheets of
each Association of the Primary Projects as at the end of such fiscal year, and

                                            (c)          The audited statements
of cash flow of each Association of the Primary Projects for such fiscal year;

setting forth in comparative form the corresponding figures as at the end of the
previous fiscal year, all in reasonable detail, including all supporting
schedules and comments. Such statements shall be prepared in accordance with
GAAP. Such statements shall be audited by an independent certified public
accountant of recognized standing acceptable to Agent with respect to which such
accountants shall deliver their unqualified opinion. The independent certified
public accountants auditing such statements as of the Closing Date shall be
deemed acceptable to

60

--------------------------------------------------------------------------------



Agent. Such statements will be certified by the chief financial officer or the
equivalent of each Association to be accurate.

                              17.4      Quarterly Financial Statements. Borrower
shall deliver to Agent, as soon as available and in any event within forty-five
(45) days after the end of each calendar quarter:

                                            (a)          The internally prepared
consolidated income statement of Borrower for such quarter,

                                            (b)          The internally prepared
consolidated balance sheets of Borrower for such quarter, and

                                            (c)          The internally prepared
consolidated statements of cash flow for Borrower for such quarter;

on a quarter-to-date and year-to-date cumulative basis, and setting forth in
comparative form the corresponding figures as at the end of the corresponding
quarter of Borrower’s prior year, all in reasonable detail, and certified by the
chief financial officer of Borrower to be accurate and to have been prepared in
accordance with GAAP.

                              17.5      SEC Filings.

                                            (a)          Upon the request of
Agent after its filing, Borrower shall deliver to Agent the following: (i) a
copy of Borrower’s most current 10Q filing certified by the chief financial
officer of Borrower to fairly present the financial condition of Borrower on a
fully consolidated basis as at the end of such fiscal quarter and the results of
the operations of Borrower on a fully consolidated basis for the period ending
on such date; and (ii) copies of any and all other financial reports and
corrections thereto and to the applicable 10Q filings required of Borrower under
federal laws and regulations.

                                            (b)          Upon the request of
Agent after its filing, Borrower shall deliver to Agent the following: (i) a
copy of Borrower’s most current 10K filing (and any 8K filing with any material
financial condition disclosures thereafter) certified by the chief financial
officer of Borrower to fairly present the financial condition of Borrower on a
fully consolidated basis at the end of such fiscal year and the results of the
operations of such entity on a fully consolidated basis at the end of such
fiscal year and the results of the operations of Borrower on a fully
consolidated basis for the period ending on such date; and (ii) copies of any
and all other financial reports and corrections thereto and to the applicable
10K filings (or 8K filings, if any) required of Borrower under federal laws and
regulations.

                              17.6      Confirmation of Compliance. The
financial statements described at Sections 17.2 and 17.4 to be delivered to
Agent, shall be accompanied by the certificate of the chief financial officer of
Borrower in the form of Exhibit H.

                              17.7      Audit Reports. Borrower shall deliver to
Agent promptly upon receipt by Borrower thereof, copies of all audit reports, if
any submitted by Borrower’s independent certified public accountants in
connection with each annual audit of the books of Borrower.

61

--------------------------------------------------------------------------------



                               17.8            State Audits. Borrower shall
deliver to Agent within twenty (20) days after it is available, any audit report
prepared by any state regulatory agency with respect to any Project.

                               17.9            Budgets. As soon as reasonably
available, but in no event later than thirty (30) days after the commencement of
each fiscal year of the Association for a related Project, Borrower shall submit
to Agent a detailed operating budget (broken down by month) for the upcoming
fiscal year of each such Association.

                               17.10          Notices. Borrower shall give Agent
prompt written notice of (a) any Incipient Default or Event of Default
hereunder, (b) any event which would be reasonably expected to result in a
Material Adverse Change, (c) any material loss or damage to any Project or any
Amenities, (d) any material violation by Borrower of any applicable Legal
Requirements, and (e) any breach of any material agreement adversely affecting
any Project. Such notice shall include a detailed description of the applicable
event, proceeding or loss and the actions Borrower or its Affiliates are taking
or proposes to take with respect thereto.

                               17.11          Other Debt. Borrower shall notify
Agent of any default under any Debt now or hereafter owed by Borrower.

                               17.12          Sales and Marketing Materials.
Borrower shall deliver to Agent from time to time, as available and as requested
by Agent in writing, current price lists, sales literature,
registrations/consents to sell, public reports/public offering
statements/prospectuses, purchase documents, and any other items requested by
Agent, which relate to the Projects or the Vacation Club.

                               17.13          Schedule of Purchasers. Within
thirty (30) days after the end of each calendar quarter, Borrower shall, at
Agent’s request, deliver or cause Servicer to deliver to Agent a then current
list of names and addresses of all Purchasers with Lender Portfolio Timeshare
Loans.

                               17.14          Purposely Omitted.

                               17.15          Other Information. Borrower shall,
from time to time, provide Agent with such other reasonable information and
reports as Agent shall request relating to the financial condition of Borrower,
or relating to the Associations or the Projects or relating to any of the Lender
Portfolio Timeshare Loans.

                    18.       Purposely Omitted.

                    19.       Purposely Omitted.

                    20.       Conditions of and Documents to be Delivered at the
Closing. The following are conditions of Closing. To the extent that the
conditions involve the delivery to Agent of any documents or other due diligence
items, such documents and items must be in form and content acceptable to Agent
in its discretion.

62

--------------------------------------------------------------------------------



                              20.1          Loan Documents. Agent shall receive
all of the Loan Documents duly executed by all parties thereto.

                              20.2          Opinions of Counsel. Agent shall
receive an opinion of counsel for Borrower and an opinion of counsel for or an
opinion of counsel regarding the Associations in respect of the Primary Projects
covering certain issues regarding the good standing and existence of the
Associations in respect of the Primary Projects.

                              20.3          Project Documents. Agent shall
receive a copy of each of the Project Documents for the Primary Projects and all
amendments thereto, certified as to accuracy and completeness by Borrower or its
Affiliates.

                              20.4          Association Documents. Agent shall
receive a copy of the Articles of Incorporation and By-Laws of the Associations
and all amendments thereto for each of the Primary Projects.

                              20.5          Borrower’s Documents. Agent shall
receive a copy of the Governing Documents of Borrower and all amendments
thereto, certified as to accuracy and completeness by either an officer of
Borrower or by the public official in whose office the same are recorded or
filed.

                              20.6          Good Standing Certificates. Agent
shall receive current good standing certificates issued by the secretaries of
the states of its respective formation and all other states in which it does
business, confirming the current good standing and qualification of Borrower and
each Association of any Primary Project in such states, unless the failure to
have any such certificate would not reasonably be expected to result in a
Material Adverse Change.

                              20.7          Insurance. Agent shall receive
certificates of insurance or policies of insurance evidencing that all insurance
required by the Declarations related to Associations managed by the Vacation
Club Manager or this Agreement is in force and will not be canceled without the
notice as more specifically provided in and subject to Section 8.8.

                              20.8          Flood Insurance. If any portion of
any Project is within an area designated by the Director of the Federal
Emergency Management Agency, pursuant to the Flood Disaster Protection Act of
1973, as amended, as one having special flood hazards, Borrower shall deliver to
Agent evidence that the buildings and other improvements within such areas are
covered by flood insurance to the maximum limit of coverage available under the
Flood Disaster Protection Act of 1973, as amended or as may otherwise be
available in the commercial insurance market. If a Project is not located within
such a special flood hazard area, Borrower shall provide Agent with evidence
satisfactory to the Agent of such fact.

                              20.9          Timeshare Approvals. Agent shall
receive evidence that all Timeshare Approvals for the Projects and/or the
Vacation Club have been issued or obtained, and that they remain in full force
and effect.

                              20.10          Authorizing Resolutions. Agent
shall receive a copy of the resolutions of the Board of Directors of Borrower,
authorizing the transactions contemplated

63

--------------------------------------------------------------------------------



hereunder and the execution of the Loan Documents and all collateral documents
on behalf of Borrower by the officer of Borrower who is signing the Loan
Documents.

                              20.11          UCC-1 Financing Statements. Agent
shall receive confirmation that UCC-1 financing statements naming Agent as
secured party and Borrower as debtor describing all Collateral now or hereafter
assigned by Borrower to Agent, for the benefit of Lenders, pursuant hereto have
been filed with the Secretary of State of the Commonwealth of Massachusetts.

                              20.12          Environmental Matters. Agent shall
receive an Environmental Agreement duly executed by Borrower or its Affiliates,
together with a copy of a Phase I environmental report for each Primary Project
not previously delivered by Borrower in connection with the Existing Loan. In
addition, Agent shall receive evidence satisfactory to Agent of environmental
remediation or an agreement of Borrower or its Affiliates to complete
remediation if required by Agent.

                              20.13          UCC-1 Search Report. Agent shall
receive a current search report from a UCC search company approved by Agent
setting forth all UCC-1 filings, tax liens and judgment liens made against
Borrower. Such search report must indicate that at the time of the filing of the
financing statements (Form UCC-1) in favor of Agent there were on file no
financing statements or liens evidencing a security interest in any Collateral.

                              20.14          Releases. Agent shall receive
releases and satisfactions from all Persons holding liens, claims or
encumbrances against any of the Collateral.

                              20.15          Closing Certificates. Agent shall
receive the executed closing certificate of Borrower certifying to Agent and
Lenders that all representations and warranties of Borrower in this Agreement
are accurate and complete and that Borrower has complied with all covenants and
conditions of closing set forth in this Agreement.

                              20.16          Compliance. Agent shall receive
evidence satisfactory to Agent that Borrower and the Primary Projects are in
compliance with all Legal Requirements in a manner that Borrower’s failure to so
comply would not be reasonably expected to result in a Material Adverse Change.

                              20.17          Survey. Agent shall receive a
surveyor’s certificate together with a copy of an as-built survey of each
Primary Project, not previously delivered by Borrower in connection with the
Existing Loan, satisfactory to Agent and prepared by a licensed surveyor showing
the location and dimensions of all improvements thereon and indicating the
routes of ingress and egress for public access to such Primary Project, all
utility lines, walks, drives, recorded or visible easements and rights-of-way on
such Primary Project, and showing that there are no encroachments, improvements,
projections or easements (recorded or unrecorded) on the property lines. The
survey shall certify the acreage of the applicable Primary Project and shall
indicate whether the applicable Primary Project is located within any flood
hazard area. The survey must be prepared in accordance with the then-applicable
standards set forth by ALTA/ACSM (including any Table “A” items designated by
Agent), any and all applicable state

64

--------------------------------------------------------------------------------



surveyors’ bureaus or associations and any and all regulations or applicable
local, state and federal law.

                              20.18          Title Report/Commitment. Agent
shall receive a title insurance report or commitment for each Primary Project.
The condition of title must be satisfactory to Agent in all respects.

                              20.19          Taxes and Assessments. Agent shall
receive evidence that all taxes and Assessments related to the Primary Projects
(and related to any other Project upon the request of Agent) or for which
Borrower is responsible for collection which are then due and payable, have been
paid, which taxes and Assessments include, without limitation, real property
taxes, and any Assessments related to the Primary Projects (and related to any
other Project upon the request of Agent).

                              20.20          Preclosing Inspections. Agent shall
have conducted and approved due diligence investigations satisfactory to Agent
of Borrower and the Primary Projects.

                              20.21          Expenses. Borrower shall have paid
all fees and expenses required to be paid to Agent and Lenders prior to or at
Closing pursuant to this Agreement.

                              20.22          Permits and Approvals. Agent shall
receive copies of all applicable governmental permits, approvals, consents and
licenses for the Projects and satisfactory evidence that the Primary Projects
(and any other Project upon the request of Agent) and the intended uses of the
Primary Projects (and any other Project upon the request of Agent) are and will
be in compliance with all Legal Requirements. Such evidence may include letters,
licenses, permits, certificates and other correspondence from the appropriate
governmental authorities, opinions of Borrower’s attorney or other attorneys and
opinions or certifications, as Agent may determine or other confirmation
acceptable to Agent. All such approvals shall continue to be legally valid and
shall remain in full force and effect after issuance and until the Receivables
Loan is repaid in full.

                              20.23          Lockbox Agreement. Agent shall
receive an executed original of the Lockbox Agreement.

                              20.24          Servicing Agreement. Agent shall
receive an executed original of the Servicing Agreement and the Back-Up
Servicing Agreement.

                              20.25          Compliance with Planning, Land Use
and Zoning Stipulations. Borrower shall have furnished Agent with evidence of
each Primary Project’s compliance with applicable zoning, planning, land use and
other governmental requirements as Agent may require, including without
limitation, evidence satisfactory to Agent that Borrower or its Affiliates has
complied with all conditions of the zoning, planning, land use and related
approvals, and has received all permits required thereunder.

                              20.26          Litigation Search. Agent shall
receive evidence satisfactory to Agent that no bankruptcy, foreclosure or other
material litigation or judgments are outstanding

65

--------------------------------------------------------------------------------



against the Primary Projects or Borrower, except as disclosed in Borrower’s
periodic filings with the Securities and Exchange Commission.

                              20.27          Trust Agreement. Agent shall
receive a fully executed copy of the Trust Agreement and all amendments thereto.

                              20.28          Other. Agent shall receive such
other documents, opinions and items as Agent may reasonably request.

                    By completing the closing hereunder, or by making advances
hereunder, Agent and Lenders do not thereby waive a breach of any warranty or
representation made by Borrower hereunder or any agreement, document, or
instrument delivered to Agent or otherwise referred to herein, and any claims
and rights of Agent and Lenders resulting from any breach or misrepresentation
by Borrower are specifically reserved by Agent and Lenders.

                    21.     Conditions of and Documents to be Delivered Prior to
Initial Receivables Loan Advance. In addition to, but not in limitation of, any
other conditions set forth in this Agreement, Agent’s and Lenders’ obligation to
make the initial Receivables Loan Advance shall be subject to fulfillment of the
following conditions to Agent’s satisfaction. To the extent that the conditions
involve the delivery to Agent of any documents or other due diligence items,
such documents and items must be in form and content acceptable to Agent in its
discretion.

                              21.1           Loan Documents. Agent shall receive
all original executed Loan Documents.

                              21.2           Other. Agent and its counsel shall
receive copies of such documents and other items as Agent or such counsel may
reasonably request in connection with such requested Receivables Loan Advance.

                    22.    Conditions of and Documents to be Delivered Prior to
Funding And in Connection With Each Receivables Loan Advance. In addition to,
but not in limitation of, any other conditions set forth in this Agreement,
Agent’s and Lenders’ obligation to make each Receivables Loan Advance shall be
subject to fulfillment of the following conditions to Agent’s satisfaction. To
the extent that the conditions involve the delivery to Agent of any documents or
other due diligence items, such documents and items must be in form and content
acceptable to Agent in its discretion, provided that the forms of any such
documents and items attached to this Agreement shall be deemed acceptable to
Agent.

                              22.1           Representations; No Defaults. The
representations and warranties of Borrower contained in this Agreement or
otherwise made by or on behalf of Borrower to Agent and Lenders in connection
with the transactions contemplated hereby shall have been true and complete when
made and as of the time of each Advance. Borrower shall have fully performed and
complied with all agreements and conditions contained herein or related hereto,
and no Incipient Default or Event of Default shall have occurred.

66

--------------------------------------------------------------------------------



                              22.2           Request for Receivables Loan
Advance. Agent shall receive a Request for Receivables Loan Advance or a Request
for Supplementary Advance duly executed on behalf of Borrower with such
supporting documentation as is contemplated thereby.

                              22.3           Approval of Credit. Subject to the
exception and limitation set forth in Sections 2.2(e)(i) and 2.2(e)(iii), Agent
shall have received evidence of a FICO Score for each Purchaser, together with a
hard copy of such included with the package of Consumer Documents delivered to
Agent.

                              22.4           Original Notes, Mortgages and Other
Documents. Agent shall receive the original Notes, Mortgages and other documents
required under Section 2.3 for the Timeshare Loans to be included in the Lender
Portfolio Timeshare Loans and offered as security for the requested Receivables
Loan Advance, which Mortgages shall have been duly executed, acknowledged and
recorded (or will be recorded) and shall have been assigned to Agent, for the
benefit of Lenders, in the manner required by this Agreement (as applicable) and
which Notes shall have been endorsed to the order of Agent, for the benefit of
Lenders, as required hereunder. If any Mortgage required to be delivered by this
Section cannot be delivered because it is in the possession of the recording
officer, a copy thereof marked “True Copy of Original Forwarded for Recording”
may be delivered in lieu thereof and the original shall be delivered promptly
upon availability from the recording officer.

                              22.5           Original Assignments. Agent shall
receive the original Assignment by Borrower to Agent, for the benefit of
Lenders, of the Timeshare Loans to be included in the Lender Portfolio Timeshare
Loans and offered as security for the requested Receivables Loan Advance, which
shall have been duly executed on behalf of Borrower, acknowledged and in
recordable form.

                              22.6           Title Insurance. Subject to the
terms of Section 23.2, Agent shall receive the original Title Insurance Policy
(or a marked-up commitment to issue such Title Insurance Policy, if the Title
Insurance Policy is not reasonably available at the time) for each Mortgage
offered as security for the requested Advance.

                              22.7           Documents Received and Recorded.
Agent shall receive from the Title Company or such other Person approved by
Agent, telecopied confirmation in the form of Exhibit F, as applicable, hereto,
that:

                                               (a)         each Mortgage being
assigned to Agent, for the benefit of Lenders, has been recorded in the Public
Records (or is sent for recording pursuant to Section 22.4 above) and all fees,
costs, and other payments required in connection with such recording have been
paid;

                                               (b)         at the time of such
recording, as applicable, such Mortgage was, of record, a first mortgage prior
to and superior in lien to all other monetary liens and encumbrances whatsoever,
other than Permitted Encumbrances;

                                               (c)         at the time of such
recording, as applicable, Borrower was, of record, the owner of such Mortgage
and of the Note secured thereby, free of all liens,

67

--------------------------------------------------------------------------------



encumbrances, prior assignments and claims of third parties whatsoever, other
than Permitted Encumbrances;

                                               (d)         the Title Company or
such other approved Person shall have sent to Agent, or as otherwise directed by
Agent, a copy of the recorded Assignment or will send as soon as received;

                                               (e)         if the Title
Insurance Policy has not already been delivered to Agent, or as otherwise
directed by Agent, the Title Company shall deliver to Agent the original Title
Insurance Policy for the assigned Mortgages as required pursuant to Section
23.2; and

                                               (f)         containing such other
confirmations as Agent may require.

                             22.8           Subsequent Legal Opinions. Borrower
shall have, from time to time, as requested by Agent, delivered to Agent, in
form satisfactory to Agent, the favorable opinion, addressed to Agent, of
counsel to Borrower, selected by Borrower and approved by Agent as to (a) the
organization, standing and authority to consummate the transactions contemplated
hereby of Borrower, (b) the compliance of the Primary Projects, Borrower and all
Consumer Documents with applicable Legal Requirements, and (c) such other
matters incident to the transactions contemplated hereby as Agent may request.

                             22.9            Advances Do Not Constitute a
Waiver. The making of any Advance shall not constitute a waiver of any condition
of Agent’s and Lenders’ obligation to make further Advances.

                             22.10          No Obligation to Fund After Filed
Liens. Agent and Lenders shall have no obligation to make any Advance at any
time (a) that there is a claim of lien filed of record against any Project which
has not been bonded over, paid, transferred to other security or otherwise
satisfactorily discharged or is otherwise being contested in good faith pursuant
to Section 7.9 of this Agreement, or (b) that any condition precedent to such
Advance has not been met, or (c) Borrower shall have failed to comply with any
material provision of this Agreement, or (d) an Event of Default or Incipient
Default has occurred. Agent’s and Lenders’ commitment to make Advances hereunder
shall at no time be subject to or liable to attachment or levy by any creditor
of Borrower. No such Persons are intended to be third party beneficiaries of
this Agreement or any documents or instrument related to the Receivable Loan or
to have any claim or claims in or to any undisbursed or retained Loan proceeds.

                             22.11          Other. Agent and its counsel shall
receive copies of such documents and papers as Agent or such counsel may
reasonably request in connection with such requested Receivables Loan Advance.

                    23.    Post Receivables Loan Advance Obligations.

                             23.1           Confirmation of Recording.
Immediately after giving to Agent the telecopied confirmation mentioned at
Section 22.7, the Custodian, or such other approved Person giving such
telecopied confirmation, shall forward to Agent the original of the written
confirmation in the form of Exhibit F.

68

--------------------------------------------------------------------------------



                               23.2          Title Policy. If a Title Insurance
Policy is not otherwise required hereunder to be delivered prior to such
Advance, not later than the earlier to occur of (a) ninety (90) days after the
date of the applicable Assignment or (b) prior to the expiration of the title
insurance commitment in connection with such Title Insurance Policy, if
applicable, Borrower shall send or cause to be sent to Agent, or as otherwise
directed by Agent, with respect to each Timeshare Loan described in Schedule A
attached to such Assignment, a Title Insurance Policy issued by the Title
Company, insuring Borrower and its successors and assigns as the holder of a
first priority mortgage, subject to Permitted Encumbrances, encumbering the
Timeshare Interest described in Schedule A of the Assignment, each of which
Title Insurance Policies shall be in an amount equal to, at least, the unpaid
principal balance of the Timeshare Loan assigned. If such Title Insurance
Policies are not delivered within such time period, Agent and Lenders shall not
have any obligation to make any further Advances to Borrower in respect of the
Timeshare Loans related to such delinquent Title Insurance Policies.
Notwithstanding the foregoing, in the event that Agent and Lenders have made
Advances in respect of the Timeshare Loans related to such delinquent Title
Insurance Policies, Borrower shall promptly either (i) prepay an amount equal to
such Advance together with accrued interest thereon, (ii) pledge additional
Qualified Timeshare Loans as part of the Lender Portfolio Timeshare Loans in an
amount sufficient to cure the deficiency, or (iii) prepay, in part, and pledge
additional Qualified Timeshare Loans, in part, in a total amount sufficient to
cure the deficiency.

                    24.      Conditions to Agent’s and Lenders’ Obligations to
Advance Receivables Loan Proceeds Related to Sales of Timeshare Interests in
Projects Added to the Primary Projects. Agent and Lenders have agreed to make
Advances hereunder subject to the conditions of this Agreement with respect to
Qualified Timeshare Loans related to the Qualified Sales of Timeshare Interests
in the Primary Projects listed on Schedule 1. Agent and Lenders are willing to
make Advances hereunder with respect to Qualified Timeshare Loans related to
Qualified Sales of Timeshare Interests in Projects added to such Primary
Projects, subject to the fulfillment, prior to such Advance, of the following
conditions:

                              24.1          General. All other conditions for
Advances set forth in this Agreement shall have been fulfilled, including,
without limitation, those set forth in Sections 20, 21 and 22.

                              24.2          Inspection. Either Agent or a third
party selected and approved by Agent shall have conducted due diligence
investigations and on-site inspections of the Projects to be added to the
Primary Projects and the results of such investigations and inspections shall be
satisfactory to Agent.

                              24.3          Insurance. Agent shall have received
evidence that the Projects to be added to the Primary Projects are covered by
insurance in amounts and with sound and acceptable insurance companies with
ratings of AM Best of at least A-VII, unless otherwise approved by Agent, in its
reasonable discretion, as set forth in Schedule 14.3.

                              24.4          Environmental Matters. Agent shall
have received a Phase I environmental report for the Projects to be added to the
Primary Projects which must be in form and content acceptable to Agent.

69

--------------------------------------------------------------------------------



                              24.5          Zoning, Access, Parking and
Utilities. Agent shall have received and approved evidence of (a) zoning of the
Projects added to the Primary Projects for timeshare use and other intended and
existing uses and all approvals required for such uses under any covenants,
conditions and restrictions, (b) adequate access to and parking for the
applicable Project in accordance with applicable Legal Requirements, and (c)
current and continued availability of utilities necessary to serve the
applicable Project.

                              24.6          Flood Zone. Agent shall have
received and approved evidence that the Projects added to the Primary Projects
are not located within a flood prone area or, if within a flood zone, evidence
that flood insurance has been obtained.

                              24.7          Project Documents. Agent shall have
received and approved a copy of all marketing contracts, management contracts,
service contracts, operating agreements, equipment leases, space leases and
other agreements pertaining to the Projects to be added to the Primary Projects
which are necessary for the sale, operation and intended use of such Projects
and are not otherwise required pursuant to another item in this Agreement.

                              24.8          Quiet Enjoyment Rights. Agent shall
have received and approved evidence that each Owner of a Timeshare Interest
within the Projects to be added to the Primary Projects will have available to
it the quiet and peaceful enjoyment of the Timeshare Interest (including
promised Amenities and necessary easements) owned by it which cannot be
disturbed so long as such Owner is not in default of its obligations to pay the
purchase price of its Timeshare Interest, to pay Assessments to the Association
and other dues or assessments in respect of the Vacation Club, and to comply
with reasonable rules and regulations pertaining to the use of the Timeshare
Interests and the rules and regulations of the Vacation Club, including, without
limitation, the Trust Agreement.

                              24.9          Opinions. Borrower shall deliver to
Agent a favorable opinion or opinions from independent counsel for Borrower
located in the state where the Projects to be added to the Primary Projects are
located covering local matters in such jurisdiction.

                              24.10         Other. Agent shall have received and
approved such other due diligence items related to such Projects to be added to
the Primary Project as Agent may reasonably require.

                              24.11         Approval of Projects to be Added to
the Primary Projects. During the Receivables Loan Advance Period, Borrower may
submit to Agent Projects proposed to be included as additional part of the
approved Primary Projects by delivering (a) a complete description of the
subject Projects, (b) the documents listed in Sections 24.2 through 24.11 above
with respect to the subject Projects, and (c) a proposed replacement Schedule 1
that shall include the subject Projects, all of which must be satisfactory in
form and substance to Agent in its sole and absolute discretion. In addition,
Agent may perform a site inspection/market review with respect to the proposed
Projects to be added to the Primary Projects prior to the approval of the
proposed Projects, and Agent must be satisfied with the results of such
inspection and review. Agent will have thirty (30) days to review, and in its
sole and absolute discretion, approve or disapprove of the inclusion of the
proposed Project as being added to an approved Primary Project. If Agent
approves the proposed Project to be added to the Primary Projects,

70

--------------------------------------------------------------------------------



then Agent shall execute and date the proposed Schedule 1 attached to this
Agreement as set forth in the proposed Schedule 1.

                    25.     Default; Remedies.

                              25.1         Events of Default. The occurrence of
any one or more of the following events shall constitute an “Event of Default”
hereunder:

                                               (a)          Subject to
applicable grace periods set forth in this Agreement, Borrower shall fail to pay
or cause to be paid any principal, interest, fee or other sums payable hereunder
or under any of the Loan Documents on the date such payment is due, whether on
demand, at the stated maturity or due date thereof, by reason of any requirement
for prepayment thereof, by acceleration or otherwise.

                                               (b)          Borrower shall
default in the observance or performance of any term, covenant or agreement on
its part to be observed or performed hereunder or under the Loan Documents and
not otherwise specifically provided for in this Section 25.1, provided that,
such default (including the Events of Default set forth in clauses p, q and r
below) must, in order to be deemed to be an Event of Default, continue
unremedied for a period of thirty (30) days after the earlier to occur of: (i)
written notice from Agent to Borrower of the existence of such default, or (ii)
Borrower has actual knowledge of such default, and further provided that, in the
event that Borrower has commenced to cure such default within the initial thirty
(30) day cure period and has been unable to complete such cure despite their
diligent best efforts within such initial thirty (30) day cure period, then
Borrower shall have an additional thirty (30) day period not to exceed an
additional ninety (90) days in which to complete such cure. Notwithstanding the
foregoing, if Agent reasonably determines that such default is incapable of
being cured or if such default involves a breach of any of the financial
covenants in Section 16 of this Agreement, then Borrower shall not be entitled
to any notice or opportunity to cure.

                                               (c)          Any default or event
of default shall occur under any other existing or future agreement between
Borrower and Agent and/or any Lender, including without limitation, the Existing
Loan Agreement and other Existing Loan Documents, and any applicable notice
and/or cure period in such agreement shall have elapsed.

                                               (d)          Any representation
or warranty made by or on behalf of Borrower herein or in any other writing
furnished pursuant hereto or any fact relative to Borrower’s business operations
or financial condition shall be or have been false in any material respect.

                                               (e)          Borrower or its
Affiliates shall surrender or shall be deprived, for any reason, of the full
right, privilege and franchise to carry on its timeshare business as presently
carried on, to own and/or operate the Projects or to sell Timeshare Interests or
to make Timeshare Loans.

                                               (f)          Borrower shall
dissolve, consolidate or cease its or its Affiliates day-to-day timeshare
business operations, or shall liquidate or commence any proceedings to be
liquidated, or shall, without the prior written consent of Agent, make any
Transfer.

71

--------------------------------------------------------------------------------



                                               (g)           Borrower shall
become insolvent or be unable to pay its debts as they mature or shall admit in
writing its inability to pay its debts as they mature.

                                               (h)           Borrower shall make
a general assignment for the benefit of creditors.

                                               (i)           Borrower shall file
or have filed against it a petition under any of the provisions of any Debtor
Relief Laws, for an adjudication in bankruptcy or for reorganization or to
effect a plan or other arrangement with creditors, or file an answer to a
creditor’s petition or other petition filed against it admitting the material
allegations thereof.

                                               (j)           Borrower shall
apply for the appointment of a receiver, liquidator or trustee of any
substantial portion of its property or assets, or such a receiver, liquidator or
trustee shall be appointed without application by Borrower.

                                               (k)          A writ, warrant,
attachment, levy or similar process shall be issued against (i) any of the
Collateral or (ii) against any portion of Borrower’s property or assets in an
amount in excess of $250,000 individually or $1,000,000 in the aggregate, which
is not released, expunged, discharged or dismissed within thirty (30) days after
such writ, warrant, attachment, levy or similar process first takes effect.

                                               (l)          The offering for
sale and the sale of Timeshare Interests, the financing of such sale, or the
consummation of the transactions contemplated hereby is found to violate or not
to comply in all respects with any Legal Requirement, where the failure to so
comply would reasonably be expected to result in a Material Adverse Change.

                                               (m)         There shall occur any
Material Adverse Change.

                                               (n)          Any material part of
the Projects shall be damaged and such damage is not fully covered by insurance
or is in excess of $50,000, subject to reasonable deductibles and not otherwise
repaired.

                                               (o)          Borrower shall
default in respect of any of its obligations for borrowed funds under a
receivables loan facility to any other Person and such default shall continue
uncured beyond any applicable notice and grace period.

                                               (p)          The Custodian or
such other approved Person shall default in respect of any of its obligations
described in Section 23.1.

                                               (q)          The Lockbox Bank or
the Servicer (if Borrower or its Affiliates) shall fail to remit to Agent any
proceeds of the Timeshare Loans in accordance with, as applicable, the terms of
the Lockbox Agreement or the Servicing Agreement.

                                               (r)          Borrower or its
Affiliates, the Lockbox Bank or the Servicer (if Borrower or its Affiliates)
shall fail to perform any of their obligations under the Lockbox Agreement or
Servicing Agreement, as applicable.

72

--------------------------------------------------------------------------------



                                               (s)          Any final,
non-appealable judgment or decree for money damages or for a fine or penalty in
excess of $250,000 individually, or $1,000,000 in the aggregate is entered
against Borrower which is not paid and discharged, stayed or transferred to a
bond within thirty (30) days thereafter.

                                               (t)          Any party holding a
lien or security interest on any part of any Project commences foreclosure or
similar sale thereof or Borrower defaults under any mortgage, deed of trust or
other lien encumbering all or any part of any Project, which, in either case,
results in a Material Adverse Change.

                                               (u)          Borrower shall sell,
transfer or convey or further encumber all or any part of its interest in any of
the Collateral, other than in connection with a payoff of Agent and Lenders in
full and a securitization or other takeout financing transactions.

                                               (v)           Borrower grants,
permits or suffers to exist any mortgage, lien or encumbrance upon any of the
Collateral, other than in favor of Agent, for the benefit of Lenders, other than
in connection with a payoff of Agent and Lenders in full and a securitization or
other takeout financing transactions.

                                               (w)          Any violation or
breach by Borrower shall occur under any agreement, covenant or restriction
materially and adversely affecting title of an Owner to a Timeshare Interest
related to a Timeshare Loan comprising part of the Lender Portfolio Timeshare
Loans; provided that, such default must, in order to be deemed to be an Event of
Default, continue unremedied for a period of thirty (30) days in which time
Borrower may promptly either (i) prepay an amount equal to the deficiency
together with accrued interest thereon, (ii) pledge additional Qualified
Timeshare Loans as part of the Lender Portfolio Timeshare Loans in an amount
sufficient to cure the deficiency, or (iii) prepay, in part, and pledge
additional Qualified Timeshare Loans, in part, in a total amount sufficient to
cure the deficiency.

                                               (x)          Borrower shall fail
to prepay to Agent and Lenders, pursuant to Section 6.7, all amounts owing by
Borrower to Agent and Lenders on account of the Receivables Loan and all other
Obligations owing by Borrower to Agent and Lenders pursuant to this Agreement,
including, without limitation, the Change of Control Fee or prepayment fee, as
applicable, pursuant to Section 5.4, immediately upon the occurrence of a Change
of Control.

                                               (y)           The indictment of
Borrower under any criminal statute, or the commencement of criminal or civil
proceedings against Borrower pursuant to which statute or proceedings the
penalties or remedies sought or available include forfeiture of any property of
Borrower, or Borrower engages or participates in any “check kiting” activity
regardless of whether a criminal investigation has been commenced.

                              25.2          Remedies. At the option of Agent, or
at the written direction of Lenders pursuant to the terms of the Agency
Agreement Agent shall, upon the occurrence of an Event of Default or at any time
thereafter, take one or more of the following actions:

                                               (a)           Agent may declare
all or some of the Obligations immediately due and payable;

73

--------------------------------------------------------------------------------



                                               (b)           Cease making
Advances and Borrower shall have no further right to receive any Advances
hereunder;

                                               (c)           Agent may reduce
the advance rate against Qualified Timeshare Loans;

                                               (d)           Agent may increase
the interest rate on the Receivables Loan up to the Default Rate specified
herein without further notice;

                                               (e)           Agent may enter any
premises occupied by Borrower and take possession of the Collateral and any
records related thereto;

                                               (f)           Agent may request
and have appointed a receiver with respect to Borrower and/or the Collateral,
and to that end, Borrower hereby consents to the appointment of a receiver by
Agent in any action initiated by Agent pursuant to this Agreement, and Borrower
waives any notice and posting of a bond in connection therewith;

                                               (g)           Agent may terminate
any existing Lockbox Agreement or Servicing Agreement and thereafter have the
collection and servicing of the Timeshare Loans done by Agent or any Person
designated by Agent all in accordance with the terms and conditions of the
Lockbox Agreement and Servicing Agreement; and/or

                                               (h)           Agent may exercise
each and every right and remedy granted to Agent and Lenders under this
Agreement, any Loan Document, under the applicable Uniform Commercial Code and
under any other applicable law, at equity or otherwise.

                    If an Event of Default occurs under Section 25.1(g),
25.1(h), 25.1(i) or 25.1(j), all Obligations shall become immediately due and
payable without further action.

                    Anything in this Agreement to the contrary notwithstanding,
at any time when an Event of Default hereunder exists and is continuing, no
Lender shall be obligated to fund any portion of an Advance hereunder, except in
such circumstances as Agent and Lenders may have mutually agreed, including
without limitation, pursuant to the terms of the Agency Agreement.

                              25.3         Sale or Other Disposition of
Collateral. The sale or other disposition of the Collateral, or any part
thereof, by Agent after an Event of Default may be for cash, credit or any
combination thereof, and Agent may purchase all or any part of the Collateral at
public or, if permitted by law, private sale, and in lieu of actual payment of
such purchase price, may set-off the amount of such purchase price against the
Obligations. Any sales of the Collateral may be adjourned from time to time with
or without notice. Agent may cause the Collateral to remain on Borrower’s
premises or otherwise to be removed and stored at premises owned by other
Persons, at Borrower’s expense, pending sale or other disposition of the
Collateral. Borrower, at Agent’s request, shall assemble the Collateral
consisting of tangible assets and make such assets available to Agent at a place
to be designated by Agent. Agent shall have the right to conduct such sales on
Borrower’s premises, at Borrower’s expense, or elsewhere, subject to applicable
Legal Requirements, on such occasion or occasions as Agent may see fit. With
respect to Borrower’s owned or leased premises, Borrower hereby grants Agent,
for the benefit of Lenders, a license, effective upon the occurrence of an Event
of Default,

74

--------------------------------------------------------------------------------



and to the extent not prohibited by the terms of any applicable lease, and
subject to applicable Legal Requirements, to enter into possession of such
premises and to occupy the same, without charge, in order to exercise any of
Agent’s and Lenders’ rights or remedies provided herein, at law or in equity, or
otherwise.

                    Any notice required to be given by Agent of a sale or other
disposition or other intended action by Agent with respect to any of the
Collateral which is given in the manner specified in Section 29.1, at least ten
(10) Business Days prior to such proposed action, shall constitute fair and
reasonable notice to Borrower of any such action. The net proceeds realized by
Agent, for the benefit of Lenders, upon any such sale or other disposition,
after deduction for the expenses related thereto including without limitation,
reasonable attorneys’ fees, shall be applied in such order as Agent, in its sole
discretion, elects, toward satisfaction of the Obligations. Agent shall account
to Borrower for any surplus realized upon such sale or other disposition, and
Borrower shall remain liable for any deficiency. The commencement of any action,
legal or equitable, or the rendering of any judgment or decree for any
deficiency shall not affect Agent’s and Lenders’ security interest in the
Collateral. Borrower agrees that Agent and Lenders have no obligation to
preserve rights to the Collateral against any other parties. Agent and Lenders
shall be under no obligation to marshal any assets in favor of Borrower or any
other Person or against or in payment of any or all of the Obligations.

                    In connection with the disposition of any Collateral by
Agent, Borrower agrees that Agent may disclaim any warranties and dispose of
such Collateral without any warranties whatsoever and that Agent shall not be
deemed to have acted in a commercially unreasonable manner as a result thereof.

                    If Agent sells any of the Collateral upon credit, Borrower
will be credited only with payments actually made by or on behalf of the
purchaser, received by Agent and applied to the indebtedness owed by such
purchaser to Agent. If the purchaser fails to pay for any of the Collateral,
Agent may resell the Collateral.

                    Agent may, in the name of Borrower or its own name, make and
execute all conveyances, assignments and transfers of the Collateral sold in
connection with the exercise of Agent’s and Lenders’ rights and remedies; and
Agent is hereby appointed Borrower’s attorney-in-fact for this purpose.

                              25.4          Application of Proceeds. All
proceeds from each sale of, or other realization upon, all or any part of the
Collateral following an Event of Default shall be applied or paid over as
follows:

                                               (a)           First: to the
payment of all costs and expenses incurred in connection with such sale or other
realization, including reasonable attorneys’ fees; and

                                               (b)           Second: to the
payment of the Obligations relating to the Receivables Loan (with Borrower
remaining liable for any deficiency) in such order as Agent may elect;

                                               (c)           Third: to the
payment of all other Obligations (with Borrower remaining liable for any
deficiency), including but not limited to any Obligations

75

--------------------------------------------------------------------------------



relating to the Existing Loan and/or relating to the Existing Loan Documents
(pursuant to each Lender’s participation interest in the Existing Loan); and

                                               (d)           Fourth: the balance
(if any) of such proceeds shall be paid, subject to any duty imposed by law, or
otherwise to whomsoever shall be entitled thereto.

                              25.5          Actions with Respect to Timeshare
Loans. Agent may take any of the following actions, in its name or the name of
Borrower, as Agent may determine, without notice to Borrower and at Borrower’s
expense:

                                               (a)           Verify the validity
and amount of or any other matter relating to the Lender Portfolio Timeshare
Loans, by mail, telephone, telegraph or otherwise:

                                               (b)           Direct all
Purchasers to make payment of all Lender Portfolio Timeshare Loans directly to
Agent or a Person designated by Agent, forward invoices directly to such
Purchasers and receive and collect all monies due or to become due with respect
to such Lender Portfolio Timeshare Loans;

                                               (c)           Take control in any
manner of any cash or non-cash items of payment or proceeds of the Lender
Portfolio Timeshare Loans; and

                                               (d)           At any time after
an Event of Default occurs and while such Event of Default continues, enforce
payment of and collect any of the Lender Portfolio Timeshare Loans assigned to
Agent, for the benefit of Lenders, pursuant to this Agreement, by legal
proceedings or otherwise, and for such purpose, Agent may:

                                                               (i)            Demand
payment of any of such Lender Portfolio Timeshare Loans, subject to the terms
thereof;

                                                               (ii)          Settle,
adjust, compromise, extend, renew, discharge or release any of the Lender
Portfolio Timeshare Loans;

                                                               (iii)          Sell
or assign any of the Lender Portfolio Timeshare Loans on such terms, for such
amount and at such times as Agent deems advisable;

                                                               (iv)          Prepare,
file and sign Borrower’s name on any proof of claim or similar document in any
proceeding filed under any Debtor Relief Laws as to any of the Lender Portfolio
Timeshare Loans;

                                                               (v)          Endorse
the name of Borrower upon any documents, instruments or similar documents or
agreements relating to the Lender Portfolio Timeshare Loans or upon any checks
or other media of payment that may come into Agent’s possession; or

                                                               (vi)          Take
all other actions necessary or desirable to protect Agent’s and Lenders’
interest in the Lender Portfolio Timeshare Loans.

76

--------------------------------------------------------------------------------



                    Borrower hereby makes, constitutes and appoints Agent (and
any of Agent’s designated officers, employees or agents) as its true and lawful
attorney-in-fact, with full power of substitution, with power to sign its name
and to take any of the foregoing actions, in its name or the name of Agent,
which power is coupled with an interest and is irrevocable. All acts of Agent
taken in connection with the foregoing are hereby ratified and approved and
Agent shall not be liable for any acts of commission or omission, nor for any
error of judgment or mistake of fact or law, except gross negligence or willful
misconduct. Borrower agrees to assist Agent in the collection and enforcement of
the Lender Portfolio Timeshare Loans and not to hinder, delay or impede Agent in
its collection or enforcement of the Lender Portfolio Timeshare Loans.

                              25.6     Retention of Collateral. At its
discretion, Agent, for the benefit of Lenders, may retain all or part of the
Collateral in partial or full satisfaction of the Obligations to the extent
permitted by applicable law. Agent will not be considered to have offered to
retain the Collateral in satisfaction of the Obligations, unless Agent has
entered into a written agreement with Borrower to that effect.

                              25.7     Performance by Agent and Lenders. In the
event that Borrower fails to perform any obligations under any of the Loan
Documents, the Project Documents or the Consumer Documents, Agent or any Lender
may perform such obligations and Borrower agrees to reimburse Agent and Lenders
for all funds expended by Agent and Lenders and all costs related thereto. If
Borrower does not reimburse Agent and Lenders within five (5) Business Days
after demand by Agent, interest shall accrue on such reimbursement obligations
at the Default Rate. In no event shall Agent and Lenders have any obligation to
perform any obligations of Borrower under the Loan Documents, the Project
Documents or the Consumer Documents. Such performance shall be totally
discretionary with Agent and Lenders and performance by Agent and Lenders at any
time shall not give rise to any duty or obligation by Agent and Lenders to
perform at any other time.

                              25.8     No Liability of Agent or any Lender.
Neither the acceptance of this Agreement by Agent or any Lender, nor the
exercise of any rights hereunder by Agent or any Lender, shall be construed in
any way as an assumption by Agent or any Lender of any obligations,
responsibilities or duties of Borrower arising in connection with the Projects,
under any applicable Timeshare Act or under any of the Project Documents, or in
connection with any other business of Borrower, or the Collateral, or otherwise
bind Agent or any Lender to the performance of any obligations with respect to
the Project or the Collateral. Neither Agent nor any Lender shall be obligated
to perform, observe or discharge any obligation, responsibility, duty, or
liability of Borrower with respect to the Projects or any of the Collateral,
under any applicable Timeshare Act or under any of the Project Documents. This
Agreement, any action or actions on the part of Agent or any Lender taken
hereunder, and any exercise of rights or remedies by Agent or any Lender prior
to or following the occurrence of an Event of Default shall not constitute an
assumption by Agent or any Lender of any obligations of Borrower with respect to
the Projects, the Collateral, and Borrower shall continue to be liable for all
of their obligations thereunder or with respect thereto.

                              25.9     Right to Defend Action Affecting
Collateral. Agent may, at Borrower’s expense, appear in and defend any action or
proceeding at law or in equity which

77

--------------------------------------------------------------------------------



Agent in good faith believes may affect the value of the Collateral, the
Projects or Agent’s and Lenders’ rights under any of the Loan Documents.

                              25.10     Delegation of Duties and Rights. Agent
may execute any of its duties and/or exercise any of its rights or remedies
under the Loan Documents by or through its officers, directors, employees,
attorneys, agents, representatives or through other Persons. Agent may use
Wellington Financial to perform certain services in connection with the
transactions contemplated under the Loan Documents. Agent may pay Wellington
Financial or any other Persons performing services for Agent such compensation
as Agent may elect.

                              25.11     Condemnation or Litigation. Agent and
Lenders shall have no obligation to make any Advances if any condemnation
proceeding or litigation is pending against any Unit or the applicable Primary
Project or against Borrower, which would in any material way impair any Primary
Project.

                              25.12     Set-Off. Without limiting the rights of
Agent or any Lender under applicable law, and subject in all cases to the terms
of any other agreement among Lenders, including without limitation, the Agency
Agreement, Agent and each Lender have and may exercise a right of set-off, a
lien against and a security interest in all property of Borrower now or at any
time in Agent’s or such Lender’s possession in any capacity whatsoever,
including but not limited to any balance of any deposit, trust or agency
account, or any other bank account with Agent or any Lender, as security for all
Obligations. At any time and from time to time following the occurrence of an
Event of Default, or an event which with the giving of notice or passage of time
or both would constitute an Event of Default, Agent or any Lender may without
notice or demand, set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by Agent or any Lender to or for the credit of Borrower against
any or all of the Obligations.

                              25.13     Waiver of Right of First Refusal.
Borrower (on behalf of itself and its Affiliates) hereby irrevocably waives any
right of first refusal it may have to purchase Timeshare Interests (including
without limitation the right of first refusal contained in any Declaration in
favor of Borrower or its Affiliates, as declarant or otherwise) with respect to
any Timeshare Interests acquired by Agent, for the benefit of Lenders, or its
nominee or assignee. Borrower agrees that thereafter such Timeshare Interests
may be assigned, transferred or sold free and clear of any right of first
refusal in favor of Borrower.

                   26.      Regarding Agent.

                              26.1     Appointment. Each Lender hereby
designates Liberty Bank to act as Agent for such Lender under this Agreement and
the other Loan Documents. Each Lender hereby irrevocably authorizes Agent to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of Agent
by the terms hereof and thereof and such other powers as are reasonably
incidental thereto and Agent shall hold all collateral, payments of principal
and interest, fees, charges and collections received pursuant to this Agreement,
for the ratable benefit of Lenders. Agent may perform any of its duties
hereunder by or through its agents or employees. As to any matters not expressly

78

--------------------------------------------------------------------------------



provided for by this Agreement, Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of Lenders, and such instructions shall be binding;
provided, however, that Agent shall not be required to take any action which
exposes Agent to liability or which is contrary to this Agreement or the other
Loan Documents or applicable law unless Agent is furnished with an
indemnification from Lenders reasonably satisfactory to Agent with respect
thereto.

                              26.2     Nature of Duties. Agent shall administer
the Receivables Loan in accordance with the provisions of this Agreement, the
other Loan Documents and the Agency Agreement. Agent shall have no duties or
responsibilities except those expressly set forth in this Agreement, the Agency
Agreement and the other Loan Documents. Neither Agent nor any of its officers,
directors, employees or agents shall be (i) liable for any action taken or
omitted by them as such hereunder, under the Agency Agreement or in connection
herewith or therewith, unless caused by their bad faith, gross negligence (but
not mere negligence) or willful misconduct or (ii) responsible in any manner for
any recitals, statements, representations or warranties made by Borrower or any
officer thereof contained in this Agreement or in any other Loan Documents or in
any certificate, report, statement or other document referred to or provided for
in, or received by Agent under or in connection with, this Agreement or any of
the other Loan Documents or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any of the other Loan
Documents or for any failure of Borrower to perform its obligations hereunder or
thereunder. The duties of Agent with respect to the Receivables Loan to Borrower
shall be mechanical and administrative in nature. Agent shall not have by any
reason of this Agreement a fiduciary relationship in respect of any Lender and
nothing in this Agreement, expressed or implied, is intended to or shall be
construed as to impose upon Agent any obligation in respect of this Agreement
except as expressly set forth herein or in the Agency Agreement.

                              26.3     Lack of Reliance on Agent and
Resignation.

                                          (a)          Independently and without
reliance upon Agent or any other Lender, each Lender has made and shall continue
to make (i) its own independent investigation of the financial condition and
affairs of Borrower in connection with the making and the continuance of the
Receivables Loan hereunder and the taking or not taking of any action in
connection herewith, and (ii) its own appraisal of the creditworthiness of
Borrower. Agent shall have no duty or responsibility, either initially or on a
continuing basis, to provide any Lender with any credit or other information
with respect thereto, whether coming into its possession before making of the
Receivables Loan or at any time or times thereafter except in any event as shall
be provided by Borrower pursuant to the terms hereof. Agent shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties herein or in any agreement, document, certificate
or a statement delivered in connection with or for the execution, effectiveness,
genuineness, validity, enforceability, collectability or sufficiency of this
Agreement or any of the other Loan Documents, or of the financial condition of
Borrower or be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of this Agreement or
any of the other Loan Documents or the financial condition of Borrower, or the
existence of any Event of Default or any Incipient Default, except as expressly
set forth herein.

79

--------------------------------------------------------------------------------



                                          (b)          Agent may resign upon
sixty (60) days’ written notice to each of Lenders and Borrower. Lenders will
during such sixty (60) day period designate a successor Agent which in the
absence of an Event of Default shall be reasonably satisfactory to Borrower,
which approval will not be unreasonably withheld or delayed. Any such successor
Agent shall succeed to the rights, powers and duties of Agent, and the term
“Agent” shall mean such successor agent effective upon its appointment.
Effective upon the appointment of a successor Agent the former Agent’s rights,
powers and duties as Agent shall be terminated, without any other or further act
or deed on the part of such former Agent. After the appointment of a successor
Agent as Agent, the provisions of this Section 26.3 shall inure to the prior
Agent’s benefit as to any actions taken or omitted to be taken by it while it
was Agent under this Agreement. Agent’s resignation shall not release Liberty
Bank from any of its obligations to Borrower as a Lender under the Loan
Documents.

                              26.4     Certain Rights of Agent.     Subject to
the terms of the Agency Agreement, if Agent shall request instructions from the
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Loan Document, Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Lenders; and Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against Agent
as a result of its acting or refraining from acting hereunder in accordance with
the instructions of the Lenders.

                              26.5     Reliance.     Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, statement, certificate, telex, teletype or facsimile
message, cablegram, order or other document or telephone message believed in
good faith by it to be genuine and correct and to have been signed, sent or made
by the proper person or entity, and, with respect to all legal matters
pertaining to this Agreement and the other Loan Documents and its duties
hereunder, upon advice of counsel selected by it. Agent may employ agents and
attorneys-in-fact and shall not be liable for the default or misconduct of any
such agents or attorneys-in-fact selected by Agent with reasonable care.

                              26.6     Purposely Omitted.

                              26.7     Agent in its Individual Capacity.     In
the event that Agent is or becomes a “Lender” under this Agreement, with respect
to the obligation of Agent to lend under this Agreement, Advances made by it
shall have the same rights and powers hereunder as any other Lender and as if it
were not performing the duties as Agent specified herein; and the term “Lender”
or any similar term shall, unless the context clearly otherwise indicates,
include Agent in its individual capacity as a Lender.

                              26.8     Borrower’s Undertaking to
Agent.     Without prejudice to its obligations to Lenders under the other
provisions of this Agreement, Borrower hereby undertakes with Agent to pay to
Agent from time to time on demand all amounts from time to time due and payable
by Borrower for the account of Agent or Lenders or any of them pursuant to this
Agreement to the extent not already paid. Any payment made pursuant to any such
demand shall pro tanto satisfy Borrower’s obligations to make payments for the
account of Agent and Lenders or the relevant one or more of them pursuant to
this Agreement.

80

--------------------------------------------------------------------------------



                              26.9     Allocation of Payments and
Collateral.     In the event of a liquidation of the Collateral, proceeds
collected with respect thereto shall be applied to the Obligations in accordance
with Section 25.4.

                              26.10     Agency
Agreement.     Certain   other   terms   governing   the relationship between
Agent and Lenders are set forth in the Agency Agreement. The Agency Agreement
may be amended, modified or restated in accordance with its terms without the
consent or approval of Borrower.

             27.          Sale And Assignment.

                             27.1     Successors and Assigns; Participations;
New Lenders.

                                          (a)          This Agreement shall be
binding upon and inure to the benefit of Borrower, Agent, each Lender, all
future holders of any Receivables Loan Note and their respective successors and
assigns, except that Borrower may not assign or transfer any of their rights or
obligations under this Agreement without the prior written consent of Agent.

                                          (b)          Borrower acknowledges
that one or more Lenders may at any time and from time to time, without prior
notice to or consent of Borrower, sell participating interests in the
Receivables Loan. Each Lender shall promptly thereafter provide written notice
to Borrower and to Agent of any sales of participating interests made by each
Lender. No such participation shall create a direct contractual relationship
between Borrower and any such participant, and Agent and Borrower shall only be
required to deal with the Lender who sold such participation and the participant
shall have no rights hereunder.

                                          (c)          With the prior written
consent of Agent, any Lender may, at its own cost and expense, sell, assign or
transfer its rights under this Agreement and the other Loan Documents to one or
more Eligible Transferees and such Eligible Transferee may commit to make
Advances hereunder pursuant to a Commitment Transfer Supplement in form
substantially similar to that set forth on Exhibit I hereto (each, a “Commitment
Transfer Supplement”), executed by an Eligible Transferee, the transferor
Lender, and Agent and delivered to Agent provided, however, that: any transfer
of less than all of any Lender’s rights hereunder or any transfer to a Person
who is not a Lender hereunder shall be in minimum amounts of not less than
$10,000,000. Upon such execution, delivery, acceptance and recording, from and
after the transfer effective date determined pursuant to such Commitment
Transfer Supplement, (i) the Eligible Transferee thereunder shall be a party
hereto and, to the extent provided in such Commitment Transfer Supplement, have
the rights and obligations of a Lender thereunder with a Pro Rata Share as set
forth therein, and (ii) the transferor Lender thereunder shall, to the extent
provided in such Commitment Transfer Supplement, be released from its
obligations under this Agreement, the Commitment Transfer Supplement creating a
novation for that purpose (it being understood that all outstanding obligations
of the transferor Lender shall either be satisfied by such transferor Lender or
assumed by the Eligible Transferee). Such Commitment Transfer Supplement shall
be deemed to amend this Agreement to the extent, and only to the extent,
necessary to reflect the addition of such Eligible Transferee and the resulting
adjustment of the Pro Rata Shares arising from the purchase by such Eligible
Transferee of all or a portion of the rights and obligations of such transferor
Lender under this Agreement and the

81

--------------------------------------------------------------------------------



other Loan Documents. Borrower hereby consents to the addition of such Eligible
Transferee and the resulting adjustment of the Pro Rata Shares arising from the
purchase by such Eligible Transferee in accordance with the terms of this
Section 27.1 of all or a portion of the rights and obligations of such
transferor Lender under this Agreement and the other Loan Documents. Borrower
shall, to the extent reasonable, execute and deliver such further documents and
do such further reasonable acts and things in order to effectuate the foregoing.

                                        (d)          Agent shall maintain at its
address a copy of each Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of each
Lender from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and Borrower, Agent and Lenders may treat each
Person whose name is recorded in the Register as the owner of the Receivables
Loan recorded therein for the purposes of this Agreement. The Register shall be
available for inspection by Borrower or any Lender at any reasonable time and
from time to time upon reasonable prior notice. Agent shall receive a fee in the
amount of $3,500 payable by the applicable Eligible Transferee upon the
effective date of each transfer or assignment to such Eligible Transferee.

                                        (e)          Borrower authorizes Agent
and each Lender to disclose to any Eligible Transferee or any participant and
any prospective Eligible Transferee or any participant any and all financial
information in Agent’s or such Lender’s possession concerning Borrower, the
Projects or the Vacation Club which has been delivered to such Lender by or on
behalf of Borrower pursuant to this Agreement or in connection with such
Lender’s credit evaluation of Borrower, the Projects or the Vacation Club so
long as such information is provided in accordance with the terms and conditions
of a confidentiality agreement in form and content acceptable to Agent and
Borrower.

                                        (f)           Borrower agrees to take
all actions that Agent or any Lender may reasonably request in attempting to
sell, transfer or assign any of its rights or interests under this Agreement.
Such actions include, but are not limited to, (a) Borrower causing senior
management and representatives of Borrower to be available to participate in
information meetings with prospective Eligible Transferees at such times and
places as Agent or the applicable Lender may reasonably request, and (b)
Borrower providing Agent or the applicable Lender with all information
reasonably requested by Agent or the applicable Lender in order to accomplish
such sale, transfer or assignment.

                                        (g)          In addition to the
foregoing provisions, any Lender may at any time pledge or assign all or any
portion of its rights under the Loan Documents (including any portion of any
Receivables Loan Note) to any of the twelve (12) Federal Reserve Banks organized
under Section 4 of the Federal Reserve Act, 12, U.S.C. Section 341. No such
pledge or assignment or enforcement thereof shall release any Lender from its
obligations under any of the Loan Documents.

                           27.2     Pledge of Commitment Amount. Notwithstanding
any other provision of this Section 27, any Lender may pledge (a “Pledge”) its
rights and obligations under this Agreement, under its Receivable Loan Note, and
in and to the remaining Loan Documents (all of which rights shall be
collectively referred to for purposes of this Section 27.2

82

--------------------------------------------------------------------------------



as the pledging Lender’s Commitment Amount) to any entity which has extended a
credit facility to such Lender and that is an Eligible Transferee or a financial
institution whose long-term unsecured debt is rated at least “A” (or the
equivalent) or better by S&P (a “Loan Pledgee”), on the terms and conditions set
forth in this Section 27.2. Upon written notice by the applicable Lender to the
other Lenders and Agent that a Pledge by such Lender of its Commitment Amount
has been effected, Agent thereafter agrees: (a) to give Loan Pledgee written
notice of any default by the pledging Lender under this Agreement at such time
as Agent delivers notice to such pledging Lender; and (b) that, upon written
notice (a “Redirection Notice”) to the other Lenders and Agent by such Loan
Pledgee that the pledging Lender is in default, beyond applicable cure periods,
under the pledging Lender’s obligations to such Loan Pledgee pursuant to the
applicable credit agreement between the pledging Lender and such Loan Pledgee
(which notice need not be joined in or confirmed by the pledging Lender), and
until such Redirection Notice is withdrawn or rescinded by such Loan Pledgee,
Loan Pledgee shall be entitled to receive any payments that Agent would
otherwise be obligated to pay to the pledging Lender from time to time pursuant
to this Agreement.

                    Any pledging Lender hereby unconditionally and absolutely
releases the other Lenders and Agent from any liability to the pledging Lender
on account of any Lender’s or Agent’s compliance with any Redirection Notice
believed by Agent or any Lender to have been delivered by a Loan Pledgee. Loan
Pledgee shall be permitted to fully exercise its rights and remedies against the
pledging Lender, and realize on any and all collateral granted by the pledging
Lender to such Loan Pledgee (and accept an assignment in lieu of foreclosure as
to such collateral), in accordance with applicable law. In such event, the other
Lenders and Agent shall recognize such Loan Pledgee (and any transferee which is
also an Eligible Transferee at any foreclosure or similar sale held by such Loan
Pledgee or any transfer in lieu of such foreclosure), and its successors and
assigns, as the successor to the pledging Lender’s rights, remedies and
obligations under this Agreement, and any such Loan Pledgee or Eligible
Transferee shall assume in writing the obligations of the pledging Lender
hereunder accruing from and after such transfer and agree to be bound by the
terms and provisions of this Agreement. The rights of a Loan Pledgee under this
Section 27 shall remain effective as to any Lender (and Agent) unless and until
such Loan Pledgee shall have notified such Lender (and Agent, as applicable) in
writing that its interest in the pledged Commitment Amount has terminated.

                    28.          Amendments to Agreement. Lenders, Agent and
Borrower may, subject to the provisions of this Section 28, and any other
agreement among Lenders, including without limitation, the Agency Agreement,
from time to time enter into written supplemental agreements to this Agreement
or the other Loan Documents executed by Borrower, Agent and/or Lender(s), for
the purpose of adding or deleting any provisions or otherwise changing, varying
or waiving in any manner the rights of Lenders, Agent or Borrower thereunder or
the conditions, provisions or terms thereof or waiving any Incipient Default or
Event of Default thereunder, but only to the extent specified in such written
agreements.

                    Any such supplemental agreement shall apply equally to each
Lender and shall be binding upon Borrower, Lenders and Agent and all future
holders of the Obligations. In the case of any waiver, Borrower, Agent and
Lenders shall be restored to their former positions and rights, and any Event of
Default waived shall be deemed to be cured and not continuing, but no waiver of
a specific Event of Default shall extend to any subsequent Event of Default
(whether

83

--------------------------------------------------------------------------------



or not the subsequent Event of Default is the same as the Event of Default which
was waived), or impair any right resulting from such subsequent Event of
Default.

                    29.           Miscellaneous.

                                    29.1      Notices. All notices, requests and
demands to be made hereunder to the parties hereto must be in writing (at the
addresses set forth below) and may be given by any of the following means:

                                                  (a)      personal delivery;

                                                  (b)      reputable overnight
courier service;

                                                  (c)     electronic
communication, whether by telex, telegram or telecopying (if confirmed in
writing sent by registered or certified, first class mail, return receipt
requested); or

                                                  (d)     registered or
certified, first class mail, return receipt requested.

                    Any notice, demand or request sent pursuant to the terms of
this Agreement will be deemed received (i) if sent pursuant subsection (a), upon
such personal delivery, (ii) if sent pursuant to subsection (b) on the next
Business Day following delivery to the courier service, (iii) if sent pursuant
to subsection (c) upon dispatch if such dispatch occurs between the hours of
9:00 a.m. and 5:00 p.m. (recipient’s time zone) on a Business Day, and if such
dispatch occurs other than during such hours, on the next Business Day following
dispatch and (iv) if sent pursuant to subsection (d) three (3) days following
deposit in the mail with all postage paid.

 

 

 

 

If to Agent:

Liberty Bank

 

 

291 Main Street

 

 

Middletown, CT 06457

 

 

Attention: Donald Peruta

 

 

Telephone No.: (860) 638-2916

 

 

Telecopier No.: (860) 344-9217

 

 

 

 

 

 

 

If to Borrower:

Bluegreen Corporation

 

 

4960 Conference Way North, Suite 100

 

 

Boca Raton, Florida 33431

 

 

Attention: Anthony M. Puleo

 

 

Telephone No.: (561) 912-8270

 

 

Telecopier No.: (561) 912-8123

 

 

 

 

 

 

 

With courtesy copies to:

Bluegreen Corporation
4960 Conference Way North, Suite 100

 

 

Boca Raton, Florida 33431

 

 

Attention: General Counsel

84

--------------------------------------------------------------------------------




 

 

 

 

 

Telephone No.: (561) 912-8012

 

 

Telecopier No.: (561) 912-8299

 

 

 

 

If to Lender:

At the address provided for such Lender

 

 

on its signature page hereto

                    The addresses and addressees for the purpose of this Section
may be changed by giving written notice of such change in the manner herein
provided for giving notice. Unless and until such written notice of a change of
address or addressee is received, the last address and addressee, as stated by
written notice, or provided herein if no written notice of change has been sent
or received, shall be deemed to continue in effect for all purposes hereunder.

                              29.2      Borrower’s Representative. Borrower
hereby designates the following natural persons as the representatives of
Borrower for purposes of (a) making all decisions with respect to the
Receivables Loan and the Loan Documents, (b) delivering all notices,
certificates, requests for advance and other documents required by the terms of
the Loan Documents or requested by Borrower in connection with the Receivables
Loan, and (c) taking all other actions requested by Borrower in connection with
the Receivables Loan and the Loan Documents:

 

 

 

Anthony M. Puleo, Senior Vice President, CFO and Treasurer

 

Bluegreen Corporation

 

4960 Conference Way North, Suite 100

 

Boca Raton, Florida 33431

 

Telephone No.: (561) 912-8270

 

Telecopier No.: (561) 912-8123

 

 

 

Allan J. Herz, Senior Vice President, Mortgage Operations and Assistant
Treasurer

 

Bluegreen Corporation

 

4960 Conference Way North, Suite 100

 

Boca Raton, Florida 33431

 

Telephone No.: (561) 912-8210

 

Telecopier No.: (561) 443-8743

In taking action pursuant to the terms of this Agreement and the other Loan
Documents, the Agent and Lenders shall be entitled to rely, without further
investigation, upon any notice, certificate, request for advance or other
document delivered in writing and executed or signed by such representative of
Borrower. In addition, the Agent and Lenders may, at their option, refuse to
take action in the event a notice, certificate, request for advance or other
document is delivered to Agent or any Lender which has not been executed or
delivered by such representative of Borrower.

                              29.3      Binding Effect; Assignment. This
Agreement shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns; provided,

85

--------------------------------------------------------------------------------



however, that Borrower shall not assign its rights or obligations under this
Agreement, without Agent’s and each Lender’s prior written consent.

                              29.4     No Waiver. No delay or omission to
exercise any right, power or remedy accruing to Agent or any Lender upon any
breach or default of Borrower under this Agreement shall impair any such right,
power or remedy of Agent or any Lender, nor shall it be construed to be a waiver
of any such breach or default thereafter occurring, nor shall any waiver of any
single breach or default theretofore occurring be deemed a waiver of any other
breach or default. Any waiver, permit, consent or approval of any kind under
this Agreement, or any waiver on the part of Agent or any Lender of any
provision or condition of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing.

                              29.5     Remedies Cumulative. All remedies either
under this Agreement, by law, or otherwise afforded to Agent and Lenders, shall
be cumulative and not alternative.

                              29.6     Costs, Fees and Expenses.

                                          (a)     Loan Documents. Borrower
agrees to pay the following:

                                                  (i)     all costs and expenses
of Agent and Lenders in connection with (A) the preparation, review,
negotiation, execution, delivery and administration of the Loan Documents, and
the other documents to be delivered in connection therewith, or any waivers,
consents, amendments, extensions and increases to any of the foregoing, (B) the
preparation for, negotiations regarding, consultations concerning, or the
defense or prosecution of legal proceedings involving any claims made or
threatened against Agent or any Lender arising out of or related to the Loan
Documents, the transactions contemplated hereunder and the protection of any of
the Collateral, or (C) after the occurrence and during the continuation of an
Event of Default, obtaining any appraisals or reappraisals of Collateral,
periodic lien searches and tax clearance certificates, as Agent in its
discretion may require (including in all cases, without limitation, reasonable
attorneys’ fees and expenses);

                                                  (ii)     all losses, costs and
expenses of Agent and Lenders and their participants in connection with the
interpretation, enforcement, protection and preservation of Agent’s and Lenders’
rights or remedies under the Loan Documents, or any other agreement relating to
any of the Obligations, or in connection with legal advice relating to the
rights or responsibilities of Agent or any Lender (including without limitation
court costs, reasonable attorneys’ fees, expenses of accountants and appraiser
and the cost of all appeals); and

                                                  (iii)     any and all stamp
and other taxes payable or determined to be payable in connection with the
execution and delivery of the Loan Documents, and all liabilities to which Agent
and each Lender may become subject as the result of delay in paying or omission
to pay such taxes.

                                          (b)     Recording; Etc. Borrower
agrees to pay all costs, expenses and fees of Agent and Lenders and their
participants related to the Receivables Loan, the transactions contemplated
hereunder and the exercise by Agent and Lenders of their rights and remedies,
including without limitation, costs and expenses incurred or paid by Agent and

86

--------------------------------------------------------------------------------



Lender and their participants for photocopying; notarization; couriers;
messengers; telecommunications; public record searches (including without
limitation, real estate, tax lien, litigation, UCC or bankruptcy searches);
filing; recording; publication; appraisals of Collateral upon the occurrence and
during the continuance of an Event of Default; real estate surveys; real estate
title insurance reports, commitments, policies and endorsements; environmental
audits or surveys; and accounting or other professional advisors.

                                          (c)     Attorneys’ Fees. Borrower
agrees to pay all reasonable attorneys’ fees and the costs and disbursements of
any outside attorney or paralegal engaged by Agent and Lenders and their
participants in connection with (i) advising, structuring, drafting, preparing,
reviewing, negotiating, administering the Loan Documents or any waivers,
consents, amendments, extensions, modifications or restatements related thereto;
(ii) interpreting, enforcing, protecting, preserving, defending or terminating
any of the Loan Documents or any of Agent’s and Lenders’ rights and remedies
related thereto, irrespective of whether suit is brought (including without
limitation, all costs and expenses and reasonable attorneys’ fees related to any
“workout,” “restructuring,” insolvency or similar proceeding involving
Borrower); (iii) legal advice relating to the rights and responsibilities of
Agent and Lenders in connection with the Loan Documents; (iv) the preparation
for negotiations regarding, consultations concerning or the defense or
prosecution of any legal proceedings involving, any claim (including third-party
claims) made or threatened against Agent or any Lender and their participants
related to or involving the Loan Documents, the transactions contemplated under
the Loan Documents, Lender’s relationship with Borrower; or (v) any actions
taken pursuant to the Loan Documents by Agent or any Lender. Notwithstanding the
foregoing, without the prior consent of Borrower, Agent and Lenders agree that
Borrower will not be obligated to pay any costs or disbursements (including
attorneys fees) as provided for under this Section 29.6(c) in connection with
the drafting, preparing, reviewing, negotiating or closing of any additional
Commitment Amount in an aggregate amount in excess of $35,000,000 received from
any Lender or any other Person after the Closing Date.

                                          (d)     Protection of Security, Etc.
Borrower agrees to pay all costs and expenses, including reasonable attorneys’
and paralegals’ fees incurred by Agent and Lenders and their participants in
protecting, maintaining, preserving or enforcing this Agreement or any other
Loan Document or any of the Timeshare Loans in defending or prosecuting any
action or proceeding arising out of or relating to Agent’s and Lenders’
transactions with Borrower, or in exercising any of its rights hereunder, or
under any of the Loan Documents or under applicable law.

                                         (e)     Lockbox Bank; Servicer;
Custodian. Borrower agrees to pay all costs and expenses relating to the
servicing of the Timeshare Loans, including without limitation all sums payable
to the Lockbox Bank and Servicer, all in accordance with, as applicable, the
terms of the Lockbox Agreement and the Servicing Agreement and any costs,
expenses and reasonable fees charged by Agent in the event Agent services such
Timeshare Loans, and the costs, expenses and fees of any other such Lockbox
Bank, Servicer or Custodian.

                                         (f)     Sales and Marketing. Borrower
agrees that it or its Affiliates shall pay all costs and expenses related to the
sales and marketing of Timeshare

87

--------------------------------------------------------------------------------



Interests, and all reasonable sums payable to any of Borrower or its Affiliates
engaged by or for Agent, for the benefit of Lenders, to sell Timeshare Interests
after an Event of Default.

                                         (g)     Audit and Inspection. Borrower
agrees to pay all reasonable costs and expenses incurred by Agent and Lenders
and their participants in connection with any inspections of the Primary
Projects or the Units or any audit of Borrower or any of its business
activities; provided, however, unless an Incipient Default or an Event of
Default has occurred, Borrower shall not be responsible to pay for any costs or
expenses incurred in connection with any such inspections or audits more often
than once every calendar year.

                                         (h)     Reimbursement. In the event
that Borrower fails to perform any obligations under any of the Loan Documents,
Agent may perform such obligations and Borrower agrees to reimburse Agent for
all funds expended by Agent and all costs related thereto. If Borrower does not
reimburse Agent within ten (10) days after demand by Agent, interest shall
accrue on such reimbursement obligations at the Default Rate.

                                         (i)     Payment. Borrower irrevocably
authorizes Agent and Lenders to pay all costs, expenses, fees, reimbursement
obligations and other sums payable to Agent and Lenders and their participants
under this Agreement or any of the Loan Documents out of any Advances under the
Receivables Loan or as an Advance under the Receivables Loan without the
requirement for a Request for Receivables Loan Advance form.

                                         (j)     Survival. Borrower’s
obligations under this Section shall survive termination of this Agreement and
repayment of the Receivables Loan.

                              29.7     No Other Agreements. All understandings
and agreements heretofore had between the parties respecting the transactions
contemplated by this Agreement are merged in this Agreement and the Loan
Documents and there are no other agreements, written or oral, and no customs or
usages applicable to any provision of this Agreement. In the event of any
inconsistency between the terms of this Agreement and the terms of the other
Loan Documents, the terms of this Agreement shall prevail.

                              29.8     Amendments. No change in or addition to,
or waiver of, any provision of this Agreement shall be valid against Borrower
unless in writing and signed on behalf of Borrower, except for such amendments
or modifications expressly provided in this Agreement relating to the
relationship among Agent and/or Lenders for which Borrower’s consent is not
otherwise expressly required therefor.

                              29.9     Survival of Covenants, Agreements,
Representations and Warranties. All warranties, representations, covenants and
indemnities made by Borrower herein or in any certificate or other instrument
delivered by it or on its behalf under this Agreement: (a) shall be considered
to have been relied upon by Agent and Lenders and shall survive the Closing,
termination of this Agreement and repayment of the Receivables Loan, regardless
of any investigation made by Agent or any Lender or on its behalf, (b) are
material and being relied upon by Agent and Lenders, and (c) are true in all
respects as of the date hereof and shall be true in all respects at all times
hereafter (unless such representations and warranties

88

--------------------------------------------------------------------------------



pertain to an earlier time period). All statements in any such certificate or
other instrument shall constitute warranties and representations by Borrower
hereunder.

                              29.10     Governing Law. THIS AGREEMENT AND ALL
TRANSACTIONS CONTEMPLATED HEREUNDER, AND ALL THE RIGHTS OF THE PARTIES SHALL BE
GOVERNED AS TO THE VALIDITY, INTERPRETATION, CONSTRUCTION, ENFORCEMENT AND IN
ALL OTHER RESPECTS BY THE LAW OF THE STATE OF CONNECTICUT, THE PRIMARY PLACE OF
BUSINESS OF AGENT, WITHOUT REGARD TO ITS RULES AND PRINCIPLES REGARDING
CONFLICTS OF LAWS OR ANY RULE OR CANON OF CONSTRUCTION WHICH INTERPRETS
AGREEMENTS AGAINST THE DRAFTSMAN.

                              29.11     Limitation of Liability. Borrower shall
be responsible for and Agent and Lenders are hereby released from any claim or
liability in connection with:

                                            (a)     safekeeping any Collateral;

                                            (b)     any loss or damage to any
Collateral;

                                            (c)     any diminution in value of
the Collateral not resulting from the gross negligence or willful misconduct of
Agent; or

                                            (d)     any act or default of
another Person not resulting from the gross negligence or willful misconduct of
Agent.

                    Agent and Lenders shall only be liable for any act or
omission on their part constituting gross negligence or willful misconduct. In
the event Borrower brings suit against Agent or any Lender in connection with
the transactions contemplated hereunder and Agent or such Lender is found not to
be liable, Borrower agrees to indemnify and hold Agent and Lenders harmless from
all costs and expenses, including reasonable attorneys’ fees, incurred by Agent
and Lenders in connection with such suit. This Agreement is not intended to
obligate Agent and Lenders to take any action with respect to the Collateral or
to incur expenses or perform any obligation or duty of Borrower. Borrower’s
obligations under this Section shall survive termination of this Agreement and
repayment of the Receivables Loan.

                              29.12      Submission to Jurisdiction. Borrower
consents to the non-exclusive jurisdiction of any state or federal court located
within the State of Connecticut and irrevocably agree that, subject to Agent’s
election, all actions or proceedings relating to the Loan Documents or the
transactions contemplated hereunder shall be litigated in such courts, and
Borrower waives any objection which they may have based on lack of personal
jurisdiction, improper venue or forum non conveniens to the conduct of any
proceeding in any such court. Nothing contained in this Agreement shall affect
the right of Agent or any Lender to serve legal process in any other manner
permitted by law or affect the right of Agent or any Lender to bring any action
or proceeding against Borrower or its property in the courts of any other
jurisdiction.

                              29.13     Service of Process. BORROWER HEREBY
WAIVES PERSONAL SERVICE OF ANY SUMMONS AND COMPLAINT IN CONNECTION WITH ANY
PROCEEDINGS ARISING OUT OF THIS AGREEMENT, OR OTHER

89

--------------------------------------------------------------------------------



PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND
COMPLAINT OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO BORROWER AT THE ADDRESS TO WHICH NOTICES ARE TO BE SENT PURSUANT TO
SECTION 29.1. BORROWER WAIVES ANY CLAIM THAT CONNECTICUT IS AN INCONVENIENT
FORUM OR AN IMPROPER FORUM BASED ON LACK OF VENUE. SHOULD BORROWER, AFTER BEING
SO SERVED, FAIL TO APPEAR OR ANSWER TO ANY SUMMONS, COMPLAINT, PROCESS OR PAPERS
SO SERVED WITHIN THE NUMBER OF DAYS PRESCRIBED BY LAW AFTER THE MAILING THEREOF,
BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE ENTERED
BY AGENT AGAINST BORROWER AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT,
PROCESS OR PAPERS.

                              29.14     Use of Name. Borrower shall not, without
the prior written consent of Agent, use the name of Agent or any Lender in
connection with any of its business activities, except in connection with
internal business matters and as required in dealings with governmental agencies
and other financial institutions and as may otherwise be required pursuant to
applicable Legal Requirements or in a press release with respect to the
Receivables Loan. Upon the consent of Borrower, Agent and Lenders may use the
name of Borrower and any of its Affiliates in any press release, advertisement
or other promotional materials issued with respect to the Receivables Loan.

                              29.15     Headings; References to “Exhibits” or to
“Sections”. Section headings have been inserted in this Agreement as a matter of
convenience of reference only, and are not a part of this Agreement and shall
not be used in the interpretation of this Agreement. References herein to a
“Section” or an “Exhibit” without further attribution shall be deemed to refer
to sections or exhibits, as the case may be, of or to this Agreement. All
Schedules and Exhibits referred to herein or attached hereto shall be deemed to
be incorporated herein for all purposes.

                              29.16     Partial Invalidity. If any term,
provision, covenant or condition of this Agreement, or any application thereof,
should be held by a court of competent jurisdiction to be invalid, void or
enforceable, all terms, provisions, covenants and conditions of this Agreement,
and all applications thereof, not held invalid, void or unenforceable shall
continue in full force and effect and shall in no way be affected, impaired or
invalidated thereby, provided that the invalidity, voidness or unenforceability
of such term, provision, covenant or condition (after giving effect to the next
sentence in this Section) does not materially impair the ability of the parties
to consummate the transactions contemplated hereby. In lieu of such invalid,
void or unenforceable term, provision, covenant or condition there shall be
added to this Agreement a term, provision, covenant or condition that is valid,
not void and enforceable and is as similar to such invalid, void or enforceable
term, provision, covenant or condition as may be possible.

                              29.17     Waiver in Legal Actions. In connection
with any proceedings under this Agreement or the documents collateral hereto or
the transactions contemplated hereunder, Borrower irrevocably waives:

90

--------------------------------------------------------------------------------



                                           (a)          All procedural errors,
defects and imperfections in such proceedings;

                                           (b)          Any requirement of
bonds, and any surety or security relating thereto, required by any statute,
court rule or otherwise as incident to such possession;

                                           (c)          Demand, presentment and
protest, notice of demand, presentment or protest of any Receivables Loan Note
or any other Loan Document;

                                           (d)          The benefit of any
valuation, appraisal and exemption law;

                                           (e)          Any right to
subrogation, reimbursement, contribution or indemnity; and

                                           (f)          Any right to require
Agent and Lenders to marshal any assets of Borrower or any other Person.

                              29.18    Sale; Participations; Delegations of
Duties. Borrower acknowledges and agrees that Agent and Lenders shall have the
right, without notice to or consent of Borrower, to sell participation interests
in the Advances made hereunder or the Receivables Loan in whole or in part to
other Persons and that Agent and Lenders may delegate to other Persons
performance of certain obligations of Agent and Lenders under this Agreement. In
connection therewith, Agent and Lenders may make available to any prospective
purchaser, assignee, participant or other Person, any information in its
possession regarding Borrower, the Project or the Vacation Club so long as such
information is provided in accordance with the terms and conditions of a
confidentiality agreement in form and content acceptable to Agent and Borrower.
In the event that Agent or any Lender participates or sells its interest in the
Receivables Loan to any Eligible Transferee, Agent or such Lender shall have no
further responsibilities or liabilities in connection with the sold or
participated portion of the Receivables Loan, including without limitation the
obligation to fund Advances related to such sold or participated portions, after
the date of such sale or participation. All of such responsibilities and
liabilities after the date of such sale shall be those of the Eligible
Transferee of Agent’s or such Lender’s interest.

                              29.19    Indemnification. Borrower agrees to
indemnify Agent and Lenders and all participants, their successors, assigns,
shareholders, officers, directors, employees and agents (each an “Indemnified
Party”) against any damage, loss or expense (including reasonable attorneys’
fees and court costs) awarded against or paid, incurred or suffered by any
Indemnified Party as a result of proceedings, actions, claims, counterclaims,
fines or penalties arising out of or resulting from (a) any act or omission of
Borrower or any of its respective Affiliates, employees, contractors or agents,
(b) any violation of or noncompliance by Borrower or its Affiliates with any
Legal Requirement, (c) the breach by Borrower of any covenant, warranty, term or
provision of this Agreement or any Loan Document, or (d) any misrepresentation
by Borrower in respect of any aspect of the transactions contemplated by this

91

--------------------------------------------------------------------------------



Agreement unless in the case of any of the foregoing clauses (a)-(d), such
damage, loss or expense results from the gross negligence or willful misconduct
of any Indemnified Party.

                    In the event Borrower shall fail to pay taxes, insurance,
Assessments, costs or expenses which it is required to pay hereunder, or fail to
keep the Collateral free from security interests or lien or fail to maintain or
repair the Projects as required hereby, or otherwise breach any obligation
hereunder, Agent in its discretion, may make expenditures for such purposes and
the amount so expended (including reasonable attorneys’ fees and expenses,
filing fees and other charges) shall be payable by Borrower on demand. With
respect to any amount required to be paid by Borrower under this Section, in the
event Borrower fails to pay such amount on demand, Borrower shall also pay to
Agent, for the benefit of Lenders, interest thereon at the Default Rate.

                    Borrower agrees to indemnify and hold harmless, each
Indemnified Party, from and against any and all claims, liabilities, losses,
damages, costs and expenses (whether or not such Person is a party to any
litigation), including reasonable attorneys’ fees and costs and costs of
investigation, document production, attendance at depositions or other discovery
with respect to or arising out of this Agreement, any of the Loan Documents, the
use of any proceeds advanced hereunder, the transactions contemplated hereunder,
or any claim, demand, action or cause of action being asserted against Borrower,
unless resulting from the gross negligence or willful misconduct of such
Indemnified Party.

                    Borrower’s obligations under this Section shall survive
termination of this Agreement and repayment of the Receivables Loan.

                              29.20    Brokers; Payment of Commissions. Borrower
represents and warrants to Agent and Lenders that no consultant, advisor,
broker, agent, finder or intermediary has acted on its behalf in connection with
the negotiation of this Agreement or the consummation of the transactions
contemplated hereby. Borrower agrees to pay the compensation, if any, due to any
Person claiming any commission or finder’s fee or other compensation as a result
of any actions by such Person for or on behalf of Borrower. Agent represents and
warrants to Borrower, and Borrower acknowledges and agrees, that Wellington
Financial is the only party that has acted as a consultant, advisor, broker,
agent, finder or intermediary solely on Agent’s behalf in connection with the
transactions contemplated hereunder. Agent agrees that it shall pay Wellington
Financial such fees or other compensation in connection with the transactions
contemplated hereunder, as may be due to Wellington Financial and agrees to hold
Borrower harmless from any claims, losses or expenses resulting therefrom.

                              29.21    Counterparts; Electronic Signatures. This
Agreement and any other Loan Document may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original without the production of any other counterpart. Any signature on
any Loan Document or any document collateral thereto, delivered by Borrower by
facsimile, pdf or other electronic transmission shall be deemed to be an
original signature thereto.

                              29.22    Consents, Approvals and Discretion.
Unless expressly indicated otherwise, whenever Agent’s or any Lender’s consent
or approval is required or permitted, or any documents or other items are
required to be acceptable to Agent or such Lender, such

92

--------------------------------------------------------------------------------



consent, approval or acceptability shall be at the sole and absolute discretion
of Agent or such Lender. Unless expressly indicated otherwise, whenever any
determination or act is at Agent’s or such Lender’s discretion, such
determination or act shall be at Agent’s and such Lender’s sole and absolute
discretion.

                              29.23    Control of Association. Notwithstanding
anything herein or elsewhere to the contrary, to the extent that Borrower agrees
to cause any Association to take or refrain from taking any action, such
agreement shall only apply with respect to any Association if Borrower or any of
its Affiliates has direct or indirect control of any Association at such time or
if such Association is managed by the Vacation Club Manager.

                              29.24    No Joint Venture. Nothing contained
herein is intended to permit or authorize Borrower to make any contract on
behalf of Agent or any Lender, nor shall this Agreement nor any of the documents
collateral hereto be construed as creating a partnership or joint venture with
Agent or any Lender. Borrower shall indemnify and hold Agent and Lenders
harmless from any damages and expenses resulting from such a construction or any
assertion thereof caused by Borrower unless any such damages or expenses arise
from the willful misconduct or gross negligence of Agent or any Lender. Agent
and Lenders do not hereby assume and shall have no responsibility, obligation or
liability to any Purchaser or other Person, Agent’s and each Lender’s
relationship being that only of a creditor who has taken, as security for the
Obligations, the liens and security interests in the Collateral.

                              29.25    All Powers Coupled With Interest. All
powers of attorney and other authorizations granted to Agent or any Lender and
any Persons designated by Agent or any Lender pursuant to any provisions of this
Agreement or any of the other Loan Documents shall be deemed coupled with an
interest and shall be irrevocable so long as any of the Obligations remain
unpaid or unsatisfied.

                              29.26    Time of the Essence. Time is of the
essence in the performance by Borrower of all its obligations hereunder.

                              29.27    No Third Party Beneficiaries. The rights
and benefits of this Agreement and the Loan Documents shall not inure to the
benefit of any third party.

                              29.28    Directly or Indirectly. Where any
provision in the Agreement refers to action to be taken by any Person, or which
such Person is prohibited from taking, such provisions shall be applicable
whether such action is taken directly or indirectly by such Person.

                              29.29    Dealing With Multiple Borrowers. If more
than one Person is named as a Borrower hereunder, all obligations,
representations, warranties, covenants and indemnities set forth in the Loan
Documents to which such Person is a party, shall be joint and several. Agent and
Lenders shall have the right to deal with any individual Borrower with respect
to all matters concerning the rights and obligations of Agent and Lenders
hereunder and with respect to the transactions contemplated under the Loan
Documents. All actions or inactions of the officers, managers, members and/or
agents of any Borrower with respect to the transactions contemplated under the
Loan Documents shall be deemed to be with full authority and binding upon all
Borrowers. Borrower hereby appoints each other Borrower as its true and

93

--------------------------------------------------------------------------------



lawful attorney-in-fact, with full right and power, for purposes of exercising
all rights of such Person under the Loan Documents and under applicable law with
respect to the transactions contemplated under the Loan Documents. The foregoing
is a material inducement to the agreement of Agent and Lenders to enter into
this Agreement and to consummate the transactions contemplated hereby.

                              29.30    Limitation on Damages. Borrower agrees
that, in any action, suit or proceeding, in respect of or arising out of this
Agreement, the Loan Documents or the transactions contemplated hereunder,
whether sounding in contract or tort, each waives to the fullest extent
permitted by law, any claim they may have against Agent or any Lender for
consequential, punitive or special damages.

                              29.31    Confidentiality. Borrower, Agent and
Lenders shall mutually agree on the contents of any press release, public
announcement or other public disclosure regarding this Agreement and the
transactions contemplated hereunder to made following the mutual execution and
delivery of this Agreement; provided that, (a) Agent or any Lender may disclose
the terms hereof and give copies of the Loan Documents to assignees and
participants and to prospective assignees and participants and (b) Borrower may
disclose the terms hereof in its periodic filings with the Securities and
Exchange Commission. If either party fails to respond to the other party in
writing with either an approval or a disapproval within five (5) Business Days
of a party’s receipt of the other party’s request for consent or approval as
expressly contemplated pursuant to this Section 29.31, then such consent or
approval will be deemed to have been given, provided that such five (5) Business
Day period will not commence to run unless and until the other party has
received all information, materials, documents and other matters required to be
submitted to it hereunder, with respect to such consent or approval and all
other information, materials, documents and other matters reasonably essential
to its decision process.

                              29.32    Commercial Transaction. BORROWER
ACKNOWLEDGES THAT THIS IS A “COMMERCIAL TRANSACTION” AS SUCH IS DEFINED IN
CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, AS AMENDED. BORROWER FURTHER
ACKNOWLEDGES THAT, PURSUANT TO SUCH SECTION, IT HAS A RIGHT TO NOTICE OF AND
HEARING PRIOR TO THE ISSUANCE OF ANY “PREJUDGMENT REMEDY”. NOTWITHSTANDING THE
FOREGOING, BORROWER HEREBY WAIVES ALL RIGHTS TO SUCH NOTICE, JUDICIAL HEARING OR
PRIOR COURT ORDER IN CONNECTION WITH ANY SUIT ON THIS AGREEMENT, THE RECEIVABLES
LOAN NOTES, ANY OF THE LOAN DOCUMENTS OR ANY EXTENSIONS OR RENEWALS OF THE SAME.

                              29.33    Waiver of Right to Trial by Jury.
BORROWER, AGENT AND LENDERS WAIVE ANY RIGHT TO TRIAL BY JURY ON ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING HEREUNDER OR UNDER ANY OF THE
DOCUMENTS COLLATERAL HERETO, OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF BORROWER, AGENT OR ANY LENDER WITH RESPECT HERETO
OR TO ANY OF THE DOCUMENTS COLLATERAL HERETO, OR THE TRANSACTIONS RELATED HERETO
OR THERETO, IN EACH CASE WHETHER SOUNDING IN CONTRACT

94

--------------------------------------------------------------------------------



OR TORT OR OTHERWISE. BORROWER, AGENT AND LENDERS AGREE AND CONSENT THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH OF THE OTHER PARTIES’ TO THE WAIVER OF THEIR RIGHT TO TRIAL BY
JURY. BORROWER ACKNOWLEDGES THAT IT HAS HAD THE OPPORTUNITY TO CONSULT WITH
COUNSEL REGARDING THIS SECTION, THAT IT FULLY UNDERSTANDS ITS TERMS, CONTENT AND
EFFECT, AND THAT IT VOLUNTARILY AND KNOWINGLY AGREES TO THE TERMS OF THIS
SECTION.

                              29.34    Delegation of Duties and Rights. Agent
may execute any of its duties and/or exercise any of its rights or remedies
under the Loan Documents by or through its officers, directors, employees,
attorneys, agents, representatives or through other Persons. Agent may use
Wellington to perform certain services in connection with the transactions
contemplated under the Loan Documents. Agent or any Lender may pay Wellington or
any other Persons performing services for Agent such compensation as Agent may
elect. Borrower shall not be responsible for any such payments by Agent or any
Lender due to Wellington or such other Persons.

                              29.35    USA Patriot Act Notice. Agent hereby
notifies Borrower that, pursuant to the requirements of the USA PATRIOT ACT,
Agent and each Lender may be required to obtain, verify and record information
that identified Borrower, which information includes the name and address of
Borrower and other information that will allow Agent and Lenders to identify
Borrower in accordance with the USA Patriot Act.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

95

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the day and year first above written.

 

 

 

 

 

AGENT:

 

 

 

LIBERTY BANK

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

Donald S. Peruta, Vice President

 

 

 

BORROWER:

 

 

 

BLUEGREEN CORPORATION

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

Anthony M. Puleo, Senior Vice President,

 

 

 

CFO and Treasurer

 

 

 

LENDERS:

 

 

 

LIBERTY BANK

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

 

Donald S. Peruta, Vice President


 

 

 

 

Address:

315 Main Street

 

 

Middletown, Connecticut 06457

 

 

 

 

Commitment Amount: $55,000,000, minus the then outstanding principal balance of
the Existing Loan due and owing to Liberty Bank under the Existing Loan
Agreement.

96

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

TD BANK, N.A.

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name/Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Address:

99 West Street

 

 

Pittsfield, MA 01201

 

 

 

Commitment Amount: $5,000,000, minus the then outstanding principal balance of
the Existing Loan due and owing to TD Bank, N.A. under the Existing Loan
Agreement.

97

--------------------------------------------------------------------------------




 

 

 

List of Schedules and Exhibits

 

 

 

Schedule 1

 

Projects

Schedule 8.6

 

Litigation

Schedule 8.7

 

Taxes

Schedule 8.12

 

Material Adverse Change

Schedule 8.14

 

Names, Addresses and States of Formation

Schedule 8.16

 

Pension Plans

Schedule 8.23

 

Closing Date Indebtedness

Schedule 9.5

 

Units Ready for Use

Schedule 9.9

 

Timeshare States

Schedule 9.14

 

Developer Subsidy

Schedule 9.15

 

Project Documents

Schedule 14.3

 

Required Insurance Coverage

Schedule 15.4

 

Affiliate Transactions

Schedule 15.5

 

Permitted Primary Project Management Agreement Assignments/Form of Letter
Agreement

 

 

 

Exhibit A

 

Consumer Documents for Primary Projects

Exhibit B

 

Request for Receivables Loan Advance Form

Exhibit C

 

Form of Assignment

Exhibit D

 

Form of Notice to Purchaser

Exhibit E

 

Form of Title Insurance Policy with Endorsements for Primary Projects

Exhibit F

 

Form of Confirmation of Recording

Exhibit G

 

Request for Supplementary Advance Form

Exhibit H

 

Form of Compliance Certificate

Exhibit I

 

Form of Commitment Transfer Supplement

Exhibit J

 

Form of Monthly Report

Exhibit K

 

List of Title Companies


--------------------------------------------------------------------------------